Citation Nr: 0120562	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  96-05 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
 in White River Junction, Vermont


THE ISSUES

1. The propriety of the initial 10% rating for a bipolar 
disorder.

2. Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (T/R).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and a friend



ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from August 1971 to July 1975, 
and from November 1979 to March 1981.  This appeal originally 
arose from an April 1990 rating action that denied service 
connection for an acquired psychiatric disorder.  In October 
1991, a hearing was held at the RO before Members of the 
Board of Veterans Appeals (Board) including the undersigned.  
By decision of April 1992, the Board remanded this case to 
the RO for further development of the evidence.  By decision 
of June 1993, the Board, in pertinent part, denied service 
connection for an acquired psychiatric disorder.

By decision of May 1994, based upon which Judgment was 
entered in June 1994, the U.S. Court of Appeals for Veterans 
Claims (Court) vacated that portion of the June 1993 Board 
decision that denied service connection for an acquired 
psychiatric disorder, and remanded that issue to the Board to 
comply with instructions contained in a May 1994 Joint Motion 
for Remand of the appellant and the VA General Counsel.  By 
decision of September 1994, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development in conformity with the Court's Order.  By 
rating action of February 1995, the RO granted service 
connection for an acquired psychiatric disorder, a bipolar 
disorder, and assigned a 10% rating from March 1990; the 
veteran appeals that initial 10% rating as inadequate.  This 
appeal also arises from a September 1995 rating action that 
denied a T/R.

By decision of May 1997, the Board remanded this case to the 
RO for further development of the evidence and for due 
process development, to include adjudication of the veteran's 
claims with consideration of the revised criteria for rating 
mental disorders that became effective in November 1996.  By 
decision of December 1997, the Board denied a T/R as well as 
a rating in excess of 10% for a bipolar disorder.

By Order of April 1999, the Court vacated the December 1997 
Board decision that denied a T/R and a rating in excess of 
10% for a bipolar disorder, and remanded this case to the 
Board to comply with the VA General Counsel's March 1999 
Unopposed Motion for Remand.  By decision of January 2000, 
the Board remanded this case to the RO for further 
development of the evidence and for due process development 
consistent with the Court's holding in Stegall v. West, 11 
Vet. App. 268 (1998).

The Board has restyled the first issue noted on the title 
page of this decision to comply with Court precedent in 
Fenderson v. West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1. From March 1990 to the present time, the veteran's bipolar 
disorder has been productive of definite impairment of 
social and industrial adaptability.

2. On and after 7 November 1996, the veteran's bipolar 
disorder is productive of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although he generally functions satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as a depressed mood, 
anxiety, suspiciousness, weekly or less-often panic 
attacks, chronic sleep impairment, and mild memory loss.

3. The veteran's sole service-connected disability, a bipolar 
disorder, does not prevent him from securing or following 
substantially-gainful employment compatible with his 
education and occupational experience.


CONCLUSIONS OF LAW

1. From March 1990 to the present time, the veteran's bipolar 
disorder has been 30% disabling according to the schedular 
criteria.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4, including §§ 4.1, 4.2, 4.7, 4.10, 4.129, 4.130, 4.132, 
Diagnostic Code 9206 (as in effect prior to 7 November 
1996). 

2. On and after 7 November 1996, the veteran's bipolar 
disorder is 30% disabling according to the schedular 
criteria.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4, including §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic 
Code 9432 (effective on and after 7 November 1996).

3. The veteran does not meet the requirements for a T/R.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 3.340, Part 4, 
including §§ 4.1, 4.2, 4.10, 4.15, 4.16, 4.19 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Background

The veteran's service records show an occupational specialty 
as an aircraft mechanic from 1971 to 1981.  January 1980 
service medical records reflect a history of adjustment 
difficulties associated with superficial interpersonal 
relationships from which he received limited gratification, 
an ambivalent interaction with the environment (i.e., never 
satisfied with what he had, never feeling as if he "fit 
in," numerous and frequent job changes in different parts of 
the country over the 4-year period following his first period 
of military service and prior to the current period of 
enlistment, shifting enthusiasm and interests and achieving 
goals), a limited capacity to experience pleasure, and a 
nebulous, shifting self-concept with deficits in self-esteem.  
A February 1981 mental evaluation resulted in a diagnosis of 
mixed character disorder with prominent cyclothymic and 
paranoid features, manifested by pervasive, unwarranted 
suspiciousness and mistrust of others, restricted 
affectivity, and hypersensitivity in the form of exaggeration 
of difficulties and readiness to counterattack when any 
threat is perceived.  The veteran's behavior patterns were 
felt to reflect an exacerbation of character pathology, a 
paucity of stable adaptive mechanisms, and narcissistic 
preoccupation, and it was felt that he had a personality 
disorder.

Post service, in May 1983 the veteran was evaluated at the 
Bennington, Vermont, United Counseling Service (UCS).  He was 
noted to be living with a family and doing farm work to pay 
for his room and board.  He complained of lack of motivation, 
increasing depression, weight loss, sleep problems, and 
social withdrawal.  He had not had a job for a year, and had 
tried moving to Florida and changing jobs and girlfriends.  A 
review of educational history disclosed that he had attended 
a technical school for aircraft mechanics and was a Master 
Mechanic.  He also had some college education.  He gave a 
past history of substance abuse (marijuana, occasional 
cocaine, and alcohol), and appeared to have suffered some 
severe dysfunction associated with chemical use, such as 
multiple job, residence, and relationship changes.  On mental 
status examination, he was shy, reserved, and guarded, often 
staring blankly for minutes before responding.  He had a 
somewhat odd presentation, and focused on depressive 
symptoms.  Speech was clear and slightly stilted, with a 
large formal vocabulary and no use of slang.  The diagnoses 
were cannabis and alcohol dependence.  It was felt that the 
veteran appeared to be suffering from a delayed grief 
reaction following his father's death in December 1982, 
exacerbated by turning age 30 and drug and alcohol abuse.  He 
also had tremendous difficulty maintaining attachments, 
feeling safe, and experiencing feelings.  

On UCS evaluation in January 1984, the veteran was noted to 
be living in a tent and seeking employment.  He was troubled 
by apathy, depression, and drug withdrawal.  He had been 
treated with 8 individual therapy sessions and therapy 
sessions with his girlfriend over a 4-month period.  The 
veteran had dropped out of therapy, and he was noted to have 
made some progress.  The diagnoses included cannabis and 
alcohol abuse.

January 1984 Vermont VA Vet Center records indicate that the 
veteran sought information about housing and possible 
employment.  In February 1985, he complained of depression 
and inability to get out of bed and seek employment.  His 
father (sic) reportedly had been supporting him for the past 
20 months, and he needed help with procuring a job and 
dealing with intra-psychic problems, such as low self-esteem.  
He subsequently reported working at new jobs in April and 
September.

In October 1985, the veteran was admitted to the Vermont 
State Hospital (VSH) in a very psychotic, paranoid, and 
delusional state, and presenting a potential harm to others.  
Two weeks prior to admission, he had threatened his neighbors 
and been detained by the police.  During his hospital course, 
he clearly came across as being very psychotic and paranoid, 
and showed signs of persecutory delusions.  Information 
suggested that he had been abusing illicit substances such as 
marijuana, cocaine, and Amphetamines.  On 2 occasions he 
became very agitated and threatening, and had to be secluded.  
He was eventually calmed down and discharged to a VA Medical 
Center (VAMC).  The final diagnoses included sociopathic 
personality.

In October and November 1985, the veteran was hospitalized at 
a Vermont VAMC with a 2.5-week history of increased 
psychomotor activity and paranoia.  He gave an over 2-year 
history of intermittent psychiatric treatment with 
Amphetamines.  On admission examination, he was hyperalert, 
vigilant, and constantly scanning the environment.  
Psychomotor activity was greatly increased, and he paced 
constantly.  Speech was pressured, loud, and frequently 
incoherent.  He demonstrated significant looseness of 
association.  Affect was labile, and mood euphoric.  Thought 
production was greatly increased to the point of flight of 
ideas.  Thought content was significant for a paranoid 
delusional system with ideas of reference, grandiosity, 
visual delusions, questionable auditory hallucinations, and 
thought broadcasting.  Memory, cognition, judgment, and 
abstraction were not testable.  During his hospital course, 
the veteran was treated with a presumptive diagnosis of 
Amphetamine psychosis.  He presented and exhibited 
significant behavioral problems, including starting fires in 
ash trays and placing items in toilets.  On the day of 
hospital discharge, he eloped from the hospital and was 
subsequently apprehended by police after having stolen a car.  
The final diagnoses were acute psychosis, question of 
Amphetamine psychosis, question of bipolar affective 
disorder.

In November and December 1985, the veteran was hospitalized 
at the VSH for observation after being charged with 
possession of a stolen motor vehicle.  On mental status 
examination, motor behavior was excited.  Affect was labile 
and anxious.  Speech and thought were circumstantial, and 
content was delusional.  The veteran was found incompetent to 
stand trial.  During his hospital course, his manic behavior 
manifested itself in the form of agitation and difficulty 
sleeping.  A social assessment indicated that the veteran 
graduated from high school as an above-average student.  
While in military service in the U.S. Air Force, he became an 
aviation mechanic, and he had an extensive job history of 
working at airports as an aircraft maintenance man.  It was 
noted that none of these jobs had been for a long period of 
time.  He had also worked for Digital Equipment, and as a 
rock and country/western band musician.  From a review of his 
job history, the social worker commented that it seemed as if 
the veteran's employment times had been decreasing as he got 
older.  His social relationships were felt to have been 
within a normal range.  He was discharged to a VAMC, and the 
final diagnosis was bipolar disorder, manic, with psychotic 
features.

From December 1985 to February 1986, the veteran was 
hospitalized at a Massachusetts VAMC for further treatment of 
his bipolar disorder on referral from the VSH, where he had 
been incarcerated for 35 days after an apparent car theft.  
He gave a confused 2-year history of agitated behavior and 
suspiciousness, and had been undergoing psychotherapy during 
that time.  He reported a past diagnosis of a bipolar 
disorder at the VSH.  While undergoing psychiatric 
observation at the VSH he was found incompetent to stand 
trial and was transferred to the present VAMC.  On admission 
mental status examination, the veteran was buoyant, bubbly, 
and quite inappropriate.  Mood was euphoric.  He jumped from 
subject to unrelated subject, and it was difficult to keep 
him on track.  He reported idiosyncratic thoughts.  There was 
no gross report of hallucinations, delusions, or 
homicidal/suicidal ideas.  He was fully oriented, and memory 
was intact.  During his hospital course, he was treated with 
medication, and his improvement was dramatic and sustained.  
He was never a management problem.  A review of the veteran's 
educational history indicated that he completed high school 
and graduated from the Riverside School of Aeronautics, which 
he attended under the sponsorship of the GI Bill.  He 
reported hobbies and recreational interests including 
fishing, hunting, camping, photography, and playing the 
guitar, and, from 1972 to 1979, flying his own aircraft as a 
pilot.  He reported previous work experience as an F.A.A.-
licensed aircraft engine mechanic performing repair work 
across the country for short periods of time, and to have 
been unemployed since July 1985, when he worked as a 
carpenter.  He explained that he now understood why he went 
from job to job without settling down for more than 3 or 4 
months in any one area, and felt that his bipolar disorder 
was now under control since he had been introduced to 
ameliorative medication.  He showed interest in and capacity 
for work, and his detail was in Incentive Therapy in the VAMC 
mail room, where he did very well, immediately impressing the 
mail room staff as a quick learner and capable worker.  At 
the time of hospital discharge, his bipolar disorder was in 
remission.  His mood was stable, he was no longer restless, 
hyperactive, or hypertalkative, and he had maintained 
excellent controls.  He was accepted into the "R.I.S.E." 
program where he would continue to work in the mail room for 
a 4-month transitional work experience, and live within the 
grounds of the VAMC.  At the time of hospital discharge, 
medication was prescribed, and the veteran was considered 
competent and employable, with skills in both carpentry and 
mechanics.  The final diagnosis was mixed bipolar disorder, 
in remission.  

February 1986 VA outpatient treatment records indicate that 
the veteran continued to do well on the job in the VAMC mail 
room.  In March, he was notified that his "R.I.S.E." 
position in the VAMC mail room was being terminated due to 
VAMC budget restraints.  He stated that he intended to return 
to Vermont, where he had a girlfriend and could make his own 
vocational contacts.  A counseling psychologist stated that 
the veteran's work in the "R.I.S.E." program had been very 
satisfactory, and that he had been displeased with but 
accepting of his termination.

April 1986 Vermont VA Vet Center records indicate that the 
veteran was seeking employment and housing.  He was currently 
working in a temporary janitorial job at IBM.  In May, he was 
noted to have recently quit his cleaning job at IBM; 
thereafter from 1986 to 1990, he was followed-up periodically 
and regularly seen and treated with prescribed medications.  
In June 1986, he was actively seeking jobs.  In early July, 
he was noted to have left his job delivering telephone 
directories after 2 days, and not pursued further jobs.  His 
stated reason for not taking jobs was that he did not want to 
work for $4/hour, but was unwilling to delay gratification 
long enough to begin earning greater pay.  In mid-July, he 
was improving his job-seeking skills and using the Center 
daily to seek job possibilities and make telephone calls.  In 
late July, he had 3 possible opportunities with good 
employers.  In August, the veteran was noted not to have been 
pursuing further jobs.  He appeared to be caught-up with 
wanting to get a job as an aircraft mechanic when he didn't 
have the tools necessary to pursue such a job, and had not 
worked in this field for over 2 years.  His motivation and 
self-esteem were low.  In mid-September, he was noted to have 
been spending too much time unproductively at the Vet Center, 
not following an active plan to secure employment.  In late 
September, the veteran reported a temporary 60-day job 
possibility with IBM.  In October, he was noted to have been 
treated with prescribed medications since November 1985 and 
to have been compliant with treatment and therapy.  In 
November and December, he was noted to be working at IBM and 
enjoying it. 

In February 1987, the veteran was noted to be smoking 
marijuana and missing his prescribed medications.  In April, 
he was reportedly doing well at work, he seemed to be liked 
by his working colleagues, and he continued to take 
medications as scheduled.  He was engaged in weekly group 
therapy.  In June, he reported doing well and taking 
medication as directed.  Work was going well.  In July, he 
had some stress about his temporary job coming to an end, and 
due to his girlfriend having left him; he contemplated 
suicide in August.  He reportedly felt much better in 
September, having been working and receiving acceptable pay 
for the past            11 months.  In October, he was noted 
to be ending the temporary job with IBM after 1 year of full-
time employment, and checking into other jobs.  He reported 
occasional sleep problems.  In early November, he was noted 
to be out of work and seeking a new job.  In mid-November, he 
reported having found a new job with IBM repairing computers.    

In February 1988, he was reported to be doing quite well at 
his job.  After running out of prescribed medication in 
March, the episode made him aware of the need for medication 
on an ongoing basis.  He reported getting some recognition at 
work, which increased his self-esteem.  In April, life for 
the veteran was reported to be more stable.  He was noted to 
be working at IBM in a temporary status.  In May, he received 
a pay raise at work.  He was reported to be doing well in 
early June.  In late June, he was slightly manic after having 
run out of medication, and his emotions stabilized after they 
were re-started.  In July, a client at work expressed 
appreciation to the veteran's supervisor for the work the 
veteran had done.  In August, he stated that he was manic 
after he ran out of medication several days ago.  His job was 
reportedly ending in September, and he wanted to return to 
school.  He feared success.  He was noted to be hypomanic, 
with pressured speech and irritability.  There was no 
evidence of gross psychosis.  Subsequently in August, he felt 
much better after stabilization on medication.  In October, 
he felt defeated by his recent lay-off.  He missed work, and 
the contact and meetings with people.  He began to receive 
unemployment compensation in November, and continued to 
pursue employment.  In group therapy, he voiced concern about 
his future, and reported sleep problems.  In early December, 
he began a new job with a valve company that paid a little 
less than his previous employer.  He found the new job 
interesting but boring.  In late December, he quit the job, 
described as monotonous.  He began to feel the financial 
pressures of being unemployed, but had not been managing what 
little money he had.      

In mid-January 1989, the veteran started a new short-term (3 
to 6 month) postal job which paid well.  He slept well, mood 
was good, and affect appropriate.  In late January, he 
complained of depression after he stopped taking prescribed 
medication 2 weeks ago, when he was out of a job and money.  
He was re-started on medications.  In February, his new 
postal job was reportedly going well, but he was disappointed 
in his earnings.  In March, he was looking for a new job, as 
his postal job was becoming stressful.  He continued to take 
medication on a regular basis, and he slept well.  In April, 
he changed postal jobs to another location in casual status, 
working one day per week with the possibility of working 2 
more days per week.  In early May, he reported being somewhat 
depressed due to his job and financial trouble.  He had had 
some job interviews with no feedback.  In mid-May, he secured 
a new job in a Sears & Roebuck repair shop.  He reported some 
problems with motivation in June, but he was working.  He 
continued to take anti-depressant medications on an as-needed 
basis for work stress.  He reported receiving a small pay 
raise at work.  He complained of mood swings in July.  He 
reported that his work was going well, and he was encouraged 
after a regional supervisor listened to his suggestions 
regarding inventory.  In mid-August, he lost his job at 
Sears, and reported financial trouble.   In September, he was 
reported to be doing well, busying himself with job-seeking 
activities, but he was currently not working.  He had been 
doing some temporary work, and it was felt he might need to 
address permanent work issues.  In November, he was offered 
an aircraft maintenance position with Jocelyn Aircraft at 
$7/hour, but he turned down the offer, requesting $9/hour 
instead.  He was subsequently offered the job and accepted, 
but lost the job by early December due to his inexperience.  

In January 1990, the veteran was felt to be decompensating by 
misusing anti-depressant medication, as he had in the past.  
He was somewhat anxious when seen in March.  Sleep and 
appetite were good.  Mood was depressed.  He was over-
involved in activities, with stressors being financial and 
being unemployed.  In April, his relationship with his 
girlfriend was stable, and he was still looking for work.  He 
was assessed to be despondent and depressed.  In early May, 
he had still not found a job that paid him sufficiently, and 
he was unwilling to take a lower-paying job despite 
continuing to fall behind on paying his rent.  In mid-May, he 
was stressed by having to make an expensive car repair, and 
he was assessed to be angry and confused.  Mood was 
depressed, and he was underactive, with job and financial 
stressors.  In June, he began a satisfying job with a 
limousine service.  Sleep and appetite were good, and mood 
was good and stable, with increased self-esteem.  In July, he 
continued to enjoy his job and the people that he met.  He 
reported a deteriorating relationship with his girlfriend.  
In August, the veteran's mood was sad following the death of 
his landlady.  In September, he experienced increased stress 
over having to find a new place to live, and he felt more 
pressure on the job, working more hours than he felt he could 
handle.  In October, the veteran reported running low on his 
prescribed medication and taking half the prescribed dosage 
to get by.  He had not been sleeping well and obsessed about 
job pressures.  The assessment was that he continued to 
remain passive-dependent regarding responsibilities.  In 
December, he was noted to be working 5 days per week for a 
total 72 to 80 hours.  He had been running low on prescribed 
medications without notifying his therapist and taking half 
the prescribed dosage.  He appeared visibly fatigued and 
remained conflicted regarding commitment in his relationship 
with a girl.

In mid-January 1991, the veteran remained fatigued, and 
nervous about road conditions while on the job and careless 
drivers who increased his anxiety level.  In late January, he 
complained that his job remained a "grind."  He reported an 
argument with his girlfriend.  On outpatient psychiatric 
evaluation, he was noted to have some hyperarousal signs and 
symptoms, and to be a workaholic.  He was noted to have been 
quite stable in recent months on a regimen of prescribed 
medications.  In mid-February, his job was noted to be 
overwhelming physically and emotionally, as he was working a 
70-hour week, and he considered a reduced work schedule.  The 
assessment was that he had a tendency to hypomania.  In late 
February, he reported a satisfying job experience wherein he 
received a large tip from a customer.  He felt good all week 
as a result.  There had been no change in his job hours.  His 
relationship with his girlfriend was stable.  His mood was 
good.  In early March, he reported an argument with his 
employer, and he was fired.  He was depressed by the job 
market and his financial responsibilities.  His relationship 
with his girlfriend was supportive and stable.  In late 
March, he was anxious about not having found a job yet.  His 
mood was sad.  In early April, he moved out of his own 
apartment and in with his girlfriend.  In a separate 
statement, a Vet Center readjustment counseling therapist 
stated that the veteran, a client since January 1984, had 
been diagnosed as having a bipolar disorder, and had been 
seen on a weekly basis and treated with medications.  
Subsequently in April, he continued to seek employment and 
was actively working with a counselor.  His mood appeared 
sad, and he remained hopeful for a good-paying job.  In late 
April, his mood was good, and he was excited by new job 
possibilities.  He worked a security job on a weekend and 
enjoyed it.  In early May, he was noted to enjoy working as a 
security guard, but was aware that the job provided no real 
retirement or medical benefits.  In mid-May, he and his 
girlfriend were reported to be doing well.  The veteran felt 
anxious about the need to find more steady employment.  His 
mood was good.   

At a June 1991 RO hearing, the veteran testified about the 
inservice onset of his mental problems, and having lost many 
jobs and suffered break-ups of many personal relationships 
since separation from service.  He stated that, although he 
was a licensed aircraft mechanic, a VA doctor had told him 
not to work on aircraft due to his psychiatric disorder, as a 
result of which he had not done so.  He currently sought VA 
vocational re-training so that he could secure more career-
oriented employment than that presented by the many different 
temporary and low-paying jobs he had held over the past 6 
years.

Vet Center records indicate that the veteran's mood continued 
to be good in June and July 1991.  

In a July 1991 report, a state vocational rehabilitation 
counselor verified that the veteran's bipolar disorder 
constituted or resulted in a substantial vocational handicap.  
The counselor noted that, following military service, the 
veteran obtained training as an air frame and power plant 
mechanic and worked in that profession, but that he had to 
quit that occupation due to psychiatric hospitalization and 
occupational safety concerns.  He opined that, with continued 
psychotherapy and vocational counseling, it might be 
reasonable to expect that the veteran would gain training and 
work in an occupation utilizing his mechanical skills, noting 
that he brought a technical background, mechanical skills, 
intelligence, and motivation to the rehabilitation process.  
He concluded that the veteran met the state agency criteria 
for being severely disabled due to the bipolar disorder, 
noting that he had been severely psychotic in the past and 
constituted potential harm to himself, and that he took 
medication to control the condition and had been hospitalized 
on multiple occasions.

Vet Center records of August 1991 indicate that the veteran 
was working as a security guard on the night shift.  Sleep, 
appetite, and energy level were satisfactory, and his mood 
was stable.  The counselor noted that the veteran had a  6-
year history of temporary jobs.  On outpatient psychiatric 
evaluation, the veteran was noted to have remained 
affectively stable on his current medications.

In early October 1991, the veteran was hospitalized at a 
Vermont VAMC after he stopped taking medications prescribed 
for his bipolar disorder 5 weeks ago in anger after being 
told he would have to make co-payments for such medications, 
inasmuch as he was not service-connected for such disorder.  
He currently felt economically and vocationally disadvantaged 
due to his emotional problems.  He described an elevated mood 
and energy, decreased sleep, and also decreased libido over 
the past several weeks.  He denied suicidal or homicidal 
ideation.  On mental status examination, the veteran was 
cooperative, well-groomed, pleasant, and talkative.  Eye 
contact was good, and there were no abnormal motor movements 
or observable psychomotor agitation.  Speech was at a normal 
rate and rhythm and was not pressured.  Mood was elated, and 
affect generally appropriate.  There was some grandiosity of 
thought content and possibly some mild paranoia, but no 
hallucinations, and thought process was logical and goal-
directed, without flight of ideas or looseness of 
associations.  Cognitively he was alert and oriented in             
3 spheres.  Attention, abstraction, and calculation were 
intact.  During his hospital course, the veteran settled well 
and was cooperative and compliant.  At times he appeared 
silly and inappropriate to nursing staff, but frequently 
settling down to normal directly afterwards.  He was not 
generally noted to have increased energy, and he slept very 
well.  In interviews with doctors, he was very appropriate, 
logical, and without pressured speech.  He generally 
reflected a good degree of self-control.  The veteran was 
encouraged to take a more rational and logical approach in 
obtaining service-connected VA disability compensation 
benefits than showing the Board how crazy he could become.  
In therapy, the doctors appealed to the veteran to rationally 
and systematically present his case, stating that there was 
no purpose in proving his mania.  It was felt that the 
veteran had benefited from his time in the hospital as a 
measure of getting away from his stresses, and follow-up 
treatment was planned at the Vet Center and with a vocational 
rehabilitation counselor.  The diagnosis was bipolar 
affective disorder.

At a late October 1991 Board hearing at the RO, the veteran 
testified that, following separation from his first period of 
military service in 1975, he became a federally-licensed 
airframe and power plant mechanic, because that had been his 
military background training.  During his second period of 
military service, he claimed to have been proficient in 
aircraft maintenance.  Following separation from service in 
1981, he stated that he attended Southern Vermont College for 
about 1.5 months, when his attendance was reportedly 
terminated because the VA had failed to provide payments to 
the college.  At that time, he was also employed evenings by 
Precision Airlines in Rutland as a mechanic, which employment 
continued until December 1982 and during which time he 
reportedly maintained a good attendance record at work.  He 
reported building emotional problems at this time due to an 
overload of activities: studying, having to drive over 100 
miles a day from college to work and back, working, and 
trying to have a personal life.  He testified that he 
suffered a break-down in December 1982 and went into a 
depressed state until April 1983, when he sought counseling 
at UCS.  He stated that he took a job as a mechanic at a 
paper mill in Bennington in June 1983, but only worked for a 
month until he was fired after criticizing the mill 
President's decision to fire another employee.  During the 
early 1980's, he reportedly self-medicated with drugs and 
alcohol to ameliorate his mood swings, and went through a 
series of jobs and personal relationships because of the 
self-medication.  He stated that he currently did not take 
medications prescribed for his bipolar disorder by the VA as 
a protest against having to make co-payments for such 
medications which the VA required him to take, inasmuch as he 
was not service-connected for this disorder.  He asserted 
that he currently attended weekly counseling sessions at a 
Vet Center, as he had for the past 7 years.  He stated that 
he had been counseled by the VA not to work in his profession 
as an aircraft mechanic because it was too stressful for him, 
and that he was currently employed as a certified security 
officer for the state of Vermont, making what was to him an 
inadequate salary.  He requested VA vocational rehabilitation 
training so that he could stop working at a series of 
temporary jobs.

A December 1991 report from a Vet Center counselor indicated 
that, following separation from his first period of military 
service in 1975, the veteran was employed by 4 different 
employers as an aircraft mechanic.  One of these was 
identified as Digital, and three as unspecified aviation 
firms.  In June 1979, he and a friend survived the crash of 
an airplane the veteran was piloting.  Dissatisfied with how 
his life was progressing, he re-enlisted in the military 
service in 1979.  

January 1992 Vet Center records indicate that the veteran 
continued to work as a security guard.  In March, he was 
noted to have been working on a full-time basis, but recently 
was reduced to part-time status.  He was assessed to be 
fairly stable.  In April, he was noted to be working on a 
part-time basis and depressed with his job situation.  On VA 
outpatient psychiatric evaluation, he showed pressure of 
speech and inappropriate cheerfulness.  He stated that he 
took prescribed medication only occasionally, as he worked as 
an armed security guard and his company did not like that he 
was taking such medication.  He complained of anxiety, 
trouble concentrating, sleep problems, and being full of 
energy.  The diagnosis was bipolar disorder, hypomanic.  The 
veteran agreed to resume his medications on the prescribed 
regimen.  In May, he was frustrated with his work, as he did 
not make enough money to pay his bills.  On VA outpatient 
examination subsequently in May, he was noted to be employed 
on a part-time basis as a security guard, and driving an 
armored car once per week.  He had been treated 
psychiatrically with prescribed medication for the past 7 
years.  

In a statement of August 1992, the veteran complained of a 
worsening of his bipolar disorder over the last several 
years.

Of record is a copy of the veteran's resume reflecting his 
military, educational, and occupational experience from 1971 
to 1993.  This showed that he graduated from high school in 
1971 and received a diploma from the Riverside School of 
Aeronautics, Utica, New York in 1976.  He worked as a 
maintenance mechanic at Omega Electric, South Burlington, 
Vermont from 1986 to 1987; a small motor mechanic at Sears & 
Roebuck, Williston, Vermont from 1987 to 1988; a taxi driver 
for Morf Taxi, South Burlington, Vermont from 1988 to 1989; 
an armed and unarmed security guard and a courier for the 
Superior Protection Agency, Burlington, Vermont from 1989 to 
1991; a driver and guard for Berkshire Armored Car, Winooski, 
Vermont in 1991; and a flagman and construction laborer for 
R.S. Audley, Inc., Bow, New Hampshire from 1992 to 1993.

A psychological evaluation was conducted in February 1993 by 
R. Theisen, Ph.D., to obtain information about the veteran's 
emotional functioning in connection with his application for 
disability benefits from the state of Vermont.  A bipolar 
manic depressive disorder was noted.  The veteran was noted 
to have been living with his current girlfriend for 3 years.  
A review of his occupational history showed that he worked as 
an aircraft mechanic during his first period of military 
service, and in Bennington, Vermont from August 1976 to 
September 1977, when he moved to Texas for a better position.  
He worked in Texas from November 1977 to June 1978, when he 
returned to Burlington, Vermont, where he worked until he was 
fired in May 1979 due to heavy drinking.  He subsequently 
worked for Digital Equipment for 3 months, after which he 
returned to military service from November 1979 to March 1981 
and worked as an aircraft crew chief.  Following discharge 
from his second period of military service, he reported 
attending college and studying business management while 
working for a small commuter airline, but after 3 months was 
unable to handle such a schedule of activity.  He also left 
college because the VA reportedly had not paid his tuition 
fees.  He reported alcohol abuse and severe depression from 
December 1981 to March 1982, and attended counseling at UCS.  
In 1982, he lived on a farm where he also worked.  He worked 
as a band musician for awhile, supporting himself but being 
essentially homeless, living in his car or at an airport.  He 
went to Florida with a girlfriend and worked in hydraulics 
from October 1982 to May 1983, when he returned to Vermont to 
work on the farm.  From July to September 1983, he worked for 
a canoe company.  From September to December 1983, he worked 
for Air Vermont, but lost his job because the airline went 
out of business.  At that time he lived at a motel where he 
did construction work for the owner as compensation for his 
living there from December 1983 to October 1984.  Following a 
period of hospitalization, he reported working in the mail 
room of a VA hospital for 4 months, in a cleaning job for 3 
months, as a temporary worker at IBM for 11 months, as a 
mechanic for Almaga Electric for 11 months, at Sears & 
Roebuck for 3 months, as a driver for a transportation 
company from May 1990 to February 1991, as a security guard 
from April 1991 to July 1992, for an armored car company from 
February to August 1992, and thereafter as a construction 
worker until January 1993.  Regarding his work activities, 
the veteran stated that he always got along with his co-
workers, but never with his managers, disliking direct or 
immediate supervision because of what he felt were insults to 
his intelligence.    

Medications currently prescribed for his bipolar disorder 
reportedly helped him, but he still had mood swings, which 
were not as often or violent as previously.  On mental status 
examination, the veteran's dress was neat and clean, and 
personal hygiene was good.  His behavior was somewhat up and 
manic, and he was restless.  Speech was normal.  He was 
friendly and cooperative, and oriented in 3 spheres.  He was 
aware of current events and correctly inferred the meaning of 
proverbs.  Verbal abstraction ability and judgment were 
adequate.  Mathematics was good.  He had no difficulty with 
easy mental control tasks, but encountered difficulties as 
the levels gradually increased, suggesting difficulties with 
concentration.  Short-term memory functioning appeared to be 
intact.  Overall he presented as being of at least average 
intelligence.  Although he was clearly somewhat anxious, his 
mood appeared to be elevated.  Affect seemed appropriate to 
thought, and normal in range.  He was delusional, stating 
that he assumed that he was followed everywhere, and feeling 
as if he was under scrutiny, claiming that electronic 
listening devices had been placed in his house and on his 
telephone.  He felt followed and observed by "government" 
people in unmarked cars.  He denied suicidal or homicidal 
ideation.  Other than this delusion, the veteran appeared 
generally logical and coherent in his thinking.  He reported 
normal sleep and a good appetite.  He was unable to provide a 
history and give the frequency of his mood swings, stating 
that he became "livid" 4 or 5 times per month, depending on 
his surroundings.  He reported that he became frustrated with 
people who insulted his intelligence.  The examiner commented 
that it was apparent that the veteran was able to control his 
angry feelings.  He currently lived with his girlfriend and 
reported having a good relationship with her.  In his free 
time, he enjoyed taking target practice with his pistol, 
rifle, or shotgun, working on his car, and building model 
airplanes.  The examiner concluded that the veteran should 
have no difficulty managing funds.            

April 1993 VA outpatient records indicated that the veteran 
was his usual hypomanic self.  He stated that he quit his job 
as a security guard due to stress.  Thereafter, he did 
construction work until recently, and now did temporary work.  
In June, he was seen for a refill of medications and noted to 
be generally doing well.  In August, he presented as angry, 
frustrated, and confused over the denial of VA disability 
compensation benefits.  The assessment was personality 
problem.  In October, the veteran was noted to be on crutches 
after a dump truck ran over his foot, leaving him with severe 
injuries and an anticipated long period of rehabilitation.  
He was assessed to be depressed, with a personality disorder.  
In November, he was noted to be receiving Workman's 
Compensation benefits after a left foot injury.  His regimen 
of prescribed medications seemed to be providing effective 
psychiatric treatment, and his bipolar disorder was currently 
considered well-controlled on medications.  In December, he 
seemed to be in good spirits.  His foot was healing well, he 
was off crutches, and he was stable on his medications.

In January 1994, the veteran reported increased arguments 
with his girlfriend; he was bored at home, with no friends or 
activities.  He began attending the Community College of 
Vermont, taking 3 courses, and he was assessed to be stable.  
In March, he reported that his schooling was going well, and 
he was assessed to be stable.  Subsequently that month, he 
discussed the stress of schooling, collecting a bad debt, and 
his relationship with his girlfriend.  In April, he reported 
stress in his relationship with his girlfriend, and discussed 
feelings of paranoia regarding "the government" watching 
him.  He was assessed to be stable in April, May, June, and 
July, and was noted to have completed college courses in 
July.  In August, he was stable but paranoid.  In September 
and October, he found his college courses interesting, but 
worried whether taking 3 courses might be too stressful.  He 
was noted to be doing a public cable television show which 
focused on helping other veterans with their issues.  He was 
assessed to be stable.  

In January 1995, he continued to have fun with his local 
cable television show, and he was assessed to be stable.  In 
February, he was noted to have stopped his schooling and 
vocational counseling, and he was suspicious and distrustful.       

On VA psychiatric examination of March 1995, the veteran was 
noted to have been living with his girlfriend for 5 years, 
and employed for the past 1.5 years, although he was 
currently receiving Workman's Compensation since an on-the-
job accident which required orthopedic treatment, and he had 
been seeking employment since he was cleared to do so in 
December 1994.  A review of the veteran's occupational 
history showed that following his hospitalization in 1991 he 
worked for the Superior Protection Agency for 4 months until 
he had a disagreement with the owner.  Thereafter he worked 
at Burchand Armed Car in a temporary position as an armed 
guard for 5 months, which job ended when a man was hired on a 
full-time basis; the veteran's supervisor reportedly did not 
like the fact that he was taking medication prescribed for a 
psychiatric disorder while carrying a gun on the job.  He 
then went on to a series of temporary jobs for the Triad 
Temporary Agency, working part-time mostly as a construction 
laborer on an "on-call" basis, but he left that after 4 or 
5 months because he never secured permanent or steady work.  
He then worked for the PDI temporary agency, which placed him 
with the DynaPower manufacturing company where he assembled 
transformers for 3 months, but he left that job after they 
moved him to an area he didn't like and would not move him 
back.  He next worked for the Whitcomb Construction Company 
as a traffic controller for 2 months, and then did the same 
job for another company until his foot was run-over by a 
truck, which disabled him from work for a long period.   

The veteran stated that he had been an aircraft mechanic in 
the past, but had been told not to do such work due to his 
bipolar disorder and the level of concentration it required 
to get everything correct.  In this regard, he stated that he 
noted that he sometimes left tasks uncompleted due to 
problems with concentration.  He denied hospitalization since 
1991, stating that his mood swings had not required 
hospitalization, and that he had psychiatric follow-up 
treatment approximately every 3 months, and saw a counselor 
every 2 weeks.  He related a history of being quite paranoid, 
fearful of being used in involuntary experiments in VA 
treatment, and of government surveillance including an 
electronic listening device on his telephone.  He currently 
took college courses and did some work around his house, and 
assisted homeless veterans.  Over the past several months, he 
had developed a weekly public broadcast television show which 
focused on helping other veterans with their issues.  He 
otherwise worked at manual labor jobs, which frustrated him 
when he had to deal with other people, particularly 
supervisors with whom he became angry and sarcastic, 
precipitating his premature firing despite acceptable work 
quality.  He stated that he had no friends other than his 
long-time girlfriend because he did not trust people and 
became anxious when they attempted to get close to him.  He 
had no contact with his family.  Regarding future plans, the 
veteran hoped for vocational rehabilitation which would allow 
him to pursue a career in law enforcement and investigations, 
and leave the cycle of working in and being fired from low-
paying laborer positions.  He identified current on-the-job 
problems as easy distractibility and decreased attention, 
with fears that such inattention to his duties and decreased 
concentration might cause harm to other people.

On mental status examination, the veteran was dressed neatly 
and appropriately.  There was good eye contact and no 
psychomotor agitation.  Speech was within normal limits; he 
had a good vocabulary and was fluent.  Mood showed anger and 
fear at the government for trying to "get him" in some way.  
Affect was full and a little labile at times; he became 
somewhat unreactive to circumstances.  Thought processes were 
logical and coherent, with the exception of having to deal 
with any government agencies including the VA and the 
military.  He then had some paranoid delusional material, 
feeling persecutory delusions regarding government 
surveillance and being killed in a VA hospital.  He was 
somewhat paranoid about the general public, but not to the 
extent that he was delusional.  Thought processes appeared to 
be non-psychotic; this seemed to be an area of containment in 
the delusional process.  There was no looseness of 
associations, flight of ideas, or suicidal or homicidal 
ideation.  Judgment and insight were fair, and he appeared to 
be able to handle his own affairs.

The examiner concluded that the veteran had some residual 
symptoms of his bipolar affective disorder despite having 
been consistently on medications since 1991, as evidenced by 
the paranoid delusions and an irritable presentation when 
dealing with co-workers and others.  It appeared that he had 
been under-employed when compared with his prior capacity as 
an airline mechanic.  The examiner opined that it currently 
appeared that the veteran could probably return to work, 
although he might have some difficulty with personal 
relationships, as he was unable to form relationships, as 
evidenced by his lack of friends and history of irritability 
and inability to get along with authority figures such as 
supervisors.  The diagnoses included a bipolar affective 
disorder, with moderate psychosocial and environmental 
problems, and a Global Assessment of Functioning (GAF) score 
of 40 was assigned due to the lack of friends and continued 
behavior influenced by paranoid delusions, which score 
indicated some impairment in reality testing or 
communication, or major impairment in several areas such as 
work or school, family relations, judgment, thinking, or 
mood.       

March 1995 VA outpatient treatment records indicate that the 
veteran had recently obtained a part-time job in security at 
IBM.  He was assessed to be stable.  In April, he was angered 
at having been laid off from his job.  He was assessed to be 
stable.

A May 1995 vocational assessment of the veteran by G. 
Garback-Cooley, M.A., indicated that he lived with his 
girlfriend of several years with whom he reported a very good 
relationship.  He currently lived on his VA benefits, and on 
Workman's Compensation which was to run out soon.  With 
respect to hobbies, the veteran stated that he enjoyed 
photography, target shooting, camping, fishing, hunting, and 
archery.  Regarding educational background, he graduated from 
high school in 1971 as an average student, and attended 
Mohawk College and the Riverside School of Aeronautics in New 
York and the Community College of Vermont.  The veteran 
stated that, although medication had helped his bipolar 
disorder considerably, he still had mood swings, sometimes 
hourly, as well as difficulty holding down jobs, and 
medication side-effects including hand tremors, poor sleep, 
memory lapses, and changes in his perception of things.  
Regarding vocational background, he reported having held 
various jobs throughout his life, many of which were of very 
short term due to hindrances from his bipolar disorder.  He 
currently produced and hosted his own public access 
television program, "Veterans Viewpoint," and had been 
doing this for several months and derived tremendous 
satisfaction from it.  Test results showed that the veteran 
scored high in artistic writing, professional technology, 
mechanical reasoning, and word knowledge, and average in 
mechanical/fixing, electronics, agriculture, animal service, 
and teaching.  After reviewing several test results, the 
examiner's assessment was that the veteran appeared to be 
very motivated to pursue some type of employment in 
communications, which was felt to be an attainable goal.  He 
had demonstrated proven ability, desire, and intelligence to 
work in the communications field by producing, preparing 
material, conducting research, editing, and hosting his own 
public access television program.  Given his previous work 
history and the difficulties of working in a structured 
setting, it was felt that work in communications could 
oftentimes provide an opportunity for more flexibility and 
independence which may better serve his needs as a result of 
his bipolar disorder.    

May 1995 VA outpatient treatment records indicate that the 
veteran was reported to be a bit discouraged about his recent 
employment problem, but he found his prospects for 
educational support through the VA exciting.  He was assessed 
to be stable.  In June, the veteran was pleased that his VA 
vocational rehabilitation plan had been approved, and that he 
would begin working toward a Bachelor of Arts degree at 
Lyndon College.  He was assessed to be stable.

In a statement of June 1995, an official of Adelphia Cable 
Communications/Green Mountain Cablevision, a television 
station, enthusiastically recommended the veteran for 
admission into a VA vocational rehabilitation program.  She 
stated that the veteran had worked as a community access 
volunteer at the station for the past year and produced the 
"Veterans Viewpoint" program, during which he had mastered 
studio production, field shooting, and editing.  He had also 
undertaken several live productions.  She stated that she had 
always found the veteran to be a quick learner, hard working, 
dedicated, and thoroughly dependable.  As testimony to the 
veteran's efforts, she noted that he had twice been asked by 
local veterans groups to document campaign appearances by a 
U.S. Presidential candidate.  She stated that the veteran had 
a genuine interest in learning about media and television 
production, and would apply himself to his studies with the 
diligence he had shown towards his local television show.  In 
addition, the veteran was noted to work well with groups, 
lending his support and expertise to help others.

In a June 1995 VA vocational rehabilitation counseling 
narrative report, a counseling psychologist stated that the 
veteran had an impairment of employability, the effects of 
which he had not overcome; that it was a serious employment 
handicap; and that achievement of the veteran's vocational 
goal was currently reasonably feasible.  The limitations 
imposed by the veteran's service-connected bipolar disorder 
were noted to be mood swings with reported side-effects of 
prescribed medication as demonstrated by hand tremors, poor 
sleep, and memory lapses.  The veteran reported approximately 
11 employment opportunities, some lasting only 2 months, 
ranging from aircraft mechanic (for which he was licensed) to 
security guard.  He attributed the loss of employment 
opportunities and positions to limits relative to accommodate 
new experiences.  The veteran currently sought counseling 
support toward developing a new-found interest in production 
broadcasting.  For approximately a year he had volunteered 
his time at a public access program at a community access 
studio, producing a program entitled "Veterans Viewpoint."  
The psychologist noted that the veteran had a 10% disability 
rating for his service-connected bipolar disorder, a 
disability that seemingly had had far greater negative 
effects upon his functioning than a minimal disability rating 
might ordinarily suggest.  Having held numerous positions 
ranging from aircraft mechanic both in the military and 
private sectors to construction worker, limousine driver, and 
security guard, he had held numerous positions outside of 
those areas for which he had experience and training.  He was 
noted to have been fired from most of these positions, or 
quit with little notice.  Given his service-connected 
disability, the doctor opined that he was not likely to be 
competitive for employment for which he had training and 
experience.  With no transferable skills, the veteran was 
felt to be unable to overcome an impairment to employability 
resulting in an employment handicap, and he met the criteria 
for a serious employment handicap.  As the veteran had 
demonstrated a significant level of motivation for training, 
and he appeared genuinely interested in the rehabilitation 
process, reasonable feasibility was presumed.  Regarding the 
veteran's vocational plan, he was to attend Lyndon State 
College and major in communications, with the objective of 
successfully completing a Bachelor's degree program 
qualifying him for employment in the field of news 
broadcasting.  The college had a specific program designed 
for entry-level employment.  With respect to the veteran's 
precarious financial situation, the veteran was sure that he 
could manage everyday financial issues, and to this end he 
and his girlfriend had worked out an income plan whereby she 
would work while he attended school.       

In a July 1995 affidavit, the veteran attested to having been 
employed in numerous jobs as an unskilled laborer since 
separation from service.  He stated that he last worked on a 
full-time basis at Omega from September 1987 to August 1988, 
that $15,000 was the most money he had ever made in a single 
year while working 50 to 60 hours per week at IBM, and that 
he was currently unemployed.  He attested to having left his 
most recent job due to difficulty regulating his prescribed 
medication, and he became depressed and did not report for 
work or telephone his employer for 3 days.  He reported 
problems that he regularly experienced on the job as 
difficulty with concentration, memory, and performing tasks; 
difficulty with co-workers and supervisors; explosive 
behavior; and intrusive thoughts.

In a July 1995 report, E. Carvey, M.Ed., a contractual VA 
vocational consultant, reviewed the veteran's progress and 
noted that he was working over the summer for Deter Security 
on a part-time basis, about 30 hours per week.    

July 1995 VA fee-basis outpatient treatment records indicate 
that the veteran reported having a stable relationship, a 
part-time job, and being stable on his regimen of prescribed 
medication.  He planned to attend a state college on a full-
time basis in the Fall.  He continued to produce the public 
access television program, "Veterans Viewpoint."  On 
examination, he was alert and oriented in        4 spheres.  
Affect was full, and mood euthymic.  Speech was not actually 
pressured, but enthusiastic regarding the subject matter.  
There were no psychotic features, looseness of associations, 
flight of ideas, or suicidal or homicidal ideation.  Thought 
processes were logical and goal-directed.  He was assessed to 
be fairly stable.

In an August 1995 report, E. Carvey, M.Ed., a vocational 
consultant, reviewed the veteran's progress, noting that he 
continued to work for Deter Security on a part-time basis as 
a security guard, and planned to reduce his work to no more 
than 12 hours per week during the school year.  The veteran's 
goals and academic plans were assessed to be appropriate both 
to his temperament and his disability.  

VA fee-basis outpatient records of August 1995 indicate that 
the veteran reported having been promoted to a supervisor at 
the security firm for which he was working, but he was going 
to quit as it was proving to be quite stressful, and he 
planned to return to his schooling.  His speech was somewhat 
pressured and anxiety was increased, and he increased his 
intake of prescribed medication.  The assessment was that he 
was hypomanic, with his job as the stress precipitant.  In 
mid-September, he reported doing well in school but felt 
stressed.  

In a mid-September 1995 report, E. Carvey, M.Ed., a 
vocational consultant, reviewed the veteran's progress and 
attendance at Lyndon State College.  He was noted to have 
quit his job at Deter Security in late August, as a result of 
which his current financial situation was quite marginal, and 
he was seeking part-time employment with the college security 
detail.  The counselor was guardedly encouraged by the 
veteran's relatively positive start to academic experiences, 
noting that his marginal financial situation had the 
potential to seriously interfere with his academic success, 
especially considering his service-connected disability.  

VA fee-basis outpatient records of late September 1995 
indicate that the veteran presented cheerfully, acclimating 
to school and basically coping well.  He appeared quite proud 
of his efforts with his "Veterans Viewpoint" television 
program.  The examiner commented that he was responding well 
to medications, and he was assessed to be stable.

In an October 1995 report, E. Carvey, M.Ed., a vocational 
consultant, reviewed the veteran's progress and attendance at 
Lyndon State College.  He was making adequate to good 
progress in all his courses except mathematics.  He was angry 
at the VA with respect to a misunderstanding about a stipend 
and the failure to reimburse him for an expenditure.  The 
counselor's assessment was that the veteran was relatively 
positive about his progress, that some of his grounds for 
expressed anger seemed appropriate, and that he did a good 
job in channeling them in focused, relatively appropriate 
ways.  There was very little evidence that he let his sources 
of anger get in the way of his academic pursuits. 

October 1995 VA outpatient treatment records indicate that 
the veteran stated that the VA's failure to compensate him 
adequately angered and distracted him, as a result of which 
his school work suffered.  The examiner noted that he 
personalized the issue, and felt that he might have 
aggravated people in the system who were now getting back at 
him.  On examination, the veteran was alert and oriented in 4 
spheres.  Affect was full, and mood annoyed.  Speech was 
normal.  There were no psychotic features, looseness of 
associations, or flight of ideas.  He was not manic, and was 
felt to be responding well to prescribed medication.  The 
assessment was that he was agitated and frustrated with the 
system, with financial problems causing stress.  

In an early November 1995 report, a VA vocational 
rehabilitation specialist stated that he had met with the 
veteran to address his increasing complaints and inability to 
maintain understanding of program procedures.  Initially 
angry, he calmed to an appropriate level.  The counselor 
noted that the veteran had been on the same prescribed 
medication for over 5 years, and that its effectiveness was 
becoming minimal, as a result of which he was placed on 
alternative medications.  It was felt that the medication 
change should resolve the veteran's increased inappropriate 
behavior.

Early November 1995 VA fee-basis outpatient records indicated 
that the veteran felt very anxious and upset, and that 
prescribed medication was not working well.  He complained of 
additional stress, sleep problems, racing thoughts, and 
decreased attention which affected his work.  It was felt 
that the veteran was cycling into mania.  In mid-November, it 
was noted that his medications had been changed, and he 
complained of increased irritability, but was sleeping well.  
He had no violent thoughts or behavior, suicidal or homicidal 
ideation, psychotic symptoms, pressure, looseness of 
associations, or blocking.  Affect was appropriate.  He was 
mildly paranoid.  In late November, he was noted to be doing 
much better on his new medication, with less irritability and 
improved concentration.  

In a late November 1995 report, E. Carvey, M.Ed., a 
vocational consultant, reviewed the veteran's progress and 
attendance at Lyndon State College.  The veteran reported 
good progress in both mathematics and communications courses.  
He had changed psychiatric medications within the last 2 
weeks, and was beginning to experience some positive results 
from this effort, feeling more focused and emotionally 
flexible and significantly calmer.  He also reported having 
made more progress toward obtaining a suitable part-time job 
over the past month.  The consultant's assessment was that, 
given the several distractions the veteran had faced during 
his first term at college, it appeared that his academic 
performance had been recently strong.   

In a December 1995 report, E. Carvey, M.Ed., noted that the 
veteran felt that he would complete all of his college course 
requirements in a timely fashion.  He was maintaining his 
stability on his new medication regimen, and he felt strongly 
positive about the effects of this regimen and intended to 
maintain it.  The consultant's assessment was that the 
veteran had made impressive gains in both focus and 
appropriateness in a short time on his new psychiatric 
medications.  Given the complexities of his service-connected 
disability, it was felt that his level of function would 
continue to be marginal and subject to strong fluctuation.  

On VA fee-basis psychiatric examination of December 1995, the 
veteran reported that his most recent work had been as a 
security guard for a trucking firm that shipped large amounts 
of cash.  He currently complained of moderate mood swings, 
none of which had severely impaired his ability to function, 
and for which he took prescribed medication.  On mental 
status examination, he was well-groomed and kempt, alert, and 
oriented in 4 spheres.  Speech was clear and goal-directed, 
although apparently at times it appeared to be overinclusive.  
It was not pressured, and could be easily redirected.  Mood 
was euthymic, and he was easily engaged and cooperative.  
Affect was full.  Cognitive examination showed no impairment 
of judgment, insight, or memory.  Thought processes were 
tight, and content showed no current delusions of grandeur or 
religiosity, hypersexuality, or paranoia.  There were no 
hallucinations, obsessions, or phobias.  He denied 
destructive ideation.  The assessment was that the veteran 
had a history of initial cyclothymia which more recently had 
become a full-blown manic-depressive illness.  He was felt to 
have been relatively well-treated with prescribed medication, 
although he was reportedly unable to tolerate higher doses in 
order to manage his mood swings, which were becoming more 
problematic for him recently.  He was on a trial of different 
medication, and he appeared to be currently stabilizing on 
it. 

In early January 1996, the veteran was noted to be continuing 
to respond well to medication.  Financial issues were noted 
to be significant stressors.  The assessment was that he had 
a fairly stable relationship with his girlfriend which had 
been threatened by manifestations of his bipolar disorder.  
In mid-January, he was reported to be back in school and 
doing well.  His relationship with his girlfriend had 
improved, as had his concentration and motivation.  He was 
assessed to be in good contact, and he appeared relaxed.  
There was no pressure of speech or tangentiality, and there 
was markedly less intensity of affect.  He appeared to be 
responding well to medications.  In late January, E. Carvey, 
M.Ed.,, a vocational consultant, reported that the veteran 
was doing very much  better with a medication change.  He was 
quite appropriate in behavior, and he stated that he felt 
much improved.  In early February, the veteran reported 
struggling at school to grasp information as quickly as 
younger students.  He feared failing, but was working hard to 
maintain his position.  He stated that prescribed medication 
helped keep him stable.  He described some "paranoia" about 
a VA agenda to undermine him and about other people being in 
his house when he was not there, as well as conspiring 
students.  The assessment was that the veteran had reported 
that his bipolar symptoms were being managed well.  In late 
February, the veteran felt that his paranoia at times got out 
of hand.  The assessment was that he was under significant 
stress at school, with increased anxiety and paranoia.  

In early March 1996, the veteran's affect was full, and mood 
euthymic.  He was in good contact.  In mid-March, he reported 
increased depressive symptomatology; the stress of college 
and financial problems were noted to be clear precipitants.  
Initially he presented with a flat affect and rather 
despondent mood, but after discussion he displayed a wider 
range of affect and more cheerful mood.  He reported only 
partial compliance with his regimen of prescribed medication.  
In late March, he reported mood stability and even 
improvement with prescribed medication.  He was able to 
concentrate better, without the cognitive impairment he had 
experienced on other medication in the past.  He slept well 
at night.  On examination, he was alert, oriented, and well-
engaged, with normal speech, good eye contact, euthymic mood, 
and full affect.  Concentration, attention, cognition, 
insight, and judgment were intact.  Thought processes and 
content were unimpaired, and there was no destructive 
ideation.  The assessment was bipolar disorder, stable 
without side effects of medication.  In early April, the 
veteran's paranoia and lack of trust was noted, at times, to 
divert him from tasks at hand, as a result of which his 
schooling as well as his relationship with his girlfriend 
suffered.  He reported a favorable response to prescribed 
medication.  He was in good contact, with a full affect and 
an overtly cheerful mood.  In mid-April, he was focused and 
in good contact.  He had difficulties studying and keeping up 
with younger students.  His primary agenda dealt with 
feelings of persecution.  He was admittedly paranoid as he 
discussed the difficulties of constantly living in fear.  His 
coping strategies were felt to have improved markedly, and he 
remained stable, with a continued favorable response to 
prescribed medication.  He worked hard at school to maintain 
focus.  In late April, he presented cheerfully, noting that 
this time of the school semester was quite stressful, and he 
was very busy.  His relationship with his girlfriend was 
stable, but finances had created pressure.  He reported a 
continued favorable response to prescribed medication, and he 
was assessed to be stable.

In mid-May 1996, the veteran reported having completed school 
for this semester, and was now looking for a job.  He stated 
that he was struggling with virtually all aspects of his 
life.  He reported a favorable response to prescribed 
medication, and could focus more effectively.  On 
examination, he was alert and oriented in             4 
spheres.  Affect was full, and mood euthymic.  Speech was 
normal, and thought processes logical and goal-directed.  
Thought content was without suicidal or homicidal ideation.  
He was assessed to be in good contact and coping with his 
bipolar disorder.  In late May, the veteran reported that he 
quit a recent brief job after management acted 
inappropriately.  He was assessed to be anxious.  In early 
June, he reported continued mood stability, improvement in 
mood, social interactions, and good concentration, without 
cognitive impairment.  He slept well at night.  He had some 
difficulty taking examinations and increased his intake of 
medication, which was helpful.  On examination, he was alert, 
oriented, and well-engaged, with normal speech, good eye 
contact, a euthymic mood, and a full affect.  Concentration, 
attention, cognition, insight, and judgment were intact.  
Thought processes and content were unimpaired, and there was 
no destructive ideation.  His bipolar disorder was assessed 
to be clinically stable, without the side effects of 
medication.  When seen again the next day, he was more 
relaxed and spontaneous.  Affect was fuller, and mood less 
anxious and more cheerful.  Speech was normal, and thought 
processes logical and goal-directed.  Thought content was 
without suicidal or homicidal ideation.  He was assessed to 
be stable and coping with stressors of college life, 
decreased finances, and his relationship.  In mid-June, he 
felt he could not handle the stress of a new job at a 
sandwich shop, even though he realized the relative low 
degree of stress.  He tended to denigrate himself.  The 
assessment was increased anxiety secondary to his job.  In 
late June, he presented with a full range of affect and a 
rather cheerful mood.  He utilized humor to express 
bitterness and feelings of victimization.  He was noted to be 
clearly struggling at school, in his relationship, and 
financially.  He described paranoid ideations, in that "the 
system" was out to get him.  He was noted to have obtained 
and lost a job.  He described a reduction in mood swings 
which he attributed to prescribed medication.  The assessment 
was that he was struggling with several stressors but 
appeared stable.  

In July 1996, the veteran presented rather cheerfully, 
reporting being productive at school, and at home working on 
cars.  On examination, there was no evidence of mania.  He 
was in good contact, oriented in 4 spheres, and alert, with 
normal speech.  There was no flight of ideas or looseness of 
associations.  He was assessed to be enjoying a period of 
relative calm, and responding well to prescribed medication 
and outpatient treatment.  In August, he presented cheerfully 
and reported a significant benefit from prescribed 
medication, managing stress significantly better.  School was 
going well, and his relationship was stable, with decreased 
paranoia and anxiety.  He was assessed to be responding well.  
In September, he presented calmly and rather cheerfully.  He 
reported things were going more smoothly this semester at 
school.  He was assessed to be stable, with a continued 
favorable response to prescribed medications.  In September, 
he presented calmly and rather cheerfully, reporting that 
things were going more smoothly this semester at school.  A 
continued favorable response to medications was noted, and he 
was assessed to be stable.  

In early October 1996, the veteran continued to report good 
mood stability, social interactions, and improvement in mood.  
He continued to deal with numerous stressors, including 
school and dealing with the VA.  He slept well at night, mood 
was stable, and appetite good.  On examination, he was 
patient, appropriate, alert, and oriented in 4 spheres.  
Speech was normal, eye contact good, mood euthymic, and 
affect full.  Concentration, attention, and cognition were 
within normal limits.  Insight and judgment were adequate.  
Thought processes and content were unimpaired, and there was 
no destructive ideation.  He was assessed to be stable on 
medications, without side effects.  In mid-October, he was 
assessed to be coping adequately with increased stressors, 
and he felt that his current medication regimen was quite 
effective.  In late October, he reported being under 
significant stress, but with a continued favorable response 
to prescribed medications.  He felt stable and that he was 
coping adequately with his stress.  In early December, he 
reported increased stress dealing with academic and 
relationship responsibilities, as well as finances.  On 
examination, he was alert and oriented in 4 spheres, with a 
full affect and euthymic mood.  He was in good contact, with 
no pressure of speech or looseness of associations.  He 
reported responding well to medications.  He was assessed to 
be coping well with a stressful situation as a student, 
without evidence of mania or exacerbated depression.  In late 
December, the veteran reported relief at being on break from 
school.  He described difficulties at school due to his poor 
concentration and focus.  Financial and relationship issues 
remained stressful.  On examination, he was in good contact 
and rational, without pressured speech, looseness of 
associations, flight of ideas, or tangentiality.  Affect was 
full, and mood euthymic.  He was assessed to be responding 
well.

In early January 1997, the veteran reported continued good 
mood stability, social interactions, and improvement of mood.  
He continued to have stressors at school and found himself to 
be more irritable, with occasional increased difficulty 
sleeping.  He complained of ongoing difficulties with 
concentration and memory.  On examination, he was alert, 
oriented, and engaged, with normal speech, good eye contact, 
a euthymic mood, and a full affect.  Concentration, 
attention, and cognition appeared to be within normal limits.  
Insight and judgment were adequate, and thought processes and 
content were unimpaired.  There was no destructive ideation.  
His bipolar disorder was assessed to be stable on medication, 
without side effects.  The examiner opined that his described 
academic difficulties did not sound to be related to his 
bipolar disorder, and it was felt that he might have other 
difficulties or be stretching his intellectual capacities.  
In late January, he reported an improved situation at school, 
having a tutor, and he appeared to be doing much better 
academically.  He presented calmly.  On examination, he was 
in good contact and well-focused, without pressured speech or 
obvious anxiety.  He further reported increased stability in 
his relationship.  On examination, he was alert and oriented 
in 4 spheres.  Affect was full, and mood cheerful.  He was 
assessed to be responding well.  In early February, he 
reported a relative degree of stability, with school going 
better and having a tutor that he liked.  On examination, he 
was in good contact, with a full affect and a rather cheerful 
mood.  There was no looseness of associations, flight of 
ideas, pressured speech, tangentiality, or expressed 
paranoia.  His relationship remained somewhat strained but he 
continued to enjoy it.  He was assessed to be stable.  In 
late February, he reported a difficult week at school and 
with finances and relationship problems.  On examination, he 
was alert and oriented in 3 spheres, with a somewhat flat 
affect and a discouraged mood, both of which were appropriate 
to thought content.  Thought processes were logical and goal-
directed.  There was no pressured speech or tangentiality.  
He felt a seasonal affective disorder.  The assessment was 
discouragement versus depression.  

In early March 1997, the veteran reported being depressed and 
feeling mishandled and mistreated by the government, the VA, 
and former employers.  He also complained of problems at home 
and at school.  Mathematics and studies in general were 
proving to be difficult, and he had financial problems.  On 
examination, affect was flat and mood despondent, with slow 
speech and a soft tone.  Sleep, appetite, and libido were 
somewhat disturbed.  The veteran was assessed to be clearly 
overwhelmed with stressors, the major ones identified as 
applying for Social Security Administration (SSA) benefits 
and requesting increased VA disability compensation benefits.  
In mid-March, he reported continued feelings of depression, 
with difficulties at home and at school, as well as elements 
of a seasonal affective disorder.  On examination, he was 
alert and oriented in 4 spheres, with a restricted and flat 
affect and a despondent mood.  He described some difficulties 
sleeping and increased anxiety.  He was assessed to be 
dysthymic, responding to several stressors.  On examination a 
few days later, he stated that he remained depressed, with a 
somewhat flat affect and a discouraged mood.  There was no 
pressured speech, looseness of associations, or flight of 
ideas.  The assessment was that he was coping with 
significant stressors and appeared more discouraged than 
depressed, with symptoms of seasonal affective disorder 
present.  In late March, he presented with a rather 
restricted range of affect and a despondent mood, feeling 
disheartened.  On examination, he was oriented in 4 spheres, 
and there were no psychotic or manic features.  He was 
assessed to be discouraged due to his current stressors.

A March 1997 job screening questionnaire completed by the 
veteran's former employer at a Subway sandwich shop indicated 
that the veteran quit after 2 weeks on the job due to stress 
from being asked to improve.  The veteran reportedly had no 
problem learning the job duties, did not require much help 
once taught the job, had acceptable grooming and dress for 
the job, got along fine with the employer and co-workers, and 
did not disrupt systems or other employees.  He adapted well 
to changes in work hours, being always on time no matter when 
scheduled.  He had no problem performing repetitious tasks, 
understood and carried out simple directions in a reasonable 
amount of time, started work on time, had acceptable 
attendance, and understood and followed safety guidelines.  
With respect to accepting instructions and reasonable 
criticism, he got upset when asked to be more particular with 
respect to cleaning and walked out the door, claiming the 
stress was too high.

VA fee-basis outpatient records of early April 1997 indicate 
that the veteran reported that his mood had remained stable.  
He continued to have school and financial stressors.  The 
examiner commented that, overall, he was maintaining his 
composure, sleep, mood, and energy, and he was optimistic 
about the future.  On current examination, he was engaged, 
alert, and oriented, with mild psychomotor agitation, but 
otherwise mental status was fully within normal limits.  The 
assessment was that he was stable on medications without side 
effects, and dealing with numerous interpersonal and systemic 
stressors; he continued to need to be on medication, with 
which he was fully compliant.  

In an early April 1997 mental residual capacity assessment by 
W. Farrell, Ph.D., for SSA disability determination purposes, 
the veteran's mental activity was evaluated within the 
context of his capacity to sustain that activity over a 
normal workday and workweek, on an ongoing basis.  With 
respect to understanding and memory, there was no evidence of 
limitation of the veteran's ability to remember locations and 
work-like procedures, and to understand and remember very 
short and simple instructions; his ability to understand and 
remember detailed instructions was evaluated as not 
significantly limited.  With respect to sustained 
concentration and persistence, his ability to carry out 
detailed instructions; to maintain attention and 
concentration for extended periods; to perform activities 
within a schedule, maintain regular attendance, and be 
punctual within customary tolerances; to sustain an ordinary 
routine without special supervision; and to work in 
coordination with or proximity to others without being 
distracted by them were each evaluated as not significantly 
limited.  There was no evidence of limitation of his ability 
to make simple work-related decisions.  His ability to 
complete a normal workday and workweek without interruptions 
from psychologically-based symptoms and to perform at a 
consistent pace without an unreasonable number and length of 
rest periods was evaluated as moderately limited.  With 
respect to social interaction, there was no significant 
limitation of the veteran's ability to interact appropriately 
with the general public, to maintain socially appropriate 
behavior, to adhere to basic standards of neatness and 
cleanliness, to accept instructions and respond appropriately 
to criticism from supervisors, and to get along with co-
workers or peers without distracting them or exhibiting 
behavioral extremes.  With respect to adaptation, there was 
no evidence of limitation of the veteran's ability to be 
aware of normal hazards and take appropriate precautions, or 
to travel in unfamiliar places or use public transportation; 
there was moderate limitation of his ability to respond 
appropriately to changes in the work setting and to set 
realistic goals or make plans independently of others.  Dr. 
Farrell further noted that the veteran was a college student 
and had no significant limitation in memory or cognition.  He 
opined that the veteran's bipolar disorder was stable, but 
that he should be restricted from high-stress work activities 
because stress could affect his pace; that he had sufficient 
concentration, persistence, and pace for routine tasks; that 
he could manage changes expected in routine tasks, but needed 
some help in planning and goal-setting; and that he was not 
significantly limited in social interactions.

Evaluating the functional limitation resulting from the 
veteran's bipolar disorder, Dr. Farrell concluded that it was 
productive of a slight degree of restriction of activities of 
daily living, and a slight degree of difficulties in 
maintaining social functioning; often produced difficulties 
of concentration, persistence, or pace resulting in failure 
to complete tasks in a timely manner (in work settings or 
elsewhere); and never produced episodes of deterioration or 
decompensation in work or work-like settings which caused him 
to withdraw from that situation or to experience exacerbation 
of signs and symptoms (which may include deterioration of 
adaptive behaviors).  Noting the veteran's long history of a 
bipolar disorder with paranoia, that he had held a variety of 
short-term jobs, and that he has been a college student and, 
despite his claim of paranoia, has been involved with a 
television program, the doctor further noted that VA 
outpatient treatment records showed that he had been 
relatively stable on prescribed medication for the past 
several years, that there had been no 12-month period of 
increased severity from September 1993 to the present time, 
and that he had not been hospitalized since 1991.  The 
diagnosis was bipolar disorder with psychotic features, 
currently in partial remission.     

VA fee-basis outpatient treatment records of mid-April 1997 
indicate that the veteran reported increased relationship 
problems, as well as significant school and financial 
stressors.  He presented with a flattened affect and 
dysthymic mood.  He was in good contact and spontaneous, with 
no suicidal ideation, and reported a continued favorable 
response to medications.  He felt that his current dysthymia 
was appropriate to his circumstances.  He was assessed to be 
dysthymic secondary to relationship, school, and financial 
issues.  

By decision of mid-April 1997, the SSA denied the veteran's 
application for disability benefits after consideration of 
medical evidence showing that he had some emotional problems 
because of a bipolar/manic-depressive illness which kept him 
from doing some types of work, but which also showed that he 
could think, remember, and understand well enough to do work 
which did not change a lot in a low-stress type of job.  
Considering exertional factors, the veteran's limits were 
felt to be most representative of an unlimited range of 
physical work.  His non-exertional mental limits were felt 
not to significantly reduce the range of unskilled work of 
unlimited range.  It was felt that he was capable of 
performing work such as a commercial or industrial cleaner in 
any type of industry, a landscape laborer, and a general farm 
worker, and that he was not disabled.    

VA fee-basis outpatient records of late April 1997 indicate 
that the veteran was angry and frustrated over the denial of 
his application for SSA disability benefits, and complained 
of worsening relationship problems.  The examiner noted that 
he felt victimized and tended to personalize the situation.  
He stated that he continued to respond well to medications 
and felt that he could cope as well without them.  He was 
assessed to be dysthymic, with increased stressors from 
various external sources.  In May 1997, the veteran reported 
a deteriorating relationship, financial stress, and concern 
about passing his courses in the last 2 weeks of school.  On 
examination, he had difficulty focusing, and the assessment 
was increased anxiety secondary to multiple stressors.  In 
June, he reported having a new job.  On examination, he was 
in good contact, with a full range of affect and a euthymic 
mood.  Speech was mildly pressured, with no looseness of 
associations or flight of ideas.  The assessment was anxiety 
due to work and relationship stressors.                

On VA psychiatric examination of mid-June 1997, the examiner 
reviewed the May 1997 Board Remand Order and the veteran's 
claims folder.  The veteran reported attending Lyndon State 
College since 1995 and living with his girlfriend.  He gave a 
2-week history of employment at the Ames department store for 
38 hours per week doing manual labor involving heavy lifting 
and preparing the store for a reopening.  He had also worked 
at that store 2 weeks previously, but quit for several days 
after a negative interaction with a supervisor.  He reported 
no employment during the academic year, having last worked 
the previous summer at a sandwich shop, which job he quit 
after 5 days after a conflict with the owner.  His job prior 
to that was at a Payless shoe store, which job he also left 
due to a confrontation with a supervisor.  He stated that he 
rarely drank alcohol, and last used drugs in a substance 
abuse context 3 years ago.  He currently took 2 medications 
on a prescribed regimen.  

He currently complained of decreased concentration and much 
stress at school, working hard and having difficulties with 
mathematics, but being very attentive in class and not 
missing any classes.  On examination, the veteran was neatly 
dressed, cooperative, alert, and oriented in 3 spheres.  
Speech was clear and goal-directed, and he reported a low 
mood, stating that he was better when he was working.  Affect 
was initially anxious, but appropriate and varied over the 
course of the interview.  He reported no sleep problems and 
felt rested on awakening.  He showed no evidence of 
psychomotor slowing or agitation.  His thoughts appeared to 
be linear and logical, and he denied hallucinations.  He 
described significant paranoia, feeling spied upon and that 
his telephone calls were monitored.  He denied suicidal or 
homicidal ideation.  There was no evidence of grandiosity, 
delusions, or other thought disorder.  

The examiner's assessment was that the veteran was euthymic, 
able to work a full-time job and attend college classes full-
time over the past academic year, although he had had some 
job and academic difficulties.  With respect to employment, 
it appeared that his difficulties were associated with 
inability to interact effectively with authority, and perhaps 
some irritability.  Irritability was a symptom of manic 
episodes and could also be associated with the depressed 
phase of a bipolar disorder.  However, based on his interview 
with the veteran, the examiner opined that his mistrust of 
authority and some baseline paranoia were not associated with 
his bipolar affective disorder, because he continued to have 
these symptoms while he had little to no other evidence of 
disturbance of mood consistent with a manic or depressed 
phase.  In this regard, the examiner noted that the veteran's 
sleep was normal, and although he described disturbed 
concentration, he showed no evidence of this during the 
examination, and also reported that he was able to be quite 
attentive in college classes.  He reported no disturbance in 
appetite, and there was no disturbance of thinking, racing 
thoughts, or lability of affect.  Although the veteran 
appeared to have some academic difficulty, this seemed to be 
primarily in the field of mathematics, and the examiner 
commented that difficulty in academic performance associated 
with a bipolar affective disorder was more likely to be 
associated with a gross disturbance in concentration, 
attention, or ability to follow-through on tasks; he noted 
that the veteran described none of these to him, and he 
appeared to be thinking clearly during the course of the 
interview.   

The examiner noted that the veteran was currently employed on 
a full-time basis, and although this employment was less than 
what he had done in the past, he did not believe that the 
veteran was unemployable, or that, based on his current 
diagnosis, he was likely to be unemployable for long periods 
of time.  Should he have exacerbations of his mood disorder, 
he might be unemployable for certain  portions of time, but 
that could not be predicted with any certainty at the present 
time.  After reviewing the VA Schedule for Rating Mental 
Disorders (38 C.F.R. § 4.132, as in effect prior to 7 
November 1996) and the VA General Rating Formula for Mental 
Disorders (38 C.F.R. § 4.130, effective on and after                  
7 November 1996), the examiner commented that the veteran 
fell somewhere between the criteria for a 10% and a 30% 
rating.  Noting that his current occupational and social 
impairment due to any bipolar disorder was mild, and that his 
symptoms were controlled by continuous medication, he opined 
that this was more consistent with a 10% rating.  He felt 
that the veteran, should he become significantly exacerbated 
in the course of his illness, could have occasional decreases 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to symptoms including 
disturbance of mood, sleep impairment, and memory loss.  
Except for periods of extreme exacerbation which should be 
able to be effectively treated with medication, based on the 
veteran's past history, the examiner did not anticipate that 
his symptoms would chronically be at such a level as to 
warrant a rating in excess of 30%, based on his assessment at 
this time.  

The examiner reiterated that the symptoms that appeared to be 
ongoing and resulting in the majority of the current 
impairment that the veteran experienced seemed to be paranoia 
and some irritability associated with that; this seemed 
especially significant in his interactions with people in 
positions of authority.  The examiner opined that these 
symptoms were not due to his bipolar affective disorder, but 
rather that they were enduring and seemed to be present both 
in times of mood disturbance and times of euthymia.  He 
further opined that the veteran was not currently exhibiting 
any level of disability from his bipolar affective disorder 
which would have an impact on his ordinary activity, as 
evidenced by his success in both his academic work and his 
ability to obtain employment except as described above.  He 
also opined that the veteran was competent to manage his 
benefit payments in his own best interest.  The diagnosis was 
bipolar affective disorder, and a GAF score of 60 was 
assigned, representing moderate symptoms of paranoia and 
difficulty interacting with authority, and reflecting 
moderate difficulty in social, occupational, or school 
functioning.  No psychosocial and environmental problems were 
identified diagnostically. 

In a late June 1997 mental residual capacity assessment by E. 
Hurley, Ph.D., for SSA disability determination purposes, the 
veteran's mental activity was evaluated within the context of 
his capacity to sustain that activity over a normal workday 
and workweek, on an ongoing basis.  With respect to 
understanding and memory, the veteran's ability to remember 
locations and work-like procedures and to understand and 
remember detailed instructions was evaluated as not 
significantly limited.  With respect to sustained 
concentration and persistence, his ability to carry out 
detailed instructions; to maintain attention and 
concentration for extended periods; to perform activities 
within a schedule, maintain regular attendance, and be 
punctual within customary tolerances; to sustain an ordinary 
routine without special supervision; to work in coordination 
with or proximity to others without being distracted by them; 
to make simple work-related decisions; and to complete a 
normal workday and workweek without interruptions from 
psychologically-based symptoms and to perform at a consistent 
pace without an unreasonable number and length of rest 
periods were each evaluated as not significantly limited.  
With respect to social interaction, there was no significant 
limitation of the veteran's ability to interact appropriately 
with the general public, to maintain socially appropriate 
behavior, or to adhere to basic standards of neatness and 
cleanliness; his ability to accept instructions and respond 
appropriately to criticism from supervisors, and to get along 
with co-workers or peers without distracting them or 
exhibiting behavioral extremes was assessed to be moderately 
limited.  With respect to adaptation, there was no 
significant limitation of the veteran's ability to be aware 
of normal hazards and take appropriate precautions, or to 
travel in unfamiliar places or use public transportation; 
there was moderate limitation of his ability to respond 
appropriately to changes in the work setting and to set 
realistic goals or make plans independently of others.  Dr. 
Hurley further noted that the veteran's cognition was intact 
at all levels and successful at the college level.  He opined 
that the veteran retained the memory, attention, 
concentration, persistence, pace, and social capacity for at 
least routine employment; that his capacity for intense, 
ongoing interactions at the complex level and for highly-
stressful work was limited; and that he retained the adaptive 
capacity for routine work training.  He was noted to have 
successfully advocated for himself with the VA concerning 
service-connected benefits.  

Evaluating the functional limitation resulting from the 
veteran's bipolar disorder, Dr. Hurley concluded that it was 
productive of a slight degree of restriction of activities of 
daily living, and a moderate degree of difficulties in 
maintaining social functioning; seldom produced difficulties 
of concentration, persistence, or pace resulting in failure 
to complete tasks in a timely manner (in work settings or 
elsewhere); and never produced episodes of deterioration or 
decompensation in work or work-like settings which caused him 
to withdraw from that situation or to experience exacerbation 
of signs and symptoms (which may include deterioration of 
adaptive behaviors).   

By decision of late June 1997, the SSA on reconsideration 
affirmed its April 1997 decision denying the veteran SSA 
disability benefits, noting that medical evidence showed that 
he had been responding to treatment for his emotional 
problems; that he was able to think, speak, and act well 
enough to care for his own needs; and that his emotional 
problems did not prevent him from being able to do low-stress 
jobs that did not require a lot of contact with other people. 

VA fee-basis outpatient records of early July 1997 indicate 
that the veteran reported having lost his job at the Ames 
department store, and been refused SSA benefits.  He was 
angry and frustrated and felt that reports from the VA had 
sabotaged his claim.  The examiner noted that the veteran did 
not meet the criteria for SSA disability benefits due to his 
status as a student and participation in part-time 
employment, and that he had clearly documented a long history 
of employment problems secondary to his bipolar affective 
disorder.  He was assessed to be agitated.  On outpatient 
psychiatric examination of mid-July, the veteran complained 
of anger; rejection from disability and from the VA for 
further disability; inability to maintain a job, having had 
26 jobs over the last several years; irritability and 
difficulty getting along with employers; recent sleep 
disruption; and financial worries.  He denied psychotic 
aspects to his thinking process.  On examination, he was 
angry, alert, oriented, goal-directed, and focused.  Speech 
was clear, interruptible, and full, but not pressured.  Eye 
contact was good, and he was generally appropriate.  Thought 
processes were generally tight.  Ability to concentrate was 
somewhat minimal, as he jumped from subject to subject.  
Cognitive examination was grossly normal.  Thought content 
was notable for negative perceptions and paranoid stance, 
without gross paranoid ideation or delusions.  He denied 
destructive intent.  The impression was that the veteran's 
bipolar disorder was under good control with the current 
medication regimen, but he continued to have problems with 
impulsivity, self-judgment, and dealing with authority, and 
difficulty with concentration suggestive of issues above and 
beyond his bipolar control.          

In a joint statement of late July 1997, a psychiatrist and a 
veterans therapist who had been regularly evaluating and 
treating the veteran psychiatrically on an outpatient fee 
basis for the VA since 1995 stated that they had reviewed the 
above June 1997 VA psychiatric examination report, and opined 
that the veteran's inability to maintain employment or 
sustain adequate grades was due to his service-connected 
bipolar disorder.  They noted that the veteran could present 
himself in such a way as to secure employment, but had 
demonstrated over a period of 10 years that he was unable to 
maintain any type of employment.  After reviewing the VA 
General Rating Formula for Mental Disorders (38 C.F.R. 
§ 4.130, effective on and after      7 November 1996), the 
doctor and the therapist opined that the veteran's disability 
should be more appropriately rated 30% or 50% disabling, 
inasmuch as a 10% rating referred to mild or transient 
symptoms, and the veteran had demonstrated occupational and 
social impairment that could not be considered mild.  He had 
proven to be unproductive, anxious, and unable to follow 
rather simple, concrete instructions, and had demonstrated 
poor judgment, and lacked the social skills to get along with 
co-workers and authorities.  He found it extremely difficult 
to adapt to work settings and the college environment.  He 
had few friends and significant boundary issues.  His 
motivation was disturbed, and thought processes were 
frequently irrational.  While he continued to make an effort 
to support himself financially, he had been unable to do so 
due to his mood disorder.  The doctor and the therapist 
concluded that it was clear that the veteran was 
significantly more disabled than reflected by the 10% rating 
currently assigned. 

In a statement of August 1997, a VA vocational rehabilitation 
specialist stated that the veteran was enrolled in a VA 
program based on a VA determination that his service-
connected disability constituted a serious employment 
handicap that impaired his ability to obtain and maintain 
work suitable to his interests, aptitudes, and abilities, and 
that it was anticipated that he would become competitive in 
the job market upon graduation from Lyndon State College.

VA fee-basis outpatient records of September 1997 indicate 
that the veteran presented cheerfully, stating that he had 
had a good summer, working productively throughout.  On 
examination, he was alert and oriented in 4 spheres.  Affect 
was full and mood euthymic.  Speech was quite loquacious but 
not pressured.  There were no psychotic features, looseness 
of associations, or flight of ideas.  There was some mild 
tangentiality.  He reported a continued favorable response to 
medications, and he was assessed to be stable.  In early 
October, he presented with a rather flat affect and 
discouraged mood, complaining of unhappiness, relationship 
and financial problems, and difficulties at school.  He 
reported the death of an uncle who had been a vital source of 
support.  The examiner noted that he processed stressors 
fairly well, and he had no suicidal intent or plan.  The 
assessment was that he had significant stressors and appeared 
depressed and discouraged.  In mid-October, he reported 
having an interview later the same day for a weekend job that 
would allow him to continue with his studies on a full-time 
basis.  He stated that he had been quite depressed with 
continuing financial, school, and relationship problems.  On 
examination, he was in good contact, with a somewhat 
restricted affect and a euthymic mood.  He stated that 
medications were controlling the severity of his bipolar 
affective disorder.  The assessment was that he was stable 
despite experiencing significant stressors.  In late October, 
he reported having obtained a part-time job on weekends.  He 
continued to experience significant financial problems, as 
well as attend school on a full-time basis, where he was 
doing somewhat better this semester but still lagged behind 
other students.  Although he presented with a rather flat 
affect, he felt that his level of depression had improved, 
and his ability to contribute financially apparently had 
improved some relationship strain.  He reported being stable, 
but lacking the enthusiasm he saw in other students.  The 
assessment was that the veteran appeared dysthymic, 
attempting to go to school, maintain a relationship, and cope 
with financial problems.

In early November 1997, the veteran was psychologically 
evaluated in by D. Reichardt, Ph.D., for the purpose of 
assessing his mental functioning for a disability 
determination with respect to bipolar manic depression.  He 
described problems he had had in his latest work 
environments, working for a company that was setting up a new 
department store.  He had quit that job twice, noting 
problems with supervisors whom he felt were overly critical 
and who employed a management style the veteran felt did not 
respect workers' abilities.  Although the veteran had trouble 
with the company that was setting up the department store, 
the management that was going to run the store hoped that he 
would continue to work, noting that he was good for team 
spirit, since he worked well with his peer employees and was 
actually encouraging to them.  The examiner's assessment was 
that the most problematic area for the veteran concerned his 
interaction with supervisors, in that he believed in a 
management style that was more respectful of employees' 
abilities and strengths, and he had some trouble dealing with 
work stress that was connected to critical supervisors and 
also to his high performance standards.  He reported losing 
concentration on jobs that were not of much interest to him, 
and agreed that, because he was bright and educated and was 
now working in fairly basic labor work, a level of boredom 
was to be expected.  He further agreed that he was able to 
understand, remember, and carry out complex and detailed job 
instructions.  His weakness came with regard to his emotions 
coming overly into play in terms of dealing with critical 
supervisors.  

The veteran reported currently working on a part-time basis 
on weekends in a bottling company.  He was experiencing some 
stress due to the nature of the work, which required speed in 
working with the equipment.  He felt that he would perform 
better in employment not requiring speed.  He currently lived 
with his girlfriend of 8 years, and reported not having any 
friends with whom he socialized.  He was attending college 
and bi-weekly counseling sessions.  He agreed that his 
bipolar depression had been fairly well-controlled for a 
number of years with prescribed medications.  He complained 
of periods of depression, low self-esteem, poor concentration 
and indecisiveness at times, anxiety, social withdrawal, 
worry, and occasional suicidal ideation but no plan to act.  

On mental status examination, the veteran was friendly and 
cooperative, and appeared to do his best at all tasks.  His 
hands shook, and he stated that this was related to the 
tension of being evaluated and wanting to perform the best 
that he could.  Grooming and hygiene were adequate, and he 
was oriented in 3 spheres.  Affect was appropriate, and mood 
somewhat tense.  Thinking was logical and coherent, and he 
was free of perceptual distortions and delusions.  He 
occasionally had suicidal ideation but no plan to act.  
Alertness was good, and energy level high.  Mental control, 
fund of information, and reading, writing, and mathematical 
skills were good, and he used good judgment.  

The assessment was that the veteran's ability to make 
occupational adjustments was very good or unlimited with 
respect to following work rules, relating to co-workers, 
dealing with the public, using judgment, and functioning 
independently.  His ability to make performance adjustments 
was very good or unlimited.  The examiner concluded that the 
veteran was overly reactive to criticism by work supervisors, 
but otherwise he possibly could be an exemplary employee.  He 
agreed that he would function better under a "saner" 
management system, and that he did have his own standards of 
performance which added to his tension level on the job.  His 
diagnosed bipolar depression symptoms appeared to be fairly 
well-controlled by medications and counseling, and it was 
felt that his sensitive ego might cause him to be hurt too 
easily.  Though somewhat problematic, the examiner opined 
that this did not appear to be so severe that the veteran 
could not function in a work environment, especially one 
where his abilities would be recognized.      

In mid-November 1997, the veteran reported that he had lost 
his job, and that his girlfriend was quite frustrated 
financially and expected him to get another job soon.  He 
questioned whether he was able to handle both school and 
work.  He was assessed to be dysthymic.  In late November, he 
reported significant improvements at school.  On examination, 
he was alert and oriented in 4 spheres.  Affect was full, and 
mood euthymic.  He was in good contact, with no psychotic 
features, looseness of associations, or flight of ideas.  He 
was assessed to be stable.

In a statement of December 1997, the veteran's fee-basis VA 
therapist stated that the veteran had been his patient since 
August 1995; that he was being treated with medications for a 
bipolar disorder, most recent episode depressed; and that he 
also displayed paranoid features and recalcitrance.  The 
veteran was described as a rather atypical case, as he 
appeared bright, energetic, and at times productive.  He was 
enrolled in college and attempted to gain income through 
part-time employment.  The therapist stated that the 
veteran's efforts to cope with school and work were at a 
tremendous psychological cost.  His level of stress was felt 
to be severe.  He had attempted to work at several jobs, only 
to be fired or quit due to his inability to handle the 
position.  His grades were poor, even though he received 
extensive tutoring.  The therapist commented that the 
veteran's sporadic unproductive work history was more 
indicative of his problem than a psychiatric interview.  The 
fact remained that, although he had repeatedly attempted to 
sustain employment, he could not.  The therapist opined that 
his inability to sustain employment was due to his bipolar 
disorder and features of a personality disorder, and that he 
was severely disabled.         

VA fee-basis outpatient records of early January 1998 
indicate that the veteran presented in a rather agitated 
state, disappointed with the VA system which denied him 
increased disability compensation benefits for his bipolar 
disorder.  He felt bitter and mistreated, that such 
mistreatment was intentional, and that he was being punished 
for making an earnest effort to better himself.  His 
girlfriend had been angered by what she termed his 
unproductivity.  On examination, he was alert and oriented in 
4 spheres.  Affect and mood were appropriate to thought 
content.  He was in good contact.  He was clearly suspicious, 
bordering on paranoid.  Thought processes were logical and 
goal-directed.  His symptoms appeared controlled with his 
current medication regimen.  He was assessed to be frustrated 
and angry with a system he perceived as oppositional.  In 
late January, he was rather cheerful, reporting a favorable 
response to new prescribed medication, especially during the 
day, with some initial difficulty falling asleep.  He was 
doing somewhat better at school, and reported some ongoing 
relationship and financial problems.  On examination, he 
seemed to display a broader range of affect and a more 
cheerful mood.  He was in good contact and more focused, with 
less pressure of speech.  The veteran was assessed to have 
improved.  In mid-February, he presented with a rather 
cheerful mood and a full range of affect.  Relationship and 
financial problems remained significant, as well as the 
pressure of school.  He was assessed to be stable.  In late 
February, he reported that he had been offered a part-time 
job as a Catamount Arts Theater projectionist, and that he 
had been recovering from a rather severe period of 
depression.  He felt useless, a 46-year-old failure.  On 
examination, he was alert and oriented in 4 spheres, with a 
full affect and euthymic mood.  Speech was within normal 
limits, without looseness of associations or flight of ideas.  
He was in good contact, and had been sleeping better while on 
break from school.  He was assessed to be currently stable.

In mid-March 1998, the veteran reported being significantly 
depressed due to school difficulties, a strained 
relationship, his new job did not make him feel better, and 
continued symptoms of a seasonal affective disorder.  On 
examination, affect was flat, and mood discouraged.  He made 
reference to identifying with symptoms of sexual addiction.  
He stated that he was working hard with a difficult course of 
studies, with virtually no income and only limited support 
from his girlfriend.  He was assessed to be depressed.  He 
was seen again a few days later with complaints of exhaustion 
and marked stress due to work, school, and relationship 
problems; not being able to handle so many stressors; and 
great difficulty with the lingering winter and a seasonal 
affective disorder.  Affect was flat, and mood despondent.  
His sleep had markedly increased, as had fatigue.  He was 
assessed to be experiencing increased stress and depression.

Of record is an April 1998 SSA disability determination 
finding the veteran entitled to a period of disability and to 
disability insurance benefits from late September 1993, due 
primarily to an affective disorder and secondarily to a 
status-post fracture of a lower limb.  This followed a March 
1998 decision of an SSA administrative law judge (ALJ) 
finding the veteran entitled to such benefits.  With respect 
to the question of when the veteran had engaged in 
substantial gainful activity, the ALJ noted that he had 
undertaken a series of jobs including work as a mover for 
Payless shoes, a sandwich maker for Subway, and part-time 
worker for a bottle company.  However, in each instance he 
left after only a short period due to problems stemming from 
his bipolar disorder with paranoid features.  Given the 
limited duration of such work, the ALJ construed such efforts 
as unsuccessful work attempts, and found that he had not 
engaged in substantial gainful activity since late September 
1993.  After considering the veteran's VA fee-basis 
outpatient records showing treatment with mood-stabilizing 
medications and psychotherapy, and the opinions of his 
treating psychiatrist and therapist who underscored the 
veteran's repeated unsuccessful attempts to sustain 
employment, the ALJ classified the veteran's bipolar disorder 
as severe under SSA criteria, noting that he remained unable 
to sustain even simple, routine work for any vocationally 
relevant period of time without decompensating, and that his 
emotional lability had substantially eroded his occupational 
base.  In finding the veteran disabled under SSA criteria, 
the ALJ stated that she had considered state agency medical 
determinations indicating that the veteran could perform work 
in a routine, low-stress work environment without social 
interaction.  However, the ALJ discounted such conclusions as 
speculative and contrary to the weight of the evidence, 
running counter to both recent medical reports from the 
veteran's psychiatrist and therapist, as well as the 
veteran's demonstrated inability to sustain numerous jobs 
over the past several years.  In reaching this determination, 
the ALJ further found that the veteran did not have any 
acquired work skills which were transferable to the skilled 
or semi-skilled work activities of other work, and that, 
considering the types of work which he was still functionally 
capable of performing in combination of age, education, and 
work experience, he could not be expected to make a 
vocational adjustment to work which existed in significant 
numbers in the national economy.  

The ALJ's March 1998 decision was based in part upon a 
psychiatric summary indicating that the veteran had an 
affective disorder with a depressive syndrome characterized 
by anhedonia or pervasive loss of interest in almost all 
activities, sleep disturbance, decreased energy, difficulty 
concentrating or thinking, and thoughts of suicide; a manic 
syndrome characterized by hyperactivity, pressures of speech, 
flight of ideas, inflated self-esteem, easy distractibility, 
involvement in activities that had a high probability of 
painful consequences which were not recognized, and 
hallucinations, delusions, or paranoid thinking; and a 
bipolar syndrome with a history of episodic periods 
manifested by the full symptomatic picture of both manic and 
depressive symptoms (and currently characterized by either or 
both syndromes).  With respect to the veteran's functional 
limitation resulting from his affective disorder, the 
psychiatric summary concluded that he had moderate 
restrictions of activities of daily living and moderate 
difficulties in maintaining social functioning; that the 
affective disorder often produced difficulties of 
concentration, persistence, or pace resulting in failure to 
complete tasks in a timely manner (in work settings or 
elsewhere); and that the affective disorder repeatedly (3+) 
produced episodes of deterioration or decompensation in work 
or work-like settings which caused him to withdraw from that 
situation or to experience exacerbation of signs and symptoms 
(which may include deterioration of adaptive behaviors).

VA fee-basis outpatient records of early April 1998 indicate 
that the veteran became tearful after relating that he had 
been awarded SSA disability benefits, stating that it had 
been difficult to live with a bipolar disorder, not being 
able to maintain work and feeling like a failure.  He was 
grateful for the award as well as appreciative of the efforts 
of others who had assisted him, and he expected a marked 
reduction in relationship stress.  On examination, he was 
alert and oriented in 4 spheres.  Affect and mood were 
appropriate to thought content, and thought processes were 
logical and goal-directed.  He remained anxious and 
suspicious.  He was assessed to be processing an emotional 
response to disability.  In mid-April, he felt that his award 
of SSA disability benefits was only slightly helpful, and 
that he should be granted an increased percentage disability 
rating by the VA, any award of which would in no way make up 
for the years of dysfunction he had encountered.  The 
examiner noted that he was somewhat angry, but in good 
contact, with no looseness of associations or flight of 
ideas, and his symptoms appeared stable.  It was felt that 
the veteran might be responding to verification that he was 
disabled.  

In early May 1998, the veteran presented cheerfully, and felt 
that his medication regimen was correct.  He was in the final 
2 weeks of his college semester and behind in his work, but 
not overly anxious or obsessive.  He seemed to be coping with 
school, his job, and relationship rationally.  He was noted 
to be in good contact, with no looseness of associations or 
flight of ideas.  He was assessed to be responding well.  In 
late May, he presented cheerfully, having noticed a marked 
decrease in his anxiety level and relationship stress since 
he was out of school and had received SSA disability 
benefits.  He was noted to be in good contact, with a full 
affect, and stable.  

In June 1998, the veteran presented cheerfully, reporting 
that things continued to go well.  He felt he was responding 
well to current medications and was enjoying school and the 
recent financial relief.  Affect was full, and he was in good 
contact.  He was assessed to be stable.  In August, he 
reported feeling "down" after completion of school for the 
summer.  He was in his final year of studies and had 
significant concerns about his future, realizing that 
opportunities for television work were limited.  Overall he 
stated that he was doing well, responding to medications and 
enjoying a stable relationship.  He was assessed to be 
dysthymic.  In September, he reported being extremely tense, 
having recently returned to his last year of school and found 
it overwhelming.  He felt uncertain about completing his 
education and feared another breakdown.  He reported 
decreased sleep, constant worry, and performance anxiety.  
The examiner noted that he utilized cognitive/behavioral 
strategies to help manage stress and reframe as well as 
practicing relaxation techniques, and that he remained 
significantly anxious.  The assessment was acute stress.  

In early October 1998, the veteran reported dropping 2 
courses at school to relieve stress, and he was given a 6-
month extension to complete his program.  He felt overwhelmed 
with difficult school tasks, and wondered about his ability 
to handle the production end of his work.  He presented with 
a rather flat affect and dysthymic mood, and reported an 
increased need for sleep and decreased interests.  He felt 
that he was responding adequately to his current medication 
regimen.  He was not suicidal, and felt that he could 
maintain his school work.  He was assessed to be under 
considerable stress due to school.  In mid-October, he 
reported much stress due to school and relationship problems.  
On examination, he was alert and oriented in 4 spheres, with 
a flat affect and a despondent mood.  He was in good contact, 
with no looseness of associations or flight of ideas.  He was 
assessed to be depressed secondary to school and relationship 
stressors.  In early December, he reported being in good 
spirits, but was angered by the VA's decision not to pay for 
blood tests a VA physician had ordered.  In mid-December, he 
presented cheerfully, reporting that he was almost finished 
with his schooling for the semester, and that he and his 
girlfriend were enjoying the holiday season.  He reported 
being under significantly reduced stress with the financial 
help from the SSA.  He reported responding very well to 
medications, and he was assessed to be stable.  

In January 1999, the veteran reported that he continued to 
experience significant paranoid thoughts, which he tended to 
minimize.  He stated that he had resumed his schooling and 
was struggling to get by.  The examiner commented that the 
veteran was strongly reinforced for his persistent efforts to 
complete the task of going to school and maintaining a 
relationship.  He was noted to be alert, oriented in             
4 spheres, mildly anxious, and humorous throughout, and he 
was assessed to be stable.  In February, he reported 
frustration and anger that his laboratory tests had not been 
paid by the VA, and decided to withdraw from VA outpatient 
treatment until it was paid, although he intended to continue 
taking medications.  He appeared to be close to tears on 
several occasions, but he utilized humor to hide emotions.  
He was assessed to be obsessing about the bill, with 
increased agitation and anxiety.  When seen again in mid-May, 
the veteran reported being in the middle of final 
examinations at school.  He felt his current medication 
regimen was quite helpful, and he was in good contact and 
mildly anxious.  There was no looseness of associations or 
flight of ideas, and speech was normal in tone and rate.  He 
was assessed to be situationally anxious but stable.  In late 
May, he proudly reported successfully completing his academic 
studies and doing an internship to complete degree 
requirements.  He stated that medications were working well, 
and that he had only mild anxiety about the internship.  He 
was assessed to be stable.

An August 1999 employability checklist completed by a VA 
vocational rehabilitation specialist indicated that the 
veteran had overcome deficiencies in education and training, 
and completed the training and non-training activities 
necessary to beginning the job search process and enter 
employment in his occupational goal.  He did not need 
additional training, licensing, or certification of any type 
to achieve employability.  He had demonstrated personal 
behaviors necessary to obtain and maintain work, and no 
continuing services such as psychotherapy were felt to be 
needed to retain employment.  There were felt to be no 
medical conditions, service or non-service related, which 
required treatment or would prevent the veteran from 
successfully pursuing and obtaining work, and market 
conditions indicated that adequate opportunities existed in 
his occupational goal.  He was felt to have the necessary 
skills to succeed in the job search process, and the 
counselor opined that the veteran had been rehabilitated to 
the point of employability. 

VA fee-basis outpatient records of August 1999 indicate that 
the veteran reported having moved into a winterized camp 
after facing eviction due to a landlord/housing problem.  He 
was working a 24-hour week for Adelphia Cable Communications.  
His girlfriend was unemployed.  He reported anxiety about 
housing and financial problems.  On examination of early 
September, he felt that his bipolar disorder was stable on 
his current medications, which he took regularly but at 
different times and doses than prescribed.  He was noted to 
have lived with his girlfriend for 9 years, and to be working 
on a part-time basis in communications.  He was assessed to 
be stable.  When seen again the next day in the mental health 
clinic, he stated that his new job involving computer coding 
was problematic, as he had had difficulty with mathematics 
all his life.  He reported that his girlfriend had gotten a 
job, which helped their situation.  In late September, he was 
anxious about an upcoming solo job performance with video.  
In early October, the veteran agreed to marry his long-time 
girlfriend; he was pleased with his decision but nervous.  
Work continued to be a major stressor due to computer 
programming and mathematics issues, as he was the sole 
operator of the television studio on weekends.  In late 
October, he reported having gotten married a week ago; this 
went well and he felt good about the commitment.  Work at the 
television studio was still very taxing for him with respect 
to concentration and complexity.  He reported pressures as a 
result of being evicted from his apartment.  On examination 
the next day, he was pleasant and verbal, but not pressured.  
He slept well.  There was no grandiosity or euphoria, and he 
was not psychotic.  There was some dulling of affect.  
Appetite was fine, and he denied any acute upset.  He was 
assessed to be stable.  

In November 1999, the veteran was noted to be nervous about 
the many changes in his life stemming from graduation from 
college, getting a first job, getting married, buying a 
house, moving, and searching for new jobs for himself and his 
wife.  In December, he was slightly depressed, but felt that 
his medications were adequate and effective.  He complained 
of seasonal depression and the need to become more active and 
productive.  On examination, he was alert and oriented in 4 
spheres.  Affect was slightly flattened, and mood euthymic.  
There was no pressured speech, looseness of associations, or 
flight of ideas.  He denied paranoia and hallucinations.  He 
was assessed to be stable.

In January 2000, the veteran reported having purchased a new 
home and applied for a job as a state vocational counselor.  
On examination, he was alert and oriented in 4 spheres, with 
a full affect and euthymic mood.  He was in good contact, 
with no pressured speech, looseness of associations, or 
flight of ideas.  Thought processes were logical and goal-
directed, and he denied significant depressive symptoms.  He 
reported significant improvements over the past few years, 
and he was assessed to be stable.  In February, he reported 
having been hired for a 3-month job as a census taker.  He 
complained of depression, oversleeping, and decreased 
motivation and interests.  Affect was somewhat restricted, 
and mood was euthymic.  He stated that he had been only 
sporadically compliant with his medication regimen without 
good reason.  He was assessed to be dysthymic.  In early 
March, he complained of being a little depressed, which was 
not unusual for him at this time of year.  In late March, he 
discussed his inability to maintain employment and reported 
discouragement at having graduated from college and still not 
working effectively.  He complained of having been extremely 
depressed this winter, with thoughts of suicide, and felt he 
would improve with the spring weather and increased activity.  
He had bought a home, and was looking forward to gardening 
and home care.  On examination, affect was flat, and mood 
discouraged.  He was in good contact, with no pressured 
speech, looseness of associations, or flight of ideas.  There 
were no psychotic features.  He felt that his medication had 
stabilized his mood to more of a chronic depression without 
the benefits of elations.  He was assessed to be depressed.

In April 2000, the veteran's representative submitted a copy 
of the veteran's entire SSA file to the RO, which records 
include the medical records underlying the March 1998 ALJ 
decision finding him disabled under SSA criteria from late 
September 1993.  These medical records have been associated 
with the claims folder and reported chronologically in this 
evidentiary "Background" section of the Board's decision in 
this appeal.  The SSA file records also contain numerous 
statements from the veteran, his employers, and the SSA about 
his employment, employers, and wages from 1990 to the present 
time, reflecting employment by the Essex Junction and 
Williston, Vermont Post Offices from 1989 to an unspecified 
time; the U.S. Department of Commerce, Bureau of the Census, 
in the Burlington, Vermont area for one month in 1990, 
earning a total of $568; Morf Transit, South Burlington, 
Vermont, earning nearly $6,800 in 1990 and $2,074 in 1991; 
the Superior Protection Agency, South Burlington, Vermont, 
earning a total of $1,679 in 1991; Triad Temporary Services, 
Inc., Williston, Vermont from May to July 1991, as a 
temporary construction worker and flagman; the F.W. Whitcomb 
Construction Corp., Walpole, New Hampshire from August to 
October 1991; the PDI Temporary Agency from December 1991 to 
May 1992, with initial placement at DynaPower as a final 
assembler, and subsequent transfer a couple of months later 
to a transformer building, which transfer precipitated his 
leaving the job because of not wanting to work with Fiberglas 
insulation; the F.W. Whitcomb Construction Corp., Walpole, 
New Hampshire from June to August 1992, earning a total of 
$3,104 in 1992 and reportedly leaving that job due to a 
dispute with a supervisor; Triad Temporary Services, Inc., 
Williston, Vermont, earning a total of $1,040 in 1992; the 
Superior Protection Agency, earning a total of $611 in 1992; 
and Berkshire Armored Car Service Company, Inc., Pittsfield, 
Massachusetts, earning a total of $4,702 in 1992.  They 
further indicate a period of unemployment while he received 
Workman's Compensation for residuals of a work-related injury 
wherein he was run-over by a truck while employed by R.S. 
Audley, Inc., Bow, New Hampshire, where he earned a total of 
$820 in 1993.  Thereafter, they reflect employment by the 
Cardinal Woods retirement community, Shelburne, Vermont in 
March 1993 in a security position, which job he left after 
discovering he had only been hired on a temporary fill-in 
basis, instead of on a full-time basis as he had been 
initially told; the F.W. Whitcomb Construction Corp., 
Walpole, New Hampshire, earning a total of $1,700 in 1993; 
Deter Security, Inc., Rutland, Vermont from July to August 
1993, wherefrom he resigned after refusing an offer to become 
a supervisor; Triad Temporary Services, Williston, Vermont, 
earning a total of $1,807 in 1993; Personnel Department, 
Inc., South Burlington, Vermont, earning a total of $4,594 in 
1993; Wake Robin Corp., Shelburne, Vermont for 2 to 3 weeks 
in November 1994 as a security guard, earning a total of $168 
and leaving for the reason that the job "didn't work out;" 
Wackenhut Corp., Palm Beach Gardens, Florida for one day plus 
training in April 1995 as a security guard, earning $149 and 
leaving the job because he was let go by the employer; Deter 
Security, Rutland, Vermont for 30 to 40 hours per week in 
July and August 1995 as a security guard, earning a total of 
$752 and quitting because he was working for too many hours; 
Payless Shoes for one day in June 1996 in a temporary job as 
a mover, earning $31; Subway sandwich shop, Lyndonville, 
Vermont for 5 days in August 1996 as a sandwich maker, 
earning a total of $174; Edward C. Lucas Associated Detective 
Agencies, Bridgewater, Vermont for an unspecified period in 
1997, earning a total of nearly $1,900; Deter Security, 
Rutland, Vermont in May 1997, being let go after 3 days of 
training and told not to return; the Ames Department Store, 
St. Johnsbury, Vermont as a set-up laborer for 5 weeks from 
late May to late June 1997, earning a total of $963; ADA 
Traffic Control from July to September 1997, directing 
traffic at construction sites; Maple Grove Farms, St. 
Johnsbury, Vermont as a production line worker for 2 weeks 
from mid to late October 1997, earning a total of $475; 
Andy's Janitorial, Lunenburg, Vermont as a contract cleaner 
from November 1997 to an unspecified time; and Catamount Film 
& Arts Co., St. Johnsbury, Vermont as a film projectionist 
from February 1998 through at least April 1999, working every 
other weekend and earning $110 per month, for a total of 
$1,330 earned in the year 1998.  With respect to the latter 
job, the veteran reported in April 1999 that his doctor had 
not told him to limit what he did at work in any way, but 
that his impairment affected his ability to work, in that he 
had to allow extra time in order to avoid stress.  A wage and 
tax statement from the Green Mountain Cable Company indicates 
that the veteran earned a total of $3,347 during the year 
1999.

VA fee-basis outpatient records of April 2000 indicate that 
the veteran reported some improvement with his depression.  
He reported a difficult winter, with daily suicidal thoughts 
but no intent or plan.  He remained frustrated that he was 
not employed, and wondered if he could maintain employment, 
noting that he had worked at over 20 jobs in the last 10 
years and that none of them had lasted long.  He acknowledged 
that he had been very successful in completing his education 
and maintaining a relationship, and that he had positive 
personal qualities.  He had been sleeping excessively, but 
reported improved motivation and interests.  He denied 
suicidality, and his depressive symptoms were assessed to be 
abating.  In May, he presented with a flattened affect and a 
depressed mood, stating that he had been sleeping excessively 
and had no motivation to do household chores and activities.  
He felt poorly about himself, as he was not working.  He was 
reluctant to leave the house, as he imagined that people had 
negative thoughts about him.  The examiner reported that the 
veteran was able to challenge some of his more damaging 
beliefs, such as the belief that he was a loser.  He was 
assessed to be depressed, with some paranoia present.  

In a June 2000 affidavit, followed by a VA Form 21-8940 
completed in July 2000, the veteran attested to having held 
an estimated 38 skilled and unskilled jobs since separation 
from service.  He stated that he last worked on full-time 
basis from June to August 1997, that he had never held a 
full-time (40 hours per week) job for longer than 7 
uninterrupted months, and that he had problems holding down a 
job due to prolonged periods of depression.  He listed 
difficulties during employment consisting of problems with 
concentration and performing and completing tasks; problems 
understanding, receiving, and following instructions; 
problems with co-workers and supervisors due to intrusive 
thoughts; memory problems; and suicidal feelings.  He stated 
that the most money he had ever earned in 1 year was $8,556 
in 1992 when he worked 4 different jobs, and the longest 
period of time that he had gone without a job was 1.5 years.  
He stated that his total earned income for the past year had 
been $3,789.  Specifically, he noted having worked for Deter 
Security, Inc., Rutland, Vermont for 3.5 weeks in 1995, 
earning $192 and leaving this job due to stress from working 
12-hour shifts; the Wackenhut Corp., Palm Beach Gardens, 
Florida in a security job for 2 days in 1995, earning $149 
and his job being terminated reportedly because he had been 
arrested in 1985 and hospitalized at a VAMC; a Subway 
sandwich shop, St. Johnsbury, Vermont for 1 week in 1996, 
earning $174 and losing this job due to problems with the 
employer's wife; Payless Shoes, setting up a new store, 
working for only 5.5 hours in April 1996, earning $31, and 
losing the job due to problems with management; Maple Grove 
Farms, St. Johnsbury, Vermont, working 16 hours per week on 
production in April and May 1997 and earning $118 per month, 
and leaving this work because it was a temporary job which 
ended; Ames Department Store, setting up a new store, working 
40 hours per week in May and June 1997, earning $240 per 
week, and leaving this job because it ended; Edward Lucas, 
Bridgewater, Vermont as a traffic controller, working 40 
hours per week from June to August 1997, earning $240 per 
week, and leaving this job due to being upset at not being 
paid a mileage allowance while having to travel up to 120 
miles roundtrip per day; Catamount Film & Arts, St. 
Johnsbury, Vermont as a projectionist, working 7 hours per 
week every other week from March 1998 to April 1999, earning 
$60 per month, and leaving this job due to having graduated 
from college and relocating to another area; Mountain Cable 
Company, as a production technician, working 32 hours per 
week from August to November 1999, earning $280 per month, 
and leaving this job due to the stress of living in a city 
again after  4 years of living in the country, and relocating 
to another area; and the Department of Commerce, Bureau of 
the Census, Boston, Massachusetts, training for a job for  4 
days in February 2000, earning a salary at the rate of $447 
per month, and leaving this training due to stress which led 
to depression.  He stated that he had left his last job 
because of his service-connected bipolar disorder.  He 
reported beginning a program of education in communications 
at Lyndon State College in August 1995, and completing that 
program in May 1999.  He complained of experiencing longer 
durations of depression, and stated that his doctor had 
increased his dosage of prescribed medication in May 2000.

In July 2000, the veteran's representative submitted into the 
record copies of numerous educational and vocational 
rehabilitation records pertaining to the veteran.  The Board 
has also reviewed the veteran's Chapter 31, Title 38 U.S.C., 
VA vocational rehabilitation folder and counseling records, 
and his vocational rehabilitation and counseling evaluations 
have been associated with the claims folder and reported 
chronologically in this evidentiary "Background" section of 
the Board's decision in this appeal.  His educational records 
included a copy of his East Greenbush, New York high school 
transcript which showed that he attended from 1967 to 1971 
and graduated in June 1971.  They further reflected part-time 
attendance at the State University of New York, Mohawk Valley 
Community College, Division of Continuing Education, Utica 
from May 1972 to April 1974, where he took 3 courses in 
English wherein he received 2 grades of "B" and one "C," 
and one course in "Air M/P" wherein he received a grade of 
B.  In 1994, he attended the Community College of Vermont at 
Waterbury, taking courses in basic writing (English), 
dimensions of learning (Humanities), and basic mathematics in 
the Spring semester, earning grades of C, A-, and A-, 
respectively; in the Fall semester, he took an introductory 
course in criminal justice and a course in criminal 
investigations, receiving grades of B and A, respectively.  
From 1995 to 1999, he attended Lyndon State College, 
Lyndonville, Vermont and pursued a full-time course of study 
toward a B.S. degree in Communication Arts and Sciences, 
receiving his degree in May 1999; available records indicated 
that he was placed on academic probation in December 1996, 
and that his cumulative grade point average at the end of the 
second 1997-98 semester was 2.31.  

On VA psychiatric examination of July 2000, the examiner 
stated that she had reviewed the veteran's claims folder, 
which included all records pertaining to the SSA disability 
determination, vocational rehabilitation counseling records, 
and VA examination and outpatient records up to the present 
time, as well as the January 2000 Board Remand Order.  The 
examiner reviewed the veteran's educational and employment 
history, noting that he had worked at a television station in 
Burlington, Vermont from May to August 1999 as part of an 
internship associated with his college studies.  He stated 
that he was reliable and able to meet the responsibilities of 
the job, working from 10 a.m. until 9 p.m. when needed, did 
well at this job, and was offered and accepted a full-time 
position in August, working until mid-November, when he left 
the job and relocated to another area due to losing his 
housing and difficulties finding new housing.  He stated that 
he left the job on amicable terms with his employer; the 
examiner noted that this information had been verified by a 
VA social worker, specifically, that the veteran had been 
capably meeting all of his job requirements, and told his 
employer that he was leaving because of housing issues.  The 
veteran stated that he had been unemployed since that time, 
continuing to search for work in television, but noting that 
there were only 2 television stations in St. Johnsbury, and 
that there had been no recent job openings.  He reported that 
he had secured a contract to film an upcoming music festival 
in the near future.  He further reported quitting a job as an 
audiovisual technician at the St. Johnsbury Academy after 4 
days of training, upon discovering that the job would require 
a significant amount of overtime work, which he felt would be 
too stressful, given his bipolar disorder.  

The veteran reported currently taking 3 prescribed 
medications for his bipolar disorder, and that he had stopped 
taking them approximately 3 weeks prior to this examination 
so that the examiner could get a full picture of his 
symptoms; he planned to resume taking his medications upon 
the conclusion of this examination.  He described his current 
symptoms as being in a state of controlled rage due to having 
discontinued prescribed medications.  He did not sleep the 
previous night due to anxiety, and reported drinking a lot of 
coffee during the last 24 hours.  He enjoyed recreational 
activity such as walking in the woods and with his dogs, and 
going fishing, and socialized mostly with his wife; he 
occasionally assisted an elderly neighbor, but denied any 
personal friends.  He denied diminished interest or pleasure 
in almost all of his activities, significant weight loss or 
gain, symptoms consistent with hypersomnia, symptoms of 
fatigue or excessively low energy every day, and feelings of 
excessive guilt or worthlessness every day.  There was no 
evidence of psychomotor agitation or retardation.  He 
complained of some decreased ability to concentrate, although 
he was able to drive without any difficulty and to focus when 
he needed to.  He reported thoughts of suicide several times 
per week, but denied any past suicide attempts or current 
suicidal plans or intent.  

A review of the veteran's recent mental health counseling 
records indicated symptoms consistent with a hypomanic 
episode after he discontinued prescribed medications, 
specifically, a decreased need for sleep, more talkativeness, 
and a somewhat irritable or defensive mood.  On current 
examination, there was no evidence of inflated self-esteem or 
grandiosity, flight of ideas, distractibility, an increase in 
goal-directed activities, psychomotor agitation, or excessive 
involvement in pleasurable activities with a high potential 
for painful consequences.  The veteran was neatly dressed, 
made good eye contact, and appeared slightly anxious at the 
beginning of the interview, but this appeared to decrease 
over time.  No abnormal movements were noted.  Affect was 
reactive and slightly anxious.  Speech was of regular rate 
and rhythm.  There was no loosening of associations or 
pressure.  He was slightly circumstantial when answering 
questions; however, he was easily interruptible and easily 
re-directable without any evidence of irritation at these 
times.  Thought process was logical and goal-directed.  He 
denied current suicidal or homicidal ideation.  He had some 
insight into his illness and seemed to be aware of the need 
for medication.  He described very good judgment, and limited 
insight into the process of this examination.  There was no 
impairment of thought process or communication.  He denied 
symptoms consistent with delusions or hallucinations, as well 
as any recent altercations, arrests, or other examples of 
inappropriate behavior.  He stated that he was quite able to 
maintain personal hygiene and other basic activities of daily 
living.  He was oriented in 3 spheres, and denied symptoms 
consistent with obsessive or ritualistic behavior.  The rate 
and flow of speech was normal, except for mild occasional 
circumstantiality.  He denied symptoms consistent with panic 
attacks, although he stated that he had frequent "anxiety 
attacks": he described these as feeling anxious for less 
than half a minute several times per day, but he was able to 
reason things out.  The examiner opined that these symptoms 
did not meet the criteria for a panic attack.  The veteran 
complained of intermittent problems with a depressed mood, 
and denied symptoms consistent with impaired impulse control.  
He described initial insomnia and broken sleep, but denied 
that this had an impact on his functioning.  

The assessment was that the veteran was in a hypomanic state 
since discontinuing his medications; however, he continued to 
exercise quite good judgment despite this.  The examiner 
noted that in March 1998 an SSA ALJ had found the veteran to 
be disabled from 1993 to 1998 and not engaged in substantial 
gainful activity since 1993, based on a diagnosis of a 
bipolar affective disorder, a high school education, and no 
acquired work skills that were transferable.  The examiner 
then noted that the veteran had recently completed a college 
degree in communications which included a several-month 
internship, after which he was offered full-time employment.  
He had done well at this job, but left it due to difficulties 
finding affordable and appropriate housing, and then moved to 
another part of the state where there were many fewer job 
opportunities in communications and television work.  The 
examiner noted that the record showed that, when the veteran 
took his medication regularly, the symptoms of his bipolar 
affective disorder were under good control.

The examiner noted documentation in the record from the 
veteran's VA fee-basis therapist in 1997 that the veteran had 
paranoid features and recalcitrance and that his inability to 
sustain employment was due to his bipolar disorder and 
features of a personality disorder.  The examiner also 
reviewed the findings of an early November 1997 psychological 
evaluation by Dr. Reichardt.  The examiner commented that the 
veteran had a very puzzling history, noting that the record 
showed that at times he had evidence of a psychosis as well 
as a depressive illness, and that he had longstanding, 
ongoing difficulties in the employment field even when the 
symptoms of a bipolar affective disorder were controlled on 
medication.  It was especially puzzling in light of the facts 
that the veteran was able to complete a college degree as 
well as maintain a job in his field.  Noting that the veteran 
chose to leave a job at which he was quite successful, and to 
move to an area where the prospects of his finding employment 
in his area of expertise were slim, and that he had lost no 
time from work or school due to his bipolar illness during 
the last 2 years, the examiner opined that there was no 
evidence of a decrease in work efficiency, as his bipolar 
affective disorder was well-controlled when he was compliant 
with medication, with some residual symptoms but little 
impact on his ability to function.  However, there was good 
evidence that he had underlying traits and patterns that 
affected his condition and interpersonal functioning, which 
included suspicions without evidence that others were 
exploiting him, a reluctance to confide in others, finding 
benign remarks and events threatening, and bearing grudges.  

The final diagnoses were bipolar affective disorder and 
paranoid personality disorder, with moderate psychosocial and 
environmental problems (being unemployed), and a GAF score of 
60 was assigned due to moderate difficulty in social and 
occupational functioning.  The examiner stated that a GAF 
score of 70 would be assigned, representing mild mood 
symptoms of his bipolar affective disorder, if he did not 
have a paranoid personality disorder that was impairing his 
ability to form relationships.  She opined that it was 
unclear that the veteran's present employment difficulties 
were due to any psychiatric illness or condition, as he chose 
to leave a good job in a city with a fairly good job market 
to move to an area with few opportunities in his line of 
work.  The veteran was also felt to be competent to manage 
his own affairs.  After reviewing the VA Schedule for Rating 
Mental Disorders (38 C.F.R. § 4.132, as in effect prior to 7 
November 1996), the examiner opined that the veteran's 
bipolar disorder met the criteria for a 10% disability 
rating, reflecting mild impairment of social and industrial 
adaptability.

In September 2000, a VA Social and Industrial Survey was 
conducted, and the social worker noted that the January 2000 
Board Remand Order required exploration of the veteran's 
vocational history for impairment that might be related to 
his service-connected disability.  On interview, the 
veteran's personal appearance was clean, and he spoke openly.  
On review of his personal health, the veteran described his 
mental health as very depressed this past winter.  He was 
currently unemployed since November 1999, having completed 
Lyndon State College, majoring in communications and having 
done internships at cable companies and local public access 
television stations.  He reported having found this 
difficult, in that he had trouble understanding the work and 
required much help from the manager, and he had difficulty 
working with the computers at one place.  He stated that he 
did not like authority figures, and stayed away from crowds, 
describing one incident where he found himself becoming so 
upset in a crowded store that he had to leave the store.  He 
explained that he had become accustomed to a more rural 
lifestyle after his years in college, and found purchasing a 
house to be very expensive in a city area, as a result of 
which he and his wife moved and bought a house in a more 
rural area, where he had been unable to find work in his 
field; this added to his depression.  He described his mood 
over the winter as being almost like a seasonal affective 
disorder, becoming depressed for weeks consecutively and 
staying in bed almost all day long.  Sometimes he would go 
into a manic state, telephoning many people and talking for 
long periods, and becoming very active, starting many 
projects, but finishing few of them.  

Regarding family adjustment, the veteran reported having 
lived with his wife for     9 years, having gotten married in 
November 1999 to facilitate their buying a house together.  
He expressed understanding as to how his wide mood swings 
could make it very difficult for his wife to live with him.  
Regarding community adjustments, the veteran was noted to 
have completed his college work in May 1999, after which he 
found the activity level in bigger cities bothersome and his 
work at Adelphia Cable difficult and stressful, working long 
hours, mainly on weekends, trying to master the computer 
needed to work there, and having to frequently call the 
manager for help.  Now that he had moved back to a more rural 
area, he could not find work in his chosen field, and his 
family finances were just borderline.  He reported having 
held over 37 jobs in the last 10 years.

The social worker stated that he had made a concerted attempt 
to contact all the employers listed by the veteran, as well 
as his wife and counselors, but had only been able to speak 
with a few employers.  The veteran's wife reported that he 
had   2 personalities, one manic and the other depressed, 
that he could not hold a job, and that his moods changed very 
quickly, almost minute to minute.  The veteran's employer at 
the Adelphia Cable Company stated that the veteran had worked 
well, learning a complicated system, and that he had been 
pleasant and competent, with no major mood swings observed at 
work.  An employer at Catamount Film & Arts stated that the 
veteran had worked well on a part-time basis, and that he had 
been competent and easy to work with.  An employer at the 
Ames Department Store had difficulty remembering specifics of 
the veteran's work in 1995 and 1996, but recalled that he had 
been a temporary worker of sorts who set up the new store, 
that there had been no problems with him, that he had quit 
voluntarily, and that there was no record indicating that he 
could not return to work there.  The social worker was unable 
to speak with anyone at Payless Shoes who worked with the 
veteran in 1996, and to reach any other employer who could 
provide information about the veteran as an employee.  The 
veteran's current VA fee-basis therapist/counselor stated 
that the veteran showed symptoms of a bipolar affective 
disorder, becoming very depressed in the winter, and informed 
the social worker that the veteran had stopped taking 
prescribed medications 3 weeks prior to the current survey in 
an attempt to have the social worker see him like he really 
was.  The social worker also spoke to the veteran's previous 
therapist/counselor who had seen him over the past 2 decades, 
which therapist was reluctant to describe the veteran as 
bipolar, feeling that he was more depressed, but that this 
was a difficult case to diagnose.  

The social worker's evaluation was that the veteran gave a 
long history of problems with an affective disorder dating 
back to his military experiences.  It was felt that a partial 
reason for the veteran's having had many jobs in the post-
service years was his attendance at college; also noted was a 
pattern of jobs not lasting for a long time "for whatever 
reason."  The social worker noted that the records contained 
evidence of the veteran's paranoia and perhaps delusional 
elements, with some very clear symptoms consistent with a 
bipolar affective disorder, and that one of the veteran's 
counselors expressed surprise at the fact that he actually 
completed his college education; the social worker stated 
that he had observed evidence in the record that the veteran 
had completed his college education.  The social worker 
speculated that the fact that none of the employers with whom 
he had spoken had stated anything negative about the 
veteran's employment might be because the veteran had been 
concealing any bipolar symptoms which might have had an 
impact on his employment, or because he might not have been 
experiencing any symptoms while at work, although this was 
noted to be contrary to what the veteran maintained.  The 
social worker concluded that, although the veteran had spoken 
of having been negatively affected in his vocational and 
social life by his cyclothymic disorder, and that this had 
been corroborated by his wife and counselors, no clear 
indication of problems had seemed evident to the employers 
that had been contacted.

In an addendum to the survey, the social worker noted that he 
had been unsuccessful in repeatedly attempting to contact the 
veteran's former supervisor at the U.S. Department of 
Commerce, Bureau of the Census.  Two additional former 
employers of the veteran were reached.  The co-owner of the 
St. Johnsbury Subway sandwich shop that employed the veteran 
for approximately 1 week in 1996 stated that she clearly 
remembered the veteran leaving this job in the middle of the 
lunch-hour rush, shouting at her and stating that he had a 
mental illness, a bipolar affective disorder.  She stated 
that the veteran had not mentioned this in his initial 
application or interview for the job, which omission angered 
her and provided her with a clear reason not to re-hire him 
if he was to re-apply for the job.  She also stated that the 
veteran had been repeatedly rude on the job, that he had been 
short with customers, that she had observed his wide mood 
swings and increased irritability over the course of the work 
week, and that he finally told her that the stress of the job 
was too much for him and that he had to leave.  The veteran's 
former supervisor at Deter Security, Inc. which employed him 
for 3.5 weeks in 1995 had little good to say about him, 
noting that the veteran always questioned the job he was 
doing and showed paranoia several times.  He recalled that 
the veteran once reported a man who relieved him on the job 
as being late; when the supervisor investigated the incident, 
it turned out that the man had reported to relieve the 
veteran 5 minutes early, and the veteran had little to say in 
his defense when confronted by the supervisor.  The 
supervisor recalled another totally inappropriate move by the 
veteran at the time he left Deter's employ, wherein he 
telephoned several people including the state department of 
labor in an effort to force Deter to pay him, despite the 
fact that Deter had never done anything to suggest that he 
would not be paid.    

The social worker concluded that the 2 additional employer 
contacts that were completed provided information that was 
consistent with the veteran's claim of vocational impairment 
due to his bipolar affective disorder, noting that the 
incidents involving the veteran and his behavior over the 
short periods he was employed were similar to those reported 
by other persons suffering from a bipolar affective disorder 
with manic episodes.  This included what one employer 
described as paranoia, and another described as rudeness with 
customers.  The social worker commented that persons 
suffering from a bipolar affective disorder with manic 
episodes also showed paranoid symptoms when in these manic 
episodes, and quite often had unreal expectations of people, 
and expected others to know certain things without that 
person even having told them such things.  The fact that 
employers previously contacted reported no known problems 
stemming from the veteran's bipolar disorder suggested that 
his vocational impairment varied, and that this might be 
related to the severity of the negative symptoms he was 
experiencing: he might do well over certain periods of time, 
only to fall apart at other times.

In a supplemental October 2000 statement, the VA physician 
who conducted the July psychiatric examination of the veteran 
stated that she had reviewed the September report of a VA 
Social and Industrial Survey as well as her July examination 
report.  After reviewing the veteran's recent job history, 
specifically, the comments from former employers at Adelphia 
and Catamount, the doctor opined that the veteran appeared to 
be capable of maintaining gainful employment when he was 
taking his medications and was compliant with them.  She felt 
that the fact that he was capable of completing a college 
degree, which included several internship positions, was also 
highly suggestive that he was capable of working.  The doctor 
noted that there were many people with a bipolar affective 
disorder who were quite capable of working.  She opined that 
the veteran's bipolar affective disorder, when medicated, 
left him with mild mood symptoms which did not affect his 
employment, while his underlying paranoid personality 
disorder did have some effect on his ability to form 
relationships and might affect his ability to maintain 
employment.  After reviewing the VA Schedule for Rating 
Mental Disorders (38 C.F.R. § 4.132, as in effect prior to 7 
November 1996) and the VA General Rating Formula for Mental 
Disorders (38 C.F.R. § 4.130, effective on and after      7 
November 1996), the doctor opined that the veteran's service-
connected bipolar disorder left him with occupational and 
social impairment due to mild and transient symptoms which 
decreased work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or symptoms 
controlled by continuous medication.  The doctor also 
commented that she saw no evidence that the veteran had a 
psychotic disorder as such: he did not have schizophrenia or 
atypical psychosis.  He did have an underlying paranoid 
personality disorder.  

II.  Analysis

A.  The Propriety of the Initial 10% Rating for a Bipolar 
Disorder

The veteran and his representative contend, in effect, that 
his bipolar disorder is totally disabling and has rendered 
him unemployable since 1988.  They assert that his sporadic, 
unproductive work history is indicative of a severe degree of 
disability, and that the longstanding disorder prevents him 
from sustaining employment despite repeated attempts.  They 
state that he has difficulty concentrating and performing and 
completing tasks, which leads to prolonged periods of 
depression and missed time from work.  They assert that these 
contentions are supported by many competent medical opinions, 
and corroborated by the SSA determination finding the veteran 
disabled from work, and statements from former employers that 
show that the veteran's on-the-job difficulties are due to 
his bipolar disorder.  They request application of the 
"benefit of the doubt" rule with respect to the issues in 
this case.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  

The VA schedular criteria for rating mental disorders were 
revised in November 1996.  The Court has held that, where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  However, the revised criteria for rating mental 
disorders made effective on and after 7 November 1996 may not 
be applied earlier than that date, inasmuch as the revised VA 
regulations expressly state an effective date of 7 November 
1996 and contain no provision for retroactive applicability, 
and the VA Secretary is thus presumed to have intended to 
apply those regulations only as of the effective date.  
38 U.S.C.A. § 5110(g) (West 1991) prevents the application of 
a later, liberalizing law to a claim prior to the effective 
date of the liberalizing law.  McCay v. Brown, 9 Vet. 
App. 183 (1996) (the plain language of 38 U.S.C.A. § 5110(g) 
prohibits a retroactive award prior to the effective date of 
the legislation), aff'd, 106 F. 3d 1577 (Fed. Cir. 1997).

Under the (old) rating criteria for mental disorders in 
effect prior to 7 November 1996 (VA Schedule for Rating 
Mental Disorders (38 C.F.R. § 4.132, as in effect prior to 7 
November 1996)), a 10% rating is warranted for a manic 
depressive illness (manic, depressed, or mixed bipolar 
disorder) when it is productive of mild impairment of social 
and industrial adaptability.  A 30% rating requires definite 
impairment.  A 50% rating requires considerable impairment.  
A 70% rating requires symptomatology which is less than that 
required for a 100% rating, but which produces severe 
impairment.  A 100% rating requires active psychotic 
manifestations of such extent, severity, depth, persistence, 
or bizarreness as to produce total social and industrial 
inadaptability.  38 C.F.R. Part 4, Diagnostic Code 9206.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).  In a November 1993 precedent opinion, the VA General 
Counsel concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The 
Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c) (West 1991).

38 C.F.R. § 4.129 (as in effect prior to 7 November 1996) 
provides that social integration is one of the best evidences 
of mental health and reflects the ability to establish 
(together with the desire to establish) healthy and effective 
interpersonal relationships.  However, in evaluating 
impairment, social inadaptability is to be evaluated only as 
it affects industrial adaptability.  

38 C.F.R. § 4.130 (as in effect prior to 7 November 1996) 
provides that, in evaluating psychiatric disabilities, the 
severity of disability is based upon actual symptomatology as 
it affects social and industrial adaptability.  Two of the 
most important determinants of disability are time lost from 
gainful work and decrease in work efficiency.  An emotionally 
sick veteran with a good work record must not be 
underevaluated, nor must his condition be overevaluated on 
the basis of a poor work record not supported by the 
psychiatric disability picture.  It is for this reason that 
great emphasis is placed upon the full report of the 
examiner, descriptive of actual symptomatology.  The record 
of the history and complaints is only preliminary to the 
examination.  The objective findings and the examiner's 
analysis of the symptomatology are the essentials.  The 
examiner's classification of the disease as "mild," 
"moderate," or "severe" is not determinative of the degree 
of disability, but the report and the analysis of the 
symptomatology and the full consideration of the whole 
history by the rating agency will be. 

Under the (new) rating criteria for mental disorders 
effective on and after               7 November 1996 (VA 
General Rating Formula for Mental Disorders (38 C.F.R. 
§ 4.130, effective on and after 7 November 1996)), a 10% 
rating is warranted for a bipolar disorder when there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; the symptoms are controlled by continuous 
medication.  A 30% rating requires occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  A 50% rating requires 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly-learned material, and 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  A 70% rating requires occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  A 100% rating requires total occupational and 
social impairment due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting himself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; and memory loss for names of close relatives or his 
own name or occupation.  38 C.F.R. Part 4, Diagnostic Code 
9432.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
38 C.F.R. § 4.126(a) (as amended 8 October 1996).  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b) (as amended 
8 October 1996).

When there is a question as to which of 2 evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When, after consideration of all evidence and material of 
record, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a claim for VA benefits, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 1991).  When all 
of the evidence is assembled, the VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the first matter for resolution is which of the 
veteran's psychiatric symptoms may be attributed to his 
service-connected bipolar disorder, and which, if any, 
symptoms may be disassociated from the service-connected 
disease entity and attributed to his personality disorder - 
which is not a disease within the meaning of applicable 
legislation providing compensation benefits.  38 C.F.R. 
§ 3.303(c) (2000); Beno v. Principi, 3 Vet. App. 439 (1992).  
The medical evidence of record is determinative of such 
question, inasmuch as it represents competent evidence.  On 
the one hand, service medical records of January 1980 and 
February 1981 attribute the veteran's symptoms of adjustment 
difficulties, superficial interpersonal relationships, 
ambivalent interaction with the environment, suspiciousness, 
mistrust, and other behavior patterns to a mixed character 
disorder with prominent cyclothymic and paranoid features and 
a personality disorder.  Post-service symptoms of psychosis, 
paranoia, and persecutory delusions during VSH 
hospitalization in October 1985 were ascribed to a 
sociopathic personality.  Anger, frustration, and confusion 
over the denial of VA disability benefits on VA outpatient 
evaluation of August 1993 were assessed to be symptoms of a 
personality problem, and in October of that year, he was 
assessed to be depressed, with a personality disorder.  A 
January 1997 VA outpatient psychiatric examiner opined that 
the veteran's academic difficulties did not sound to be 
related to his bipolar disorder, and it was felt that he 
might have other difficulties or be stretching his 
intellectual capacities.  A June 1997 VA psychiatric examiner 
opined that the veteran's mistrust of people in positions of 
authority, baseline paranoia, irritability associated with 
paranoia, and difficulty in academic performance were not 
associated with his bipolar disorder.  A VA outpatient 
psychiatric examiner's impression in mid-July 1997 was that 
the veteran's irritability, difficulty getting along with 
employers, impulsivity, self-judgment, and difficulty with 
concentration were suggestive of issues above and beyond his 
bipolar control.  In December 1997, the veteran's VA fee-
basis therapist noted that, in addition to a bipolar 
disorder, he also displayed paranoid features and 
recalcitrance, and the therapist opined that his inability to 
sustain employment was due to his bipolar disorder and 
features of a personality disorder.  In July 2000, a VA 
psychiatric examiner noted good evidence that the veteran had 
underlying traits and patterns that affected his bipolar 
disorder and interpersonal functioning, which included 
suspicions without evidence that others were exploiting him, 
a reluctance to confide in others, finding benign remarks and 
events threatening, and bearing grudges.  The final diagnoses 
were bipolar affective disorder and paranoid personality 
disorder, and the examiner opined that the personality 
disorder was impairing his ability to form relationships.  In 
a supplemental opinion of October 2000, the latter VA 
psychiatrist opined that the veteran's bipolar affective 
disorder, when medicated, left him with mild mood symptoms 
which did not affect his employment, while his underlying 
paranoid personality disorder did have some effect on his 
ability to form relationships and might affect his ability to 
maintain employment.

On the other hand, symptoms of paranoia and thought content 
with a paranoid delusional system recorded during VA 
hospitalization in October and November 1985 were suspected 
to be manifestations of a possible bipolar affective 
disorder.  The final diagnosis following VSH hospitalization 
in November and December 1985 was bipolar disorder, manic, 
with psychotic features.  After consideration of symptoms 
including a 2-year history of agitated behavior and 
suspiciousness recorded during VA hospitalization from 
December 1985 to February 1986, the final diagnosis was mixed 
bipolar disorder, in remission.  After consideration of 
symptoms including some grandiosity of thought content and 
possibly some mild paranoia during VA hospitalization in 
October 1991, the diagnosis was bipolar affective disorder.  
On psychological evaluation of February 1993, Dr. Theisen 
considered the veteran's delusions with respect to being 
followed and under scrutiny, and his frustrations with people 
who he felt insulted his intelligence, in the context of a 
bipolar manic depressive disorder.  In March 1995, a VA 
psychiatric examiner concluded that the veteran had some 
residual symptoms of his bipolar affective disorder, as 
evidenced by paranoid delusions, an irritable presentation 
when dealing with co-workers and others, and difficulty with 
personal relationships, citing inability to form 
relationships, as evidenced by a lack of friends and a 
history of irritability and inability to get along with 
authority figures such as supervisors.  In December 1995, a 
VA fee-basis psychiatric examiner's assessment was that the 
veteran had a history of initial cyclothymia which more 
recently had become a full-blown manic-depressive illness.  
On psychological evaluation of April 1997, Dr. Farrell noted 
the veteran's long history of a bipolar disorder with 
paranoia, and the final diagnosis was bipolar disorder with 
psychotic features.  In a joint statement of late July 1997, 
a psychiatrist and a veterans therapist who had been 
regularly evaluating and treating the veteran psychiatrically 
on an outpatient fee basis for the VA since 1995 opined that 
the veteran's inability to maintain employment or sustain 
adequate grades was due to his service-connected bipolar 
disorder, citing symptoms including extreme difficulty in 
adapting to work settings and a college environment, lack of 
social skills to get along with co-workers and authorities, 
disturbed motivation, and frequently irrational thought 
processes.  On psychological evaluation of November 1997, Dr. 
Reichardt noted symptoms of the veteran's bipolar manic 
depression including problematic interaction with work 
supervisors, work stress connected to critical supervisors, 
and over-reactivity to criticism by work supervisors.  A 
psychiatric summary relied upon by the March 1998 SSA 
disability determination noted that the veteran had an 
affective disorder with a depressive syndrome, a manic 
syndrome characterized by hallucinations, delusions, or 
paranoid thinking, and a bipolar syndrome with a history of 
episodic periods manifested by the full symptomatic picture 
of both manic and depressive symptoms.  In a September 2000 
VA Social and Industrial Survey, a social worker noted that 
the record contained evidence of the veteran's paranoia and 
perhaps delusional elements, with some very clear symptoms 
consistent with a bipolar affective disorder.  Noting the 
veteran's reported paranoia and rudeness with customers on 
the job, the social worker commented that persons suffering 
from a bipolar affective disorder with manic episodes also 
showed paranoid symptoms when in these manic episodes, and 
quite often had unreal expectations of people, and expected 
others to know certain things without that person even having 
told them such things.

On that medical record, the Board is unable to disassociate 
psychiatric symptoms such as paranoia, suspiciousness, 
delusions, mistrust of people in positions of authority, 
irritability when dealing with co-workers and authority 
figures such as supervisors, difficulty in academic 
performance, and impairment of the ability to form 
relationships from the veteran's service-connected bipolar 
disorder, inasmuch as there appears to be an approximate 
balance of positive and negative medical evidence regarding 
this matter.  As the competent medical evidence appears to be 
in relative equipoise, the Board finds that all such 
functional complaints and findings referable to the psyche 
must be considered to be manifestations of the bipolar 
disorder for the purpose of rating the degree of severity of 
that service-connected psychiatric disease entity.  

1.  The Propriety of the Initial 10% Rating Prior to 7 
November 1996

This appeal originally arose from the veteran's March 1990 
claim for service connection for an acquired psychiatric 
disorder, but the Board may consider the veteran's 
entitlement to a rating in excess of 10% prior to 7 November 
1996 only under the old criteria for rating mental disorders, 
inasmuch as 38 U.S.C.A. § 5110(g) and the Court's holding in 
McCay preclude the application of the new rating criteria 
prior to that date.

After reviewing the evidence of record, the Board finds that 
the clinical findings support a 30% rating for the veteran's 
bipolar disorder under the old criteria from March 1990 
through 6 November 1996, and the benefit sought on appeal is 
granted to this extent.  In reaching this conclusion, the 
Board has considered the voluminous evidence in the record 
documenting the veteran's social and industrial history and 
the symptoms of his service-connected psychiatric disorder in 
the post-service years from 1983 to 1996, with particular 
attention to the evidentiary record pertaining to the rating 
period in question, i.e., from March 1990 through early 
November 1996.  While that record shows several instances of 
psychiatric decompensation from 1990 to 1992 and one such 
instance in 1996, the evidence (January, October, and 
December 1990; October 1991; April 1992; March 1996) shows 
that these were due to the veteran's noncompliance with a 
prescribed regimen of medications, with prescribed 
medications providing effective psychiatric treatment, good 
amelioration of symptoms, good control, and stability when 
properly taken.  The Board will not award increased VA 
disability compensation on the basis of documented attempts 
by the veteran to manipulate his treatment regimen by 
deliberately misusing medication which is prescribed for the 
purpose of ameliorating his psychiatric symptoms and 
improving his social and industrial adaptability.  

Instances of medication abuse notwithstanding, the Board 
finds that evidence from March 1990 through early November 
1996 nonetheless shows psychiatric symptoms productive of 
definite, but not considerable, impairment of social and 
industrial adaptability throughout this period.  The 
veteran's mood was consistently depressed during the first 
half of 1990, but in June he began a satisfying job with a 
limousine service, which improved his mood and stability and 
increased his self esteem until late 1990 and early 1991, 
when working 70- to 80-hour weeks began to take its toll in 
terms of fatigue and increased anxiety.  Although reportedly 
fired after an argument with his employer in March 1991, soon 
thereafter in April 1991 the veteran secured other employment 
as a security guard and a construction worker and maintained 
a series of such temporary jobs through late 1993, and his 
mood was described as stable and good during this period when 
he took his medications as prescribed.  The Board notes that, 
while the veteran during this period may not have gotten 
along with some supervisors, he reportedly always got along 
well with his co-workers.  Moreover, the mixed record does 
not identify the service-connected psychiatric disorder as 
the reason why he terminated many jobs from 1991 to 1993: for 
example, he left a job as an assembler at DynaPower in May 
1992 because he objected to working with Fiberglas 
insulation.  While he left F.W. Whitcomb Construction in 
August 1992 due to a dispute with a supervisor, he left a 
security position at the Cardinal Woods retirement community 
in March 1993 due to a misunderstanding about the terms of 
his employment.  While he reportedly quit a security position 
in April 1993 due to stress, he resigned from Deter Security 
in August 1993 after refusing an offer to become a 
supervisor.  As noted above, documented instances of 
increased psychiatric symptomatology during periods when the 
veteran refused to comply with his regimen of prescribed 
medications (October 1991 and April 1992) may not be 
considered as a basis for awarding increased VA disability 
compensation.  

An early February 1993 psychological evaluation noted that 
medications ameliorated the veteran's mood swings to the 
extent that they were not as frequent or violent as 
previously, and he had no difficulty with easy mental control 
tasks, although he encountered difficulties as the levels 
gradually increased; one delusion regarding being under 
government scrutiny persisted.  However, by November 1993 his 
regimen of prescribed medications was noted to be providing 
effective psychiatric treatment, and his bipolar disorder was 
considered well-controlled.  From late 1993 to late 1994, the 
record shows that the veteran was largely unemployed due to 
an on-the-job foot injury which required a long period of 
rehabilitation, during which he drew Workman's Compensation 
benefits, but industrial impairment stemming from a non-
service-connected disability may not be considered in 
determining the percentage disability rating of the service-
connected bipolar disorder.  Rather, during his period of 
recovery extending over much of 1994, the Board notes that 
the veteran successfully pursued a course of study at the 
Community College of Vermont over the Spring and Fall 
semesters - evidence of his ability to act responsibly, 
capacity for commitment and sustained concentration, and 
successful pursuit of goal-directed activity.  Given that 
factual record, the Board finds that his psychiatric 
symptomatology during this period does not indicate 
considerable impairment of social and industrial adaptability 
such as to warrant a 50% rating for his bipolar disorder.     

Thereafter, the factual record from late 1994 through early 
November 1996 also supports a finding that the veteran's 
bipolar disorder was productive of no more than definite 
impairment of social and industrial adaptability.  From late 
1994 to late 1995, the veteran worked as a community access 
volunteer at a television station and produced a veterans' 
issues program, successfully mastering the complicated 
technical requirements of the job and impressing a station 
official in June 1995 as a quick learner, a hard worker, and 
a dedicated, thoroughly dependable man who applied himself to 
his work with diligence and who worked well with groups of 
people.  However, the veteran in March 1995 noted that he 
suffered from easy distractibility and decreased attention 
while working, and sometimes left work tasks uncompleted due 
to problems with concentration.  A VA psychiatric examiner in 
March 1995 found the veteran's thought processes to be 
logical and coherent with the exception of some paranoid 
delusional material regarding government surveillance and the 
VA, and the veteran was assessed to be capable of working, 
albeit with difficulty with personal relationships, and a GAF 
score was assigned reflecting some impairment in reality 
testing or communication, or major impairment in several 
areas such as work or school, family relations, judgment, 
thinking, or mood.  Weighing against this pessimistic 
assessment of the veteran's ability to function, however, is 
a May 1995 vocational assessment that indicated that the 
veteran was very motivated to work in the field of 
communications, inasmuch as he had demonstrated proven 
ability, desire, and intelligence to work in this field by 
producing, preparing material, conducting research, editing, 
and hosting his own television program, as well as the 
abovementioned June 1995 very favorable assessment of the 
veteran's social and industrial adaptability by a station 
official who was in a position to regularly observe the 
veteran's work and behavior at first hand.  

In June 1995, a VA vocational rehabilitation counseling 
psychologist opined that the veteran's bipolar disorder 
seemingly had had far greater negative effects upon his 
functioning than the currently-assigned 10% disability rating 
might ordinarily suggest, and in July the veteran stated that 
he regularly experienced on-the-job difficulties with 
concentration, memory, performing tasks, explosive behavior, 
intrusive thoughts, and getting along with co-workers and 
supervisors.  Weighing against this pessimistic assessment of 
the veteran's ability to function, however, are the facts 
that, during the summer of 1995 he was reported to be stable 
on his regimen of prescribed medication, and he worked 30 to 
40 hours per week as a security guard, even achieving a 
promotion to a supervisory position, until August, when he 
quit to return to college on a full-time basis in pursuit of 
a B.S. degree in Communication Arts and Sciences.  The Board 
recognizes the veteran's problems with employment as a 
security guard, as documented by the employer's description 
of instances of his paranoia and inappropriate behavior, but 
finds that they do not indicate more than definite impairment 
of industrial adaptability, when viewed in the context of his 
subsequent uninterrupted and successful pursuit of full-time 
college studies evidencing discipline and sustained 
concentration.  By October 1995, a vocational consultant 
commented that the veteran was making adequate to good 
academic progress while attending college on a full-time 
basis, and he did a good job channeling his anger in focused, 
relatively appropriate ways, with little evidence that he let 
his sources of anger get in the way of his academic pursuits.  

From late 1995 to early 1996, the effectiveness of the 
veteran's long-prescribed medication was noted to be 
decreasing, as reflected by his increased inappropriate 
behavior, as a result of which his medications were changed, 
and the record thereafter shows that he did much better and 
stabilized, with less irritability, improved focus, 
concentration, and motivation, more calmness and emotional 
flexibility, and a strong academic performance.  In December 
1995, the veteran reported moderate mood swings, none of 
which had severely impaired his ability to function.  A mid-
March 1996 documented instance of increased psychiatric 
symptomatology at a time when the veteran was only partially 
compliant with his regimen of prescribed medications may not 
be considered as a basis for awarding increased VA disability 
compensation, in light of the subsequent record in late March 
and April which shows mood stability and a continued 
favorable response to medication when taken as prescribed.  
Although the veteran lost a low-stress job in a sandwich shop 
in mid-1996 due to reported stress, and he was described by 
the employer as rude to customers, he thereafter managed his 
stress significantly better later that summer, successfully 
resuming his college studies in the Fall of 1996, and he was 
consistently assessed to be stable, with a continued 
favorable response to prescribed medications through early 
November 1996.  The Board finds that the veteran's continued 
academic progress while attending college on a full-time 
basis during the academic year from late 1995 to late 1996 
reflects his ability to act responsibly and perform tasks, 
adequate coping with stressors, discipline, capacity for 
commitment and sustained concentration, and successful 
pursuit of goal-directed activity; the Board has accorded 
this achievement due weight in reaching the conclusion that 
his psychiatric disorder was not productive of considerable 
impairment of social and industrial adaptability during this 
period.

As the record indicates that the veteran's bipolar disorder 
produced definite, but no more than definite, impairment of 
his social and industrial adaptability at any time from March 
1990 through early November 1996, the Board finds that the 
evidence supports a disability rating of no more than 30% 
during this entire period under the old criteria for rating 
mental disorders, and the appeal is granted to this extent 
only.  The 30% rating hereby granted represents the most 
disabling that the veteran's bipolar disorder has been from 
the date of receipt of his claim for service connection for 
an acquired psychiatric disorder in March 1990 (which is the 
beginning of the appeal period) through 6 November 1996, and 
the Board thus also finds that staged ratings for this 
disorder are not warranted.  See Fenderson.

The Board has also considered the veteran's request that the 
"benefit of the doubt" doctrine be applied in rendering a 
decision in this appeal.  38 U.S.C.A. § 5107(b); see Gilbert.  
The Board finds that the benefit of the doubt doctrine is not 
for application in this case, inasmuch as the evidence 
neither supports the veteran's claim insofar as he claims a 
rating in excess of 30% for a bipolar disorder prior to   7 
November 1996, nor does there exist an approximate balance of 
positive and negative evidence ("equipoise"), but rather 
there is a fair preponderance of the negative evidence 
regarding the merits of the claim.

Lastly, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 9 
November 2000, the President of the U.S. signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligation of the VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supercedes the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. 6 November 
2000) (per curiam Order), which had held that the VA cannot 
assist in the development of a claim that is not well-
grounded.  This change in the law is applicable to all claims 
filed on and after the date of enactment of the VCAA, or 
filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas, supra.

In this case, the Board finds that, even though the RO did 
not have the benefit of the explicit provisions of the VCAA 
in adjudicating this claim, the VA's duties have been 
fulfilled.  First, the VA has a duty to notify the appellant 
and his representative of any information and evidence needed 
to substantiate and complete a claim.  The appellant and his 
representative were notified in the February 1995 rating 
action of the evidence that served as the basis for the 
initial assignment of a 10% rating, and in the September 1995 
rating action and Statement of the Case (SOC) of the evidence 
that served as the basis for the denial of a rating in excess 
of 10%, and the latter SOC as well as March 1996, July 1997, 
and November 2000 Supplemental SOCs (SSOCs) advised them of 
the criteria that his bipolar disorder had to meet in order 
to be entitled to a percentage disability rating in excess of 
10%.  Moreover, the appellant and his representative were 
variously informed by letters of 1993, 1994, 1995, 1997, and 
2000 that he needed to inform the VA where he had received 
psychiatric treatment, and to sign appropriate releases 
authorizing the VA to obtain medical records from non-VA 
providers, so that pertinent records could be requested.  The 
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that the discussion in the rating decisions, SOC, 
SSOCs, and letters sent to the appellant and his 
representative notified them of the information and evidence 
needed to substantiate this claim, and complied with the VA's 
notification requirements.

Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  The 
appellant and his representative have not made reference to 
any unobtained evidence that might aid his claim, or that 
might be pertinent to the bases of the denial of this claim 
(to the extent that a rating in excess of 30% was denied).  
The RO, both on its own initiative and by April 1992, 
September 1994, May 1997, and January 2000 Remand Orders of 
the Board, requested all relevant treatment records 
identified by the appellant and his representative, and they 
were informed in various letters what records the RO was 
requesting, and requested to assist in obtaining the 
evidence.  In this regard, copies of employment, educational, 
and medical records underlying the March-April 1998 SSA 
decisions granting the veteran a period of disability and 
disability insurance benefits were received from the 
veteran's representative in April 2000, and have been 
associated with the claims folder.  The veteran was afforded 
comprehensive VA psychiatric examinations in March 1995, June 
1997, and July 2000 (with an October addendum), and a VA 
Social and Industrial Survey in September 2000, which 
examinations included a thorough review of the evidence in 
the claims folder.  Pursuant to the April 1999 Court Order 
and the January 2000 Board Remand Order, the appellant, 
through his representative, furnished statements listing his 
employers, jobs, salaries, dates of employment, and reasons 
for termination, and the educational and vocational 
facilities he had attended over the years.  The veteran's 
Chapter 31, Title 38 U.S.C., VA vocational rehabilitation 
folder and counseling records have also been associated in 
their entirety with the claims folder.  

Under the circumstances, the Board finds that the VA has 
satisfied its duties to notify and to assist the appellant in 
this case, and that further development and expenditure of 
the VA's resources are not warranted.

2.  The Propriety of the Initial 10% Rating On and After 7 
November 1996

The Board, above, has granted a 30% rating for the veteran's 
bipolar disorder from March 1990 through 6 November 1996 
under the old criteria for rating mental disorders.  The 
matter of entitlement to a rating in excess of 10% for that 
disorder subsequent to 6 November 1996 remains for appellate 
consideration, however with consideration of both the old and 
new criteria for rating mental disorders, applying the 
version that is most favorable to the appellant.

After reviewing the evidence of record, the Board finds that 
the clinical findings support the grant of a 30% rating for 
the veteran's bipolar disorder on and after       7 November 
1996 pursuant to either version of the schedular criteria for 
rating mental disorders, as it continues to produce definite 
impairment of social and industrial adaptability, thus 
meeting the old criteria, and occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although the veteran generally functions 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as depressed mood, 
anxiety, suspiciousness, weekly or less-often panic attacks, 
chronic sleep impairment, and mild memory loss, thus meeting 
the new criteria as well.  The benefit sought on appeal is 
granted to this extent.

In reaching this conclusion, the Board has considered the 
voluminous evidence in the record documenting the veteran's 
social and industrial history and the symptoms of his 
service-connected psychiatric disorder in the post-service 
years from early November 1996 to 2000.  That record shows 
continuing academic difficulties due to poor concentration 
and focus resulting in academic probation in December 1996, 
and a relative degree of psychiatric stability with an 
occasional flat affect and a discouraged mood during the 
first half of 1997 when he complied with his medication 
regimen.  Dr. Farrell's findings including moderate 
limitation of the veteran's ability to complete a normal 
workday and workweek, to perform at a consistent pace, to 
respond appropriately to changes in a work setting, and to 
set realistic goals or make plans independently of others, 
and his conclusion that the veteran had sufficient 
concentration, persistence, and pace for routine tasks on 
mental residual capacity assessment in April 1997 are 
consistent with criteria for a 30% disability rating under 
either the old or new criteria for rating mental disorders.  
Elsewhere, the record shows that the veteran worked at Maple 
Grove Farms in April and May 1997, and he left this work 
because it was a temporary job that ended - not because of 
symptoms of his psychiatric disorder.  The Board also notes 
that the veteran worked for 16 hours per week on this part-
time farm production job while attending college on a full-
time basis.  He thereafter worked 40 hours per week in May 
and June 1997 setting up a new Ames Department store, leaving 
this job because it was a temporary job that ended - again, 
not because of symptoms of his psychiatric disorder.  
Similarly, a June 1997 VA psychiatric examiner's notation 
that the veteran had been very attentive at his college 
classes and had not missed any classes, despite complaints of 
decreased concentration and much stress, and had attended 
college on a full-time basis over the past academic year, 
together with his opinion that the veteran could have 
occasional decreases in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
symptoms including disturbance of mood, sleep impairment, and 
memory loss if his mental illness became significantly 
exacerbated, all weigh in favor of a 30% disability rating.  
In this regard, the Board notes that the June 1997 VA 
examiner specifically reviewed the old and new VA criteria 
for rating mental disorders, commented that the veteran's 
bipolar disorder fell somewhere between the criteria for a 
10% and a 30% rating, and assigned a GAF score which 
represented moderate symptoms of paranoia and difficulty 
interacting with authority, and reflected moderate difficulty 
in social, occupational, or school functioning.  While the 
latter examiner opined that the veteran's problems 
interacting effectively with authority figures, irritability, 
academic difficulty, and baseline paranoia were not 
associated with his service-connected bipolar disorder, the 
Board, above, has found that, inasmuch as the competent 
medical evidence as a whole is in relative equipoise on this 
question, such symptoms may not be disassociated from the 
veteran's service-connected bipolar disorder, granting him 
the benefit of the doubt in that respect.  

Dr. Hurley's June 1997 mental residual capacity assessment of 
the veteran is also consistent with a 30% disability rating 
for his bipolar disorder, with findings including no 
significant limitation of understanding or memory with 
respect to work-like procedures, detailed instructions, 
sustained concentration, attention, and persistence, and 
moderate limitation of ability to accept instructions and 
respond appropriately to criticism from supervisors, to get 
along with co-workers or peers, to respond appropriately to 
changes in the work setting, and to set realistic goals or 
make plans independently of others.  Although the veteran's 
capacity for intense, ongoing interactions at the complex 
level and for highly-stressful work was assessed to be 
limited, overall his bipolar disorder was felt to produce 
only a moderate degree of difficulties in maintaining social 
functioning, and Dr. Hurley felt that it seldom produced 
difficulties of concentration, persistence, or pace resulting 
in failure to complete tasks in a timely manner, in work 
settings or elsewhere. 

The late July 1997 evaluation of the veteran's psychiatric 
symptoms by a VA fee-basis psychiatrist and therapist, while 
providing evidence that his bipolar disorder is more than 10% 
disabling, nonetheless contains a more pessimistic assessment 
of the degree of severity of his psychiatric symptomatology 
than is documented by other evidence in the record.  In late 
July 1997, they reported the veteran to be unproductive, 
anxious, and unable to follow rather simple, concrete 
instructions, to have demonstrated poor judgment, and to lack 
the social skills to get along with co-workers and 
authorities, and he reportedly found it extremely difficult 
to adapt to work settings and the college environment, his 
motivation was disturbed, and his thought processes were 
frequently irrational.  Heavily weighing against this 
described degree of occupational and social impairment are 
the favorable factual records of the veteran's schooling and 
work during the first half of 1997, and the more favorable 
assessments of his social and industrial adaptability by Dr. 
Farrell in April 1997 and another VA psychiatrist and Dr. 
Hurley in June 1997, described above, and the subsequent 
factual records of schooling and work and Dr. Reichardt's 
assessment, described below; the Board finds that there is a 
preponderance of the more favorable evidence that supports no 
more than a 30% rating under either the old or new VA 
criteria for rating mental disorders.  The record shows that 
the veteran in fact worked for Edward Lucas as a traffic 
controller for 40 hours per week from June to August 1997, 
leaving this job in a dispute over not being paid a mileage 
allowance - not due to symptoms of his psychiatric disorder.  
In September 1997, the veteran himself reported that he had 
had a good summer, working productively throughout.  
Thereafter and through the remainder of 1997, the record 
indicates that he continued to attend college on a full-time 
basis while variously working at part-time jobs with ADA 
Traffic Control, Maple Grove Farms, and Andy's Janitorial, 
and that he was stable despite experiencing significant 
stressors, with medications controlling the severity of his 
bipolar disorder.  Dr. Reichardt's November 1997 
psychological evaluation indicated that, while the veteran 
had had problems with certain critical supervisors at work 
setting up a department store, other store management 
officials felt that veteran was good for team spirit, working 
well with his peer employees and encouraging them; the 
doctor's assessment was that the veteran was overly reactive 
to criticism by work supervisors, but that otherwise he 
possibly could be an exemplary employee.  

In 1998, the veteran's psychiatric record reflects continuing 
symptomatology at no more than the 30% level under either the 
old or new VA rating criteria, variously showing alterations 
between instances of suspiciousness, frustration, anger, 
depression, a flat affect, and a discouraged mood, and times 
when he displayed a broader range of affect and a euthymic or 
cheerful mood; he was generally assessed to be stable between 
episodes of acute stress, and always evaluated as controlled 
on his medication regimen.  A psychiatric summary with 
respect to the veteran's functional limitation resulting from 
his affective disorder, which accompanied the March 1998 
ALJ's SSA decision, concluded that he had moderate 
restrictions of daily living and moderate difficulties in 
maintaining social functioning; that the affective disorder 
often produced difficulties of concentration, persistence, or 
pace resulting in failure to complete tasks in a timely 
manner (in work settings or elsewhere); and that the 
affective disorder repeatedly produced episodes of 
deterioration or decompensation in work or work-like settings 
which caused him to withdraw from that situation or to 
experience exacerbation of signs and symptoms (which may 
include deterioration of adaptive behaviors).  Weighing 
against this pessimistic functional assessment is the more 
favorable factual record of the veteran's schooling and work 
in 1998, demonstrating that he in fact persisted in 
successfully continuing his increasingly-demanding college 
studies on a full-time basis, and, on top of these stresses, 
he succeeded in obtaining and maintaining a productive part-
time job beginning in early 1998 through April 1999 as a film 
projectionist at the Catamount Film & Arts Co.; that employer 
later stated that he had worked well, and that he had been 
competent and easy to work with.  Commenting on the veteran's 
period of employment with Catamount, a VA psychiatrist in 
October 2000 opined that this work record showed that he 
appeared to be capable of maintaining gainful employment when 
he was taking his medications and was compliant with them. 

Similarly, the psychiatric record in 1999 also reflects 
continuing symptomatology at no more than the 30% level under 
the old or new VA rating criteria.  Although the veteran 
showed instances of paranoid thinking, increased agitation 
and anxiety, and some dulling of affect, he was consistently 
assessed to be stable between episodes of acute stress, and 
medications were always noted to be working well when he took 
them on his prescribed regimen.  In this regard, the Board 
notes that documented instances of increased psychiatric 
symptomatology during periods when the veteran refused to 
comply with his prescribed regimen of either outpatient 
treatment or medications (February and September 1999) may 
not be considered as a basis for awarding increased VA 
disability compensation, inasmuch as such deliberately 
manipulative behavior may not be so rewarded.  The Board 
notes that he persevered to successfully complete his often-
stressful academic studies in mid-1999, receiving a B.S. 
degree in Communications Arts and Sciences, all the while 
maintaining a part-time job as a film projectionist with 
Catamount through April 1999 - evidence of his ability to act 
responsibly, capacity for commitment and sustained 
concentration, and successful pursuit of goal-directed 
activity.  The Board further notes that he left the job at 
Catamount due to having graduated from college and relocated 
to another area - not because of any symptoms of his 
psychiatric disorder.  He thereafter secured and maintained 
first an internship job as a production technician at a 
television studio for several months, and then was offered, 
accepted, and maintained that job on a full-time basis 
through November 1999, persevering and successfully working-
through continuing complex challenges posed by computers and 
to his capacity for concentration; that employer later 
described the veteran as reliable, able to meet the 
responsibilities of the job, and capably meeting all of the 
job requirements, and that he did well until he left the job 
on amicable terms due to difficulty finding affordable 
housing and a preference for living in a more rural 
environment - again, not because of any symptoms of his 
psychiatric disorder.  The Board also notes that in August 
1999 a VA vocational rehabilitation specialist had certified 
that the veteran had overcome deficiencies in education and 
training, and completed the training and non-training 
activities necessary to enter employment in his occupational 
goal; that he had demonstrated personal behaviors necessary 
to obtain and maintain work, and no continuing services such 
as psychotherapy were needed to retain employment; that there 
were no medical conditions, service or non-service related, 
which required treatment or would prevent the veteran from 
successfully pursuing and obtaining work; and that he had 
been rehabilitated to the point of employability.  Moreover, 
in October 1999 he demonstrated a significant personal 
relationship commitment by marrying his girlfriend of many 
years, and he felt good about the commitment.  
      
The psychiatric record from late 1999 through 2000 also 
supports no more than a 30% rating under either the old or 
new VA criteria for rating mental disorders.  Although in 
late 1999 and early 2000 the veteran was nervous and slightly 
depressed about the many changes in his life stemming from 
graduation from college, getting a first job, getting 
married, buying a house, moving, and searching for new jobs 
for himself and his wife, he was consistently assessed to be 
stable and under good control when he was compliant with his 
regimen of prescribed medications.  Again, the Board notes 
that several documented instances of increased psychiatric 
symptomatology such as hypomania during periods when the 
veteran refused to comply with his prescribed regimen of 
medications (February, March, July, and September 2000) may 
not be considered as a basis for awarding increased VA 
disability compensation, inasmuch as such deliberately 
manipulative behavior may not be so rewarded.  In addition, 
the veteran's year 2000 complaints of inability to maintain 
employment and discouragement at having graduated from 
college and still not working effectively must be evaluated 
in the context of his having voluntarily chosen to leave a 
job in his area of expertise at which he had been quite 
successful in late 1999 and re-locating to another part of 
the state where there were many fewer job opportunities in 
communications and television work.  Noting this background 
and that the veteran had lost no time from work or school due 
to his bipolar illness during the last 2 years, a VA 
psychiatrist who comprehensively examined the veteran in July 
2000 opined that there was no evidence of a decrease in the 
veteran's work efficiency, as his bipolar disorder was well-
controlled when he was compliant with medication, with some 
residual symptoms but little impact on his ability to 
function.  While this examiner also noted underlying traits 
and patterns that affected the veteran's condition and 
interpersonal functioning (including suspicions without 
evidence that others were exploiting him, a reluctance to 
confide in others, finding benign remarks and events 
threatening, and bearing grudges) and she opined that they 
were not symptoms of his bipolar disorder, the Board, above, 
has found that, inasmuch as the competent medical evidence as 
a whole is in relative equipoise on this question, such 
symptoms may not be disassociated from the veteran's service-
connected bipolar disorder, granting him the benefit of the 
doubt in that respect.  As a result, the Board finds that the 
July 2000 examiner's clinical findings on examination and 
assignment of a GAF score reflecting moderate difficulty in 
social and occupational functioning and attributed to the 
veteran's psychiatric disability picture as a whole supports 
a 30% disability rating for his service-connected psychiatric 
disease entity.  In reaching this determination, the Board 
has also considered the July 2000 VA examiner's supplemental 
statement of October, wherein she opined that the veteran's 
psychiatric symptomatology as a whole left him with mild mood 
symptoms and some impairment of his ability to form 
relationships and to maintain employment, and that the 
bipolar disorder left him with occupational and social 
impairment due to mild and transient symptoms which decreased 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or symptoms 
controlled by continuous medication.

However, the Board also finds that a rating in excess of 30% 
is not warranted for the veteran's bipolar disorder, as the 
clinical findings show neither considerable impairment of 
social and industrial adaptability which would support a 50% 
rating under the old VA criteria for rating mental disorders, 
nor occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory (e.g., retention of only highly-
learned material, and forgetting to complete tasks), impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships which 
would support a 50% rating under the new VA criteria for 
rating mental disorders.  In this regard, the Board first 
notes that the many documented instances of increased 
psychiatric symptomatology during periods when the veteran 
refused to comply with his prescribed regimen of either 
outpatient treatment or medications from late 1996 to 2000, 
noted above, may not be considered as a basis for awarding 
increased VA disability compensation, inasmuch as such 
deliberately manipulative behavior may not be so rewarded.  
Second, the Board notes that a 50% rating is not supported by 
the record, even with consideration of underlying traits and 
patterns that affected the veteran's condition and 
interpersonal functioning (including paranoia, 
suspiciousness, delusions, mistrust of people in positions of 
authority, irritability when dealing with co-workers and 
authority figures such as supervisors, difficulty in academic 
performance, and impairment of the ability to form 
relationships) which several medical authorities opined were 
not symptoms of the service-connected bipolar disorder, 
inasmuch as the Board, above, has found the competent medical 
evidence as a whole to be in relative equipoise on this 
question, and thus such symptoms may not be disassociated 
from the service-connected bipolar disorder, granting him the 
benefit of the doubt in that respect.   
  
Although the record from late 1996 through 2000 does show 
occupational and social impairment with occasional decrease 
in the veteran's work efficiency and intermittent periods of 
inability to perform occupational tasks due to episodes 
including a depressed or discouraged mood, a somewhat 
flattened affect, anxiety, suspiciousness, irritability, and 
some sleep and memory problems, he generally functioned 
satisfactorily, with normal routine behavior, self-care, and 
conversation, and continued progress and perseverance 
resulting in the completion of his often-stressful academic 
studies in mid-1999, receiving a B.S. degree in 
Communications Arts and Sciences, all the while maintaining 
various part-time jobs - evidence of his ability to act 
responsibly, capacity for commitment and sustained 
concentration, and successful pursuit of goal-directed 
activity.  The competent medical evidence during this period 
shows that the veteran's bipolar disorder was well-controlled 
when he was compliant with medication, with some residual 
symptoms but not considerable impact on his ability to 
function.  Outside of the intermittent periods cited above, 
the record also shows the veteran functioning with stability 
for long periods over many years, with numerous findings 
showing a full affect, a euthymic or even cheerful mood, good 
focus, normal attention and cognition, logical and goal-
directed thought processes, adequate insight and judgment, 
and no pressure of speech, looseness of associations, flight 
of ideas, or tangentiality.  

Dr. Farrell's April 1997 mental residual capacity assessment 
of the veteran within the context of his capacity to sustain 
that activity over a normal workday and workweek on an 
ongoing basis noted no significant limitation of his 
understanding, memory, sustained concentration and 
persistence, and his ability to complete a normal workday and 
workweek without interruptions from psychologically-based 
symptoms and to perform at a consistent pace was evaluated as 
only moderately limited.  With respect to social interaction, 
there was no significant limitation of the veteran's ability 
to interact appropriately with the general public and to get 
along with co-workers or peers, and Dr. Farrell noted that he 
was a college student and had no significant limitation in 
memory or cognition.  While high-stress work activities could 
affect his pace, he had sufficient concentration, 
persistence, and pace for routine tasks.  A June 1997 VA 
psychiatric examination showed clear and goal-directed 
speech, linear and logical thoughts, and no sleep problems or 
evidence of delusions or other thought disorder, and he was 
assessed as having no more than moderate difficulty in 
social, occupational, or school functioning.  Dr. Hurley's 
June 1997 mental residual capacity assessment of the veteran 
within the context of his capacity to sustain that activity 
over a normal workday and workweek on an ongoing basis noted 
no significant limitation of his understanding, memory, 
sustained concentration and persistence, or ability to 
complete a normal workday and workweek without interruptions 
from psychologically-based symptoms and to perform at a 
consistent pace, although his capacity for intense, ongoing 
interactions at the complex level and for highly-stressful 
work was felt to be limited.

As noted above, heavily weighing against the pessimistic late 
July 1997 assessment of the degree of severity of the 
veteran's psychiatric symptomatology by his VA fee-basis 
psychiatrist and therapist are the abovementioned favorable 
factual record of the veteran's schooling and work during the 
entire year 1997 and the more favorable assessments of his 
social and industrial adaptability that year by another VA 
psychiatrist and Drs. Farrell, Hurley, and Reichardt.  Acute 
episodes of suspiciousness, frustration, anger, depression, 
anxiousness, a flat affect, and a discouraged mood in 1998 
were balanced by other recorded instances of logical and 
goal-directed thought processes, normal speech, a euthymic or 
cheerful mood, and a full affect wherein he was assessed to 
be stable and coping rationally with school and work, and 
involved symptoms of a non-service-connected seasonal 
affective disorder as well.  Weighing against a pessimistic 
March 1998 psychiatric assessment of the veteran's functional 
limitation resulting from his affective disorder is the more 
favorable factual record of his schooling and work in 1998, 
demonstrating that he in fact persisted in successfully 
continuing his increasingly-demanding college studies on a 
full-time basis, and, on top of these stresses, he succeeded 
in obtaining and maintaining a productive part-time job 
beginning in early 1998 through April 1999; commenting on 
this period of the veteran's employment, a VA psychiatrist in 
October 2000 opined that his work record showed that he 
appeared to be capable of maintaining gainful employment when 
he was taking his medications and was compliant with them. 
   
Thereafter, the veteran persevered to successfully complete 
his often-stressful and increasingly-complex academic studies 
in mid-1999, receiving a B.S. degree in Communications Arts 
and Sciences, all the while maintaining a part-time job - 
evidence of his persistent ability to act responsibly, 
capacity for commitment and sustained concentration, and 
successful pursuit of goal-directed activity.  He 
subsequently secured and maintained first an internship job 
as a production technician at a television studio for several 
months, and then was offered, accepted, and maintained that 
job on a full-time basis through November 1999, persevering 
and successfully working-through continuing complex 
challenges posed by computers and to his capacity for 
concentration; that employer later described the veteran as 
reliable, able to meet the responsibilities of the job, and 
capably meeting all of the job requirements, and that he did 
well until he left the job on amicable terms due to 
difficulty finding affordable housing and a preference for 
living in a more rural environment - not because of any 
symptoms of his psychiatric disorder.  The Board finds that 
this record of academic and occupational achievement, the 
veteran's commitment to a marital relationship, and the 
psychiatric clinical findings clearly do not indicate that he 
had difficulty in understanding complex commands, impaired 
judgment, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships in 1999 to the extent that a 50% rating was 
warranted for his bipolar disorder under either the new or 
old VA criteria.    

Year 2000 clinical findings noting a full affect, euthymic 
mood, logical and goal-directed thought processes, normal 
speech, very good judgment, and no looseness of associations 
or flight of ideas are balanced against other instances 
wherein depression, a somewhat-restricted or flattened 
affect, excessive sleep, and a discouraged mood were noted.  
However, the veteran's complaints of inability to maintain 
employment and discouragement at having graduated from 
college and still not working effectively must be evaluated 
in the context of his having voluntarily chosen to leave a 
job in his area of expertise at which he had been quite 
successful in late 1999 and re-locating to another part of 
the state where there were many fewer job opportunities in 
his field.  Moreover, the July 2000 VA examiner's clinical 
findings on examination, and even her assignment of a GAF 
score reflecting moderate difficulty in social and 
occupational functioning and attributed to the veteran's 
psychiatric disability picture as a whole, does not support a 
50% disability rating for his service-connected psychiatric 
disease entity under any applicable criteria.  In reaching 
this determination, the Board has also taken into 
consideration the latter examiner's supplemental statement of 
October, wherein she opined that the veteran's psychiatric 
symptomatology as a whole left him with only mild mood 
symptoms and some impairment of his ability to form 
relationships and to maintain employment, and that the 
bipolar disorder left him with occupational and social 
impairment due to mild and transient symptoms which decreased 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or symptoms 
controlled by continuous medication.

As the record indicates that the veteran's bipolar disorder 
produced definite, but no more than definite, impairment of 
his social and industrial adaptability at any time from early 
November 1996 through 2000, and that it produced no more 
occupational and social impairment than is warranted for a 
30% rating under the new criteria for rating mental disorders 
during this same time period, the Board finds that the 
evidence supports a disability rating of no more than 30% 
from early November 1996 to the present time under either the 
old or new criteria for rating mental disorders, and the 
appeal is granted to this extent only.  Inasmuch as the 30% 
rating hereby granted from 7 November 1996 to the present 
time is a continuation of the same disability rating granted, 
above, from March 1990 through 6 November 1996, and 
represents the most disabling that the veteran's bipolar 
disorder has been from the date of receipt of his claim for 
service connection for an acquired psychiatric disorder in 
March 1990 (which is the beginning of the appeal period) to 
the present time, the Board finds that staged ratings for 
this disorder are not warranted.  See Fenderson.

The Board has also considered the veteran's request that the 
"benefit of the doubt" doctrine be applied in rendering a 
decision in this appeal.  38 U.S.C.A. § 5107(b); see Gilbert.  
The Board finds that the benefit of the doubt doctrine is not 
for application in this case, inasmuch as the evidence 
neither supports the veteran's claim insofar as he claims a 
rating in excess of 30% for a bipolar disorder on and after 7 
November 1996, nor does there exist an approximate balance of 
positive and negative evidence ("equipoise"), but rather 
there is a clear preponderance of the negative evidence 
regarding the merits of the claim.

Lastly, with respect to the significant change in the law 
wrought by the VCAA during the during the pendency of this 
appeal, the Board finds that, even though the RO did not have 
the benefit of the explicit provisions of the VCAA in 
adjudicating this claim, the VA's duties have been fulfilled.  
First, the VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  The appellant and his 
representative were notified in the February 1995 rating 
action of the evidence that served as the basis for the 
initial assignment of a 10% rating under the old criteria for 
rating mental disorders, and in the September 1995 rating 
action and SOC of the evidence that served as the basis for 
the denial of a rating in excess of 10% under the old 
criteria, and the latter SOC as well as March 1996, July 
1997, and November 2000 SSOCs advised them of the criteria 
that his bipolar disorder had to meet in order to be entitled 
to a percentage disability rating in excess of 10%.  In the 
July 1997 SSOC, they were advised of the entire new criteria 
for rating mental disorders from 0% to 100% effective on and 
after 7 November 1996.  Moreover, the appellant and his 
representative were variously informed by letters of 1993, 
1994, 1995, 1997, and 2000 that he needed to inform the VA 
where he had received psychiatric treatment, and to sign 
appropriate releases authorizing the VA to obtain medical 
records from non-VA providers, so that pertinent records 
could be requested.  The VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.  The Board concludes that the discussion in the 
rating decisions, SOC, SSOCs, and letters sent to the 
appellant and his representative notified them of the 
information and evidence needed to substantiate this claim, 
and complied with the VA's notification requirements.

Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  The 
appellant and his representative have not made reference to 
any unobtained evidence that might aid his claim, or that 
might be pertinent to the bases of the denial of this claim 
(to the extent that a rating in excess of 30% was denied).  
The RO, both on its own initiative and by April 1992, 
September 1994, May 1997, and January 2000 Remand Orders of 
the Board, requested all relevant treatment records 
identified by the appellant and his representative, and they 
were informed in various letters what records the RO was 
requesting, and requested to assist in obtaining the 
evidence.  In this regard, copies of employment, educational, 
and medical records underlying the March-April 1998 SSA 
decisions granting the veteran a period of disability and 
disability insurance benefits were received from the 
veteran's representative in April 2000, and have been 
associated with the claims folder.  The veteran was afforded 
comprehensive VA psychiatric examinations in March 1995, June 
1997, and July 2000 (with an October addendum), and a VA 
Social and Industrial Survey in September 2000, which 
examinations included a thorough review of the evidence in 
the claims folder.  Pursuant to the April 1999 Court Order 
and the January 2000 Board Remand Order, the appellant, 
through his representative, furnished statements listing his 
employers, jobs, salaries, dates of employment, and reasons 
for termination, and the educational and vocational 
facilities he had attended over the years.  The veteran's 
Chapter 31, Title 38 U.S.C., VA vocational rehabilitation 
folder and counseling records have also been associated in 
their entirety with the claims folder.  

Under the circumstances, the Board finds that the VA has 
satisfied its duties to notify and to assist the appellant in 
this case, and that further development and expenditure of 
the VA's resources are not warranted.

B.  A T/R

The veteran and his representative contend, in effect, that 
his bipolar disorder is totally disabling and has rendered 
him unemployable since 1988.  They assert that his sporadic, 
unproductive work history is indicative of a severe degree of 
disability, and that the longstanding disorder prevents him 
from sustaining employment despite repeated attempts.  They 
state that he has difficulty concentrating and performing and 
completing tasks, which leads to prolonged periods of 
depression and missed time from work.  They assert that these 
contentions are supported by many competent medical opinions, 
and corroborated by the SSA determination finding the veteran 
disabled from work, and statements from former employers that 
show that the veteran's on-the-job difficulties are due to 
his bipolar disorder.  They request application of the 
"benefit of the doubt" rule with respect to the issue in 
this case.

The applicable criteria include 38 U.S.C.A. § 1155, 38 C.F.R. 
§ 3.303(c), 38 C.F.R. Part 4, Beno, and Gilbert, all referred 
to in detail in the Analysis portion of this decision with 
respect to the issue of an increased rating for a bipolar 
disorder, above.

Under additional applicable criteria, a T/R may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially-gainful occupation 
as a result of service-connected disability, provided that, 
if there is only 1 such disability, it shall be ratable at 
60% or more, and that, if there are 2 or more disabilities, 
there shall be at least 1 disability ratable at 40% or more, 
and sufficient additional disability to bring the combined 
rating to 70% or more.  Marginal employment shall not be 
considered substantially-gainful employment.  Marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for 1 person.  [This amount 
was $7,763 in 1995 and $8,501 in 1999.]  Marginal employment 
may also be held to exist, on a facts found basis (includes 
but is not limited to employment in a protected environment 
such as a family business or sheltered workshop), when earned 
annual income exceeds the poverty threshold.  Consideration 
shall be given in all claims to the nature of the employment 
and the reason for termination.  38 C.F.R. § 4.16(a).

Substantially gainful employment is "that which is 
ordinarily followed by the non-disabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore (Robert) 
v. Derwinski, 1 Vet. App. 356 (1991) (quoting the VA 
Adjudication Procedure Manual M21-1, pt. VI, para. 50-55(8) 
[now para. 7.55b(7)]).  Substantially gainful employment 
suggests  "a living wage."  Ferraro v. Derwinski, 1 Vet. 
App. 326 (1991); see also Moore, supra.  

The Board may not reject a T/R claim without producing 
evidence, as distinguished from mere conjecture, that a 
veteran can perform work that would produce sufficient income 
to be other than marginal.  Beaty v. Brown, 6 Vet. App. 532 
(1994).  When a T/R claim is presented, a VA examining 
physician should generally address the extent of functional 
and industrial impairment from the veteran's service-
connected disabilities.  Gary v. Brown, 7 Vet. App. 229 
(1994); see Martin (Roy) v. Brown, 4 Vet. App. 136 (1993).  
The Board has a duty to supplement the record by obtaining an 
examination which includes an opinion on what effect a 
veteran's service-connected disability has on his ability to 
work.  Friscia v. Brown, 7 Vet. App. 294 (1995).    

The ability to overcome the handicap of disability varies 
widely among individuals.  A T/R, however, is based primarily 
upon the average impairment in earning capacity, that is, 
upon the economic or industrial handicap which must be 
overcome and not from individual success in overcoming it.  
Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially-gainful occupation, provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. §§ 3.340, 4.15.

Age may not be considered as a factor in evaluating service-
connected disability; and unemployability, in service-
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
T/R.  38 C.F.R. § 4.19.  If a T/R is based on a disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100%, it 
must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.340(a).

This appeal arises from a September 1995 rating action that 
denied the veteran's March 1995 claim for a T/R, and declined 
to refer his case to the Director of the VA Compensation and 
Pension Service for extraschedular consideration.  The Board, 
above, has granted a 30% rating for a bipolar disorder, the 
veteran's sole service-connected disability.

The Board finds that the veteran does not meet the regulatory 
schedular criteria of 38 C.F.R. § 4.16(a) for a T/R, inasmuch 
as his sole service-connected disability is not ratable at 
60% or more.  In this regard, the Board has denied a rating 
in excess of 30% for the bipolar disorder for the reasons and 
bases stated in the Analysis portion of this decision with 
respect to that issue, above.

Although the most recent evidence indicates that veteran is 
not regularly employed on a full-time basis, the record does 
not show that he is unable to obtain and retain substantially 
gainful employment as a result of his sole service-connected 
disability.  In reaching this conclusion, the Board has 
considered the veteran's technical background and mechanical 
skills, and his varied work experience, education, and 
training as reported in the extensive medical record over 20 
years from the 1980's to 2000, with particular attention to 
the evidentiary record pertinent to his initial claim for a 
T/R in 1995 and thereafter, as well as the detailed 
occupational documentation submitted into the record in 
April, June, and July 2000. 
The historical and current record shows work experience as an 
aircraft mechanic in service and post service, and post 
service work experience including as an air frame and power 
plant mechanic, a maintenance mechanic, a small motor 
mechanic, a computer repairman, a postal worker, a driver of 
various motor vehicles, a security guard, a construction 
laborer, the producer of a weekly broadcast television show, 
a film projectionist, and a production technician at a 
television studio.  The Board also notes his academic and 
vocational experience including training as a air frame and 
power plant mechanic, a diploma from the Riverside School of 
Aeronautics, attendance at the Mohawk Valley Community 
College and the Community College of Vermont, and B.S. degree 
in Communications Arts and Sciences from Lyndon State College 
under the auspices of a VA vocational rehabilitation program.

The positive evidence in support of the claim for a T/R - 
evidence indicating the veteran's impaired employability - 
includes the historical record and clinical findings during 
the post-service years from 1983 to 1986, prior to the 
establishment of a diagnosis of a bipolar disorder and of 
service connection and a stabilizing treatment regimen 
therefor, when the veteran's severe social and industrial 
dysfunction was attributed by competent medical authorities 
to a personality disorder and substance abuse; his reported 
March 1989 complaint that his postal job was becoming too 
stressful; his late 1990 and early 1991 complaints of job 
pressures as a driver and emotional disturbance due to 
working many hours, and being fired from that job in March 
1991 after an argument with his employer; his June and 
October 1991 hearing testimony regarding problems retaining 
employment; a July 1991 state vocational rehabilitation 
counselor's assessment that the veteran's bipolar disorder 
constituted or resulted in a substantial vocational handicap, 
and that he met the state agency criteria for being severely 
disabled due to the disorder; his reportedly leaving a job in 
construction in August 1992 due to a dispute with a 
supervisor; an April 1993 notation that he quit a previous 
job as a security guard due to stress; a March 1995 VA 
examiner's assessment that the veteran had been under-
employed, and that he could probably return to work, although 
he might have some difficulty with personal relationships, 
and the examiner's assignment of a GAF score reflecting major 
impairment in several areas such as work or school, family 
relations, judgment, thinking, or mood; a June 1995 VA 
vocational rehabilitation counseling narrative report wherein 
a psychologist stated that the veteran had a serious 
employment handicap due to his bipolar disorder, which made 
him not likely to be competitive for employment for which he 
had training and experience; a statement from a former 
supervisor at Deter Security recalling the veteran's 
inappropriate behavior while employed in 1995; losing a job 
setting up a shoe store in April 1996 due to problems with 
management; a May 1996 notation that he quit a job after a 
conflict with management; his June 1996 inability to tolerate 
a low-stress job at a sandwich shop, with his employer 
attesting to his mood swings and irritability; a June 1997 
notation that he had quit a job at Ames Department Store for 
several days after a negative interaction with a supervisor; 
an early July 1997 VA examiner's comment that the veteran had 
clearly documented a long history of employment problems 
secondary to his bipolar disorder; the late July 1997 joint 
opinion of a VA fee-basis psychiatrist and veterans therapist 
that the veteran's inability to maintain employment or 
sustain adequate grades was due to his service-connected 
bipolar disorder; a November 1997 notation that the veteran 
was experiencing stress in a part-time job requiring speed in 
working with equipment; the December 1997 opinion of the 
veteran's fee-basis VA therapist that his inability to 
sustain employment was due to his bipolar disorder and 
features of a personality disorder; a March-April 1998 SSA 
decision classifying the veteran's bipolar disorder as severe 
under SSA criteria and finding him to have been unable to 
engage in substantially gainful activity and disabled under 
those criteria from September 1993; a March 1998 psychiatric 
summary (underlying the disability determination) assessing 
the veteran's bipolar disorder as often producing 
difficulties of concentration, persistence, or pace resulting 
in failure to complete tasks in a timely manner in work 
settings, and repeatedly producing episodes of deterioration 
or decompensation in work or work-like settings; his February 
2000 discontinuance of job training with the Bureau of the 
Census after only 4 days due to stress which led to 
depression; a July 2000 VA examiner's notation that the 
veteran had quit a job as an audiovisual technician after 4 
days of training upon discovering that the job would require 
a significant amount of overtime work, which he felt would be 
too stressful given his bipolar disorder; and the latter VA 
examiner's October 2000 opinion that, while the veteran's 
bipolar disorder, when medicated, left him with mild mood 
symptoms which did not affect his employment, his underlying 
paranoid personality disorder did have some effect on his 
ability to form relationships and might affect his ability to 
maintain employment. 

The negative evidence against the claim for a T/R - evidence 
indicating the veteran's employability - includes the 
historical record and clinical findings during the post-
service years in February 1986, when he was discharged from a 
VA hospital and found to be competent and employable, with 
skills in carpentry and mechanics; 1987 notations that he was 
doing well at work at IBM, was liked by his working 
colleagues, and was taking medications as prescribed; his 
quick re-hiring at IBM in November 1987 following his 
termination of a temporary job there in October, with his 
receipt of recognition at work in March 1988, a pay raise in 
May, and a client's appreciation for work done in July; his 
maintenance of a job as a security guard from 1989 to 1991; 
his earnings of $9,457 in 1992 and $8,921 in 1993 - evidence 
that he was able to perform various jobs including as a 
construction worker, a motor vehicle driver, and a security 
guard that produced sufficient income to be other than 
marginal during those years; the veteran's work history as a 
community access volunteer at a television station from late 
1994 to late 1995, producing a veterans' issues program, 
successfully mastering the complicated technical requirements 
of the job and impressing a station official in June 1995 as 
a quick learner, a hard worker, and a dedicated, thoroughly 
dependable man who applied himself to his work with diligence 
and who worked well with groups of people; a May 1995 
vocational assessment noting that the veteran had 
demonstrated proven ability, desire, and intelligence to work 
in the communications field by producing, preparing material, 
conducting research, editing, and hosting his own public 
access television program; a December 1995 VA psychiatric 
examiner's notation that the veteran's moderate mood swings, 
for which he took prescribed medication, had not severely 
impaired his ability to function; an April 1997 mental 
residual capacity assessment wherein Dr. Farrell evaluated 
the veteran's mental activity within the context of his 
ongoing capacity to sustain that activity over a normal 
workday and workweek, and found no significant limitation in 
many areas and no more than moderate limitation in others; a 
June 1997 VA psychiatric examiner's assessment that the 
veteran was euthymic, able to work a full-time job, and 
attend college classes on a full-time basis over the past 
academic year, his assignment of a GAF score reflecting no 
more than moderate difficulty in occupational or school 
functioning, and his opinion that the veteran was not 
currently unemployable or likely to be unemployable for long 
periods of time; a June 1997 mental residual capacity 
assessment wherein Dr. Hurley evaluated the veteran's mental 
activity within the context of his ongoing capacity to 
sustain that activity over a normal workday and workweek, and 
found no significant limitation in many areas and no more 
than moderate limitation in others; the August 1997 opinion 
of a VA vocational rehabilitation specialist that, although 
the veteran's bipolar disorder constituted a serious 
employment handicap, it was anticipated that he would become 
competitive in the job market upon graduation from college; 
the veteran's employment as a traffic controller on a full-
time basis from June to August 1997; the September 1997 
medical notation that the veteran had had a good summer, 
working productively throughout; a November 1997 mental 
functioning evaluation wherein Dr. Reichardt assessed the 
veteran's ability to make occupational and performance 
adjustments to be very good to unlimited, and opined that his 
bipolar disorder, though somewhat problematic, was fairly 
well-controlled by medications and counseling and did not 
appear to be so severe that he could not function in a work 
environment; the veteran's successful maintenance of a 
productive part-time job as a film projectionist from early 
1998 to April 1999 while simultaneously continuing his 
increasingly-demanding college studies on a full-time basis; 
an August 1999 employability checklist completed by a VA 
vocational rehabilitation specialist indicating that the 
veteran had demonstrated personal behaviors necessary to 
obtain and maintain work, and that there were no medical 
conditions which would prevent him from successfully pursuing 
and obtaining work, and certifying that he had been 
rehabilitated to the point of employability; his maintenance 
of an internship and then a full-time job as a television 
production technician from May to November 1999, persevering 
and working-through continuing complex challenges posed by 
computers, and described by his employer as reliable, able to 
meet the responsibilities of the job, and capably meeting all 
of the job requirements; a July 2000 VA psychiatric 
examiner's notation that the veteran had secured a contract 
to film an upcoming music festival, and her assignment of a 
GAF score reflecting that his psychiatric disorder produced 
only moderate difficulty in occupational functioning; and the 
latter VA examiner's October 2000 opinions that the veteran 
appeared to be capable of maintaining gainful employment when 
he was taking his medications and was compliant with them, 
and that the fact that he was capable of completing a college 
degree was highly suggestive that he was capable of working.     

Additional negative evidence against the claim for a T/R - 
evidence that does not support the conclusion that the 
veteran's employment was terminated due to his service-
connected psychiatric disorder - includes his March 1986 
termination from a job at a VAMC mail room due to budget 
constraints, with a counseling psychologist's opinion that 
his work there had been very satisfactory; his July 1986 
choice to terminate a job delivering telephone directories 
due to the low pay; the facts that one job with IBM ended in 
October 1987 after a year of full-time employment due to its 
nature as a temporary job, with the same temporary nature of 
the work responsible for another job termination at IBM in 
September 1988; his December 1988 choice to quit a job with a 
valve company because it was boring and monotonous; his 
August 1989 loss of a job at Sears & Roebuck repair shop for 
no stated reason, after earlier receiving a pay raise and 
reporting that the job was going well; his loss of an 
aircraft maintenance job in December 1989 due to his 
inexperience; his choice to leave a job as an assembler after 
working from December 1991 to May 1992 on account of not 
wanting to work with certain materials on the job; his choice 
to leave a job as a security guard at a retirement community 
in March 1993 due to a misunderstanding about the terms of 
his employment; his resignation from Deter Security in August 
1993 after refusing an offer to become a supervisor; his 
unemployment from late 1993 to late 1994 due to an on-the-
job, non-service-connected foot injury which required a long 
period of rehabilitation, during which time he drew Workman's 
Compensation benefits while successfully pursuing a course of 
study at the Community College of Vermont over the Spring and 
Fall semesters of 1994 - evidence of his ability to act 
responsibly, capacity for commitment and sustained 
concentration, and successful pursuit of goal-directed 
activity; March 1995 notations that he chose to terminate a 
part-time job as a construction laborer because he never 
secured permanent work, as well as a job assembling 
transformers when he was moved to an area he didn't like; his 
August 1995 decision to quit a job as a security guard 
because he was working too many hours and in order to begin 
attending college on a full-time basis as part of a VA 
vocational rehabilitation program; an Ames Department Store 
employer's statement that the veteran had voluntarily quit 
temporary employment in 1995 and 1996; the veteran's May and 
June 1997 terminations of jobs with Maple Grove Farms and 
setting up a new department store, respectively, because they 
were temporary jobs which ended; his August 1997 choice to 
terminate full-time employment as a traffic controller in a 
dispute over not being paid a mileage allowance; his April 
1999 choice to terminate a productive job as a part-time film 
projectionist - a job he had maintained since early 1998 - 
due to having graduated from college and relocated to another 
area; his November 1999 choice to terminate on amicable terms 
a full-time job in his field of expertise as a television 
production technician due to difficulty finding affordable 
housing and a preference for living in a more rural 
environment; and a September 2000 VA social worker's notation 
that a partial reason for the veteran's having had many jobs 
in the post-service years was his attendance at college.  

Other negative evidence against the claim for a T/R - 
evidence supporting the conclusion that the veteran's 
service-connected bipolar disorder did not cause him to be 
unemployable - includes numerous notations in the record over 
some 20 years through 2000 that medications prescribed for 
management of his psychiatric disorder ameliorated his 
symptoms and generally kept him stable and controlled when he 
was compliant with that prescribed regimen, with many 
instances of exacerbations of symptoms when he was 
noncompliant or otherwise attempted to manipulate his 
medications for desired effect; his May 1990 unwillingness to 
take a job despite financial need for the reason that it did 
not pay sufficiently; and his October and December 1990 
complaints of job pressures while noncompliant with his 
medication regimen. 

On that record, the Board concludes that that there is a fair 
preponderance of the negative evidence against the claim for 
a T/R, and the appeal is denied.  In reaching this 
determination, the Board has considered all of the veteran's 
functional complaints and findings referable to the psyche - 
including paranoia, suspiciousness, delusions, mistrust of 
people in positions of authority, irritability when dealing 
with co-workers and supervisors, difficulty in academic 
performance, and impairment of the ability to form 
relationships - to be associated with his service-connected 
bipolar disorder, inasmuch as the Board has granted him the 
benefit of the doubt on this question with respect to the 
issue of an increased rating for a bipolar disorder, above. 

The veteran's overall employment history indicates more 
recorded instances where he terminated employment for reasons 
other than his service-connected psychiatric disorder than 
due to symptoms thereof.  Moreover, that employment record 
contains affirmative evidence that the veteran was able to 
obtain other employment when he lost or left a job in the 
past - a valid consideration in determining his 
employability.  Bowling v. Principi, No. 99-2264 (U.S. Vet. 
App. 8 May 2001).

Available records show that the veteran earned $9,457 in 1992 
and $8,921 in 1993 - evidence that he was able to perform 
various jobs including as a construction worker, a motor 
vehicle driver, and a security guard that produced sufficient 
income to be more than marginal during those years.  That 
specific employment record constitutes affirmative evidence 
of the veteran's ability over those years to obtain other 
employment when he lost or left a job for whatever reason.  

The Board finds quite significant the fact the veteran was 
receiving Workman's Compensation and not able to work for 
approximately a year from late 1993 to late 1994 due to an 
on-the-job foot injury which required a long period of 
rehabilitation: such prolonged inability to follow a 
substantially-gainful occupation as a result of a non-
service-connected physical disability is not evidence in 
support of his claim that his service-connected psychiatric 
disorder rendered him unemployable during this period.  Non-
service-connected disabilities may not be considered in 
assigning a T/R.  Rather, even while so physically disabled 
during this period, the veteran demonstrated the mental 
capacity for commitment and sustained concentration, pursuit 
of goal-directed activity, and responsibility by successfully 
pursuing college studies.  

The veteran's subsequent employment history indicating that 
he held many different jobs from August 1995 through May 1999 
must be viewed in the context of his pursuit of a college 
degree on a full-time basis as part of a VA vocational 
rehabilitation program during this nearly 4-year period, and 
his struggle to successfully cope with courses of increasing 
academic and technical complexity while also attempting to 
work at jobs that were by their nature inherently either 
part-time or temporary.  To the extent that the part-time or 
temporary jobs he held may have paid him less than a "living 
wage," the sufficiency of the income the veteran derived 
therefrom cannot in this instance be considered a 
determinative factor in the question of whether he was unable 
to secure or follow substantially gainful employment, in 
light of his need to balance the amount of time he could 
spend working against the increasing time and effort he had 
to devote to his rigorous full-time academic program.   

After he completed his college studies and received a B.S. 
degree in May 1999, the veteran served first an internship 
and then successfully maintained full-time employment as a 
television production technician - evidence that he could 
realistically, within his mental capabilities, pursue 
substantially gainful employment - until he voluntarily left 
that job in late 1999 due to a preference for living in a 
rural environment and the availability therein of his choice 
of affordable housing, not due to symptoms of his psychiatric 
disorder.  The Board cannot find that the veteran is unable 
to secure or follow a substantially-gainful occupation as a 
result of his service-connected disability, and thus entitled 
to a T/R, in light of his current unemployed status as a 
result of his voluntary decision to quit substantially 
gainful employment in his field of expertise and at which he 
was successful, and to relocate to a geographic area where 
such employment opportunities are sparse.

In reaching this determination, the Board has also given due 
weight to the medical opinions as to the veteran's 
employability in the record obtained in accordance with the 
Court's holdings in Gary, Martin (Roy), and Friscia.  
Specifically, the Board  finds that the pessimistic March and 
June 1995, late July and December 1997, and March 1998 
assessments of the veteran's ability to function in a work 
and school environment are contradicted and outweighed by the 
combination of the more favorable vocational and psychiatric 
assessments of May and December 1995, April, June, August, 
September, and November 1997, August 1999, and July and 
October 2000, and the actual facts which show that the 
veteran worked very effectively as a television program 
producer from late 1994 to late 1995; over the next 4 years 
from August 1995 through May 1999 he pursued on a full-time 
basis and completed a college degree, successfully coping 
with courses of increasing academic and technical complexity 
while also working at part-time and temporary jobs; and he 
thereafter obtained and maintained an internship and then a 
full-time job as a television production technician, 
persevering and working-through continuing complex challenges 
posed by computers and earning praise from his employer as 
reliable, able to meet the responsibilities of the job, and 
capably meeting all of the job requirements.  The Board finds 
of particular probative value the June 1997 and July and 
October 2000 VA psychiatric examiners' favorable assessments 
of the veteran's employability, based as they were on a 
thorough review of the voluminous evidentiary record extant 
at the time they were made, and careful and comprehensive 
examinations of the veteran and analyses of his 
symptomatology and how it affected him industrially.  The 
actual facts of the veteran's progress and achievements in 
technical academic and work environments corroborate the June 
1997 VA psychiatric assessment that he was not unemployable 
or likely to be unemployable for long periods, the July 2000 
VA psychiatric assessment that his bipolar disorder was well-
controlled when he was compliant with medication and had 
little impact on his ability to function, and the October 
2000 VA psychiatric assessment that he was capable of 
maintaining gainful employment when he was taking his 
medications and was compliant with them. 

The Board notes that, in March-April 1998, the SSA found the 
veteran entitled to a period of disability and to disability 
insurance benefits from September 1993.  The duty to assist a 
veteran includes obtaining SSA records and giving them 
appropriate weight and consideration in determining whether 
to award or deny a T/R.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  While SSA records must be considered along 
with other evidence in determining whether a veteran is unfit 
for employment, they are not binding as to such 
determination.  Washington v. Derwinski, 1 Vet. App. 459 
(1991).  The SSA criteria for establishing entitlement to 
disability insurance benefits and a period of disability 
differ from VA criteria for establishing entitlement to a 
T/R.  There is no statutory or regulatory authority for the 
determinative application of SSA regulations to the 
adjudication of VA claims, and the VA has not adopted certain 
SSA regulations that would generally be beneficial to a 
claimant.  Beaty, 6 Vet. App. at 538.  For example, where an 
applicant for SSA disability benefits is unable to perform 
jobs previously held, the burden is on the SSA to establish 
that other jobs exist which the applicant could perform.  42 
U.S.C. § 1382c(a)(3); see also Williams v. Shalala, 997 F. 2d 
1494 (D.C. Cir. 1993).  That duty is specifically placed upon 
the SSA by statute.            42 U.S.C. § 1382c(a)(3)(A)-
(B).  However, there is no statute or regulation which 
requires the VA to conduct a job market or employability 
survey to determine whether a claimant is unemployable as a 
result of one or more service-connected disabilities, or to 
use experts to resolve the issue of unemployability.  See 
Gary.  Although the VA has a duty to assist a claimant in 
developing the facts pertinent to his claim, on the facts of 
this case - where the medical evidence addresses industrial 
impairment and the preponderance of that evidence does not 
suggest that the impairment is total (only moderate 
impairment, at most, of vocational ability from the bipolar 
disorder) - 38 U.S.C.A. § 5107(a) does not require the VA to 
demonstrate that there are specific employment opportunities 
available to the appellant in order to deny a T/R.  

The Board has also considered the veteran's request that the 
"benefit of the doubt" doctrine be applied in rendering a 
decision in this appeal.  38 U.S.C.A. § 5107(b); see Gilbert.  
The Board finds that the benefit of the doubt doctrine is not 
for application in this case, inasmuch as the evidence 
neither supports the veteran's claim nor does there exist an 
approximate balance of positive and negative evidence 
("equipoise"), but rather there is a fair preponderance of 
the negative evidence regarding the merits of the claim for a 
T/R.

Lastly, with respect to the significant change in the law 
wrought by the VCAA during the during the pendency of this 
appeal, the Board finds that, even though the RO did not have 
the benefit of the explicit provisions of the VCAA in 
adjudicating this claim, the VA's duties have been fulfilled.  
First, the VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  The appellant and his 
representative were notified in the September 1995 rating 
action, the November 1995 SOC, and the March 1996, July 1997, 
and November 2000 SSOCs of the evidence that served as the 
basis for the initial and continuing denials of a T/R, as 
well as the criteria that had to be met in order to be 
entitled to a T/R.  Moreover, the appellant and his 
representative were variously informed by letters of 1995, 
1997, and 2000 that he needed to inform the VA where he had 
received psychiatric treatment, and to sign appropriate 
releases authorizing the VA to obtain medical records from 
non-VA providers, so that pertinent records could be 
requested.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes that the discussion in the 
rating decision, SOC, SSOCs, and letters sent to the 
appellant and his representative notified them of the 
information and evidence needed to substantiate this claim, 
and complied with the VA's notification requirements.

Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  The 
appellant and his representative have not made reference to 
any unobtained evidence that might aid his T/R claim, or that 
might be pertinent to the bases of the denial of the claim.  
The RO, both on its own initiative and by May 1997 and 
January 2000 Remand Orders of the Board, requested all 
relevant treatment records identified by the appellant and 
his representative, and they were informed in various letters 
what records the RO was requesting, and requested to assist 
in obtaining the evidence.  In this regard, copies of 
employment, educational, and medical records underlying the 
March-April 1998 SSA decisions granting the veteran a period 
of disability and disability insurance benefits were received 
from the veteran's representative in April 2000, and have 
been associated with the claims folder.  The veteran was 
afforded comprehensive VA psychiatric examinations in March 
1995, June 1997, and July 2000 (with an October addendum), 
and a VA Social and Industrial Survey in September 2000, 
which examinations included a thorough review of the evidence 
in the claims folder.  Pursuant to the April 1999 Court Order 
and the January 2000 Board Remand Order, the appellant, 
through his representative, furnished statements listing his 
employers, jobs, salaries, dates of employment, and reasons 
for termination, and the educational and vocational 
facilities he had attended over the years.  The veteran's 
Chapter 31, Title 38 U.S.C., VA vocational rehabilitation 
folder and counseling records have also been associated in 
their entirety with the claims folder.  

Under the circumstances, the Board finds that the VA has 
satisfied its duties to notify and to assist the appellant in 
this case, and that further development and expenditure of 
the VA's resources are not warranted.



ORDER

An increased rating to 30% for a bipolar disorder is granted, 
subject to the applicable regulations governing the payment 
of monetary benefits.  A T/R is denied.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

